 

 

Exhibit 10.2

 

LEASE AGREEMENT

Dated as of August 15, 2006

Between

ISLAND HEADQUARTERS OPERATORS LLC,
as Owner of the Estate for Years,

and

ISLANDIA OPERATORS LLC,
as Remainderman,

Collectively, as Lessor,

and

CA, INC., as Lessee

 

--------------------------------------------------------------------------------

 

One CA Plaza
Islandia, New York 11749



--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


List of Attachments

 

Appendix A

 

Definitions, Rider of Construction

Schedules

 

 

3.1

 

Base Net Rent for the Initial Term

3.3

 

Rent Control Direction Letter

5.3-A

 

Base Net Rent for the First Renewal Term assuming renewal subsequent to
10th anniversary of the Effective Date

5.3-B

 

Base Net Rent for the First Renewal Term assuming renewal on or prior to
10th anniversary of the Effective Date

9.5(d)

 

Description of Alterations permitted without compliance with Section 9.5(b)

23.2

 

Special-Purpose Covenants

25.11(b)

 

Former LIPA Area, Current LIPA Area and Pump Station Area

 

 

 

Exhibit

 

 

A

 

Legal Description of the Land

B

 

Site Map Showing Central Tower, Atrium Building and Annex

C

 

Form of Sublease Subordination, Nondisturbance and Attornment Agreement

D

 

Form of Mortgagee Subordination, Nondisturbance and Attornment Agreement

E

 

Road Abandonment Plan

 

-ii-


--------------------------------------------------------------------------------




 

Table of Contents

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

ARTICLE II. LEASE OF PROPERTY

1

SECTION 2.1.

Demise and Lease

1

SECTION 2.2.

True Lease

1

 

 

ARTICLE III. RENT

1

SECTION 3.1.

Base Net Rent.

1

SECTION 3.2.

Supplemental Rent

2

SECTION 3.3.

Method of Payment

2

SECTION 3.4.

Late Payment

2

SECTION 3.5.

Net Lease; No Setoff

2

 

 

ARTICLE IV. LESSEE’S ACCEPTANCE OF PROPERTY

3

 

 

ARTICLE V. RENEWAL OPTIONS

3

SECTION 5.1.

Grant of Options

3

SECTION 5.2.

Manner of Exercise

3

SECTION 5.3.

Rent during Renewal Terms.

4

SECTION 5.4.

Determination of Fair Market Rental Value

4

SECTION 5.5.

Lease Provisions Applicable During Renewal

5

 

 

ARTICLE VI. INTENTIONALLY OMITTED

5

 

 

ARTICLE VII. PERMITTED USE; COMPLIANCE; NAMING

5

SECTION 7.1.

Use

5

SECTION 7.2.

Compliance with Applicable Laws and Restrictions

6

SECTION 7.3.

Permits, Licenses

6

SECTION 7.4.

Naming of the Property

6

 

 

ARTICLE VIII. CURE OF LESSEE LIENS

6

SECTION 8.1.

No Lessee Liens

6

SECTION 8.2.

No Leasehold Mortgages

6

SECTION 8.3.

Notice re: Work Giving Rise to Liens

7

 

 

ARTICLE IX. MAINTENANCE AND REPAIRS; ALTERATIONS

7

SECTION 9.1.

Maintenance and Repair

7

SECTION 9.2.

Replacement of Components

7

SECTION 9.3.

Lessee’s Right to Enforce Warranties

8

SECTION 9.4.

Lessor not Responsible for Repairs

8

SECTION 9.5.

Alterations.

8

SECTION 9.6.

Title to Alterations

10

SECTION 9.7.

No Lessor Rights to Lessee’s Personalty

10

 

-iii-


--------------------------------------------------------------------------------




 

ARTICLE X. PERMITTED CONTESTS; EXCUSABLE DELAY

11

SECTION 10.1.

Contest Right

11

SECTION 10.2.

Lessor’s Cooperation

11

SECTION 10.3.

Effect of Contest on Lessee’s Obligations Generally

11

SECTION 10.4.

Force Majeure

11

 

 

ARTICLE XI. ENVIRONMENTAL COMPLIANCE

12

SECTION 11.1.

Lessee’s Obligation Generally

12

SECTION 11.2.

Lessee’s Obligation with respect to Remedial Work

12

SECTION 11.3.

Lessee’s Obligation with respect to Third Parties

13

SECTION 11.4.

Indemnity for Environmental Matters

13

SECTION 11.5.

Lessee to Notify Lessor of Environmental Events

13

SECTION 11.6.

Lessee Right to Control Remediation

13

 

 

ARTICLE XII. INSURANCE

14

SECTION 12.1

 

14

SECTION 12.2.

Policies.

17

 

 

ARTICLE XIII. RETURN OF LEASED PROPERTY TO LESSOR

18

 

 

ARTICLE XIV. CASUALTY; CONDEMNATION

19

SECTION 14.1.

Notice

19

SECTION 14.2.

Casualty or Condemnation not Constituting an Event of Loss

19

SECTION 14.3.

Event of Loss

19

SECTION 14.4.

Collection, Disbursement and Application of Proceeds for so long as Lease
Continues.

20

SECTION 14.5.

Rent Obligation When Lease Continues

22

SECTION 14.6.

Negotiations

22

SECTION 14.7.

Lessee’s Right to Claim Relocation Expenses, etc

22

SECTION 14.8.

Express Provisions to the Contrary

23

 

 

ARTICLE XV. ASSIGNMENT

23

 

 

ARTICLE XVI. SUBLEASE

23

SECTION 16.1.

Subleasing Permitted; Lessee Remains Obligated

23

SECTION 16.2.

Provisions of Subleases

24

SECTION 16.3.

Sublessee Nondisturbance Agreements

24

SECTION 16.4.

Lessee Reimbursement of Expenses

25

 

 

ARTICLE XVII. BROKERS

25

 

 

ARTICLE XVIII. LESSOR’S INSPECTION AND SHOWING THE PROPERTY

25

SECTION 18.1.

Generally

25

SECTION 18.2.

No Duty to Inspect

26

SECTION 18.3.

Showing

26

 

 

ARTICLE XIX. DEFAULTS; REMEDIES

26

 

-iv-


--------------------------------------------------------------------------------




 

SECTION 19.1.

Event of Default

26

SECTION 19.2.

Remedies

27

SECTION 19.3.

Survival of Lessee’s Obligations

28

SECTION 19.4.

Right of Lessor to Perform for Lessee.

29

SECTION 19.5.

Right of Lessee to Perform for Lessor

30

SECTION 19.6.

Lessor Reasonableness Resolved by Arbitration

30

SECTION 19.7.

No Punitive, Consequential or Indirect Damages

30

SECTION 19.8.

Remedies Cumulative; No Waiver; Consents

30

SECTION 19.9.

Attorneys’ Fees

31

SECTION 19.10.

Lessor Right to Request Escrows During Continuance of Event of Default

31

 

 

ARTICLE XX. INDEMNITIES

31

SECTION 20.1.

General Indemnification.

31

SECTION 20.2.

Taxes.

34

 

 

ARTICLE XXI. MERGER OF LESSEE

36

 

 

ARTICLE XXII. LESSEE FINANCIAL INFORMATION

36

 

 

ARTICLE XXIII. LESSOR’S COVENANTS AND AGREEMENTS

37

SECTION 23.1.

Discharge of Lessor Liens

37

SECTION 23.2.

Special-Purpose Provisions

37

SECTION 23.3.

Restrictions on Transfer of Lessor’s Interests.

37

SECTION 23.4.

First Offer in favor of Lessee.

41

SECTION 23.5.

Quiet Enjoyment

44

SECTION 23.6.

Copies of Notices

44

 

 

ARTICLE XXIV. LESSOR’S FINANCING; SUBORDINATION

45

SECTION 24.1.

Lessor’s Mortgages and Lessee’s Nondisturbance.

45

SECTION 24.2.

Attornment

46

 

 

ARTICLE XXV. MISCELLANEOUS

46

SECTION 25.1.

Binding Effect; Successors and Assigns

46

SECTION 25.2.

Notices

47

SECTION 25.3.

Severability

48

SECTION 25.4.

Amendment; Complete Agreements

48

SECTION 25.5.

Business Day

48

SECTION 25.6.

Headings

48

SECTION 25.7.

Counterparts

48

SECTION 25.8.

Governing Law

48

SECTION 25.9.

Apportionments

48

SECTION 25.10.

Estoppel Certificates

48

SECTION 25.11.

Granting of Easements.

49

SECTION 25.12.

No Joint Venture

52

SECTION 25.13.

No Merger

52

SECTION 25.14.

Lessor Bankruptcy

52

 

-v-


--------------------------------------------------------------------------------




 

SECTION 25.15. Expenses; Reimbursements and Requirements for Requesting Same

52

SECTION 25.16. Further Assurances

53

SECTION 25.17. Holdover

53

SECTION 25.18. Non-recourse

53

SECTION 25.19. Survival

53

SECTION 25.20. Waiver of Jury Trial

53

 

-vi-


--------------------------------------------------------------------------------


 

LEASE AGREEMENT (this “Lease”), dated as of August 15, 2006, between ISLAND
HEADQUARTERS OPERATORS LLC, a Delaware limited liability company, as the Owner
of the Estate for Years, and ISLANDIA OPERATORS LLC, a Delaware limited
liability company, as Remainderman, collectively, as lessor, and CA, INC., a
Delaware corporation, as lessee.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I.
DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in Appendix A hereto for all purposes hereof.  In addition,
Appendix A sets forth certain rules of construction that shall be applicable to
this Lease.


ARTICLE II.
LEASE OF PROPERTY


SECTION 2.1.  DEMISE AND LEASE.  LESSOR DOES HEREBY DEMISE AND LEASE THE
PROPERTY TO LESSEE, AND LESSEE DOES HEREBY RENT AND LEASE THE PROPERTY FROM
LESSOR, IN EACH CASE, SUBJECT TO PERMITTED LIENS (OTHER THAN LESSOR LIENS), FOR
THE TERM.


SECTION 2.2.  TRUE LEASE.  THIS LEASE IS INTENDED AS, AND SHALL CONSTITUTE, AN
AGREEMENT OF LEASE (AND DOES NOT REPRESENT A FINANCING OR OTHER ARRANGEMENT). 
NOTHING HEREIN SHALL BE CONSTRUED AS CONVEYING TO  LESSEE ANY RIGHT, TITLE OR
INTEREST IN OR TO THE PROPERTY NOR TO ANY REMAINDER OR REVERSIONARY ESTATES IN
THE PROPERTY HELD BY ANY PERSON, EXCEPT, IN EACH INSTANCE, AS A LESSEE WITH SUCH
OTHER RIGHTS AND PRIVILEGES AS ARE EXPRESSLY SET FORTH HEREIN.  EACH PARTY WILL
AGREE THAT IT WILL TREAT THIS LEASE AS A LEASE FOR ALL TAX, ACCOUNTING,
INSOLVENCY AND OTHER PURPOSES AND WILL REPORT, AND ACCOUNT FOR, THIS LEASE
ACCORDINGLY.


ARTICLE III.
RENT


SECTION 3.1.  BASE NET RENT.


(A)           DURING THE INITIAL TERM, LESSEE SHALL PAY TO LESSOR AN ANNUAL BASE
NET RENT IN THE AMOUNTS SHOWN IN SCHEDULE 3.1.


(B)           DURING ANY RENEWAL TERM, LESSEE SHALL PAY TO LESSOR AN ANNUAL BASE
NET RENT DETERMINED IN ACCORDANCE WITH ARTICLE V.


(C)           ANNUAL BASE NET RENT SHALL BE DUE AND PAYABLE IN ADVANCE ON THE
FIRST DAY OF EACH CALENDAR MONTH (A “RENT PAYMENT DATE”) IN EQUAL MONTHLY
INSTALLMENTS.


--------------------------------------------------------------------------------




 

Lessor acknowledges that it has received Base Net Rent paid through September,
2006.


SECTION 3.2.  SUPPLEMENTAL RENT.  LESSEE SHALL PAY TO LESSOR, OR TO SUCH OTHER
PERSON AS SHALL BE ENTITLED THERETO IN THE MANNER CONTEMPLATED HEREIN,
SUPPLEMENTAL RENT AS THE SAME SHALL BECOME DUE AND PAYABLE. LESSEE’S FAILURE TO
PAY SUPPLEMENTAL RENT OWED TO LESSOR SHALL ENTITLE LESSOR TO THE RIGHTS, POWERS
AND REMEDIES PROVIDED FOR HEREIN OR BY LAW OR IN EQUITY IN THE CASE OF
NONPAYMENT OF BASE NET RENT.


SECTION 3.3.  METHOD OF PAYMENT.  BASE NET RENT, AND SUPPLEMENTAL RENT PAYABLE
TO LESSOR, SHALL BE PAID (A) IN ACCORDANCE WITH THE RENT PAYMENT DIRECTION
LETTER FROM LESSOR TO LESSEE ATTACHED HERETO AS SCHEDULE 3.3, WHICH IS HEREBY
INCORPORATED BY REFERENCE, OR (B) IF AT ANY TIME NO DESIGNEE SHALL HAVE BEEN
DESIGNATED IN ACCORDANCE WITH SUCH RENT PAYMENT DIRECTION LETTER, THEN  TO
LESSOR OR ITS DESIGNEE AT LESSOR’S ADDRESS SET FORTH IN SECTION 25.2 HEREOF OR
AT SUCH PLACE IN THE CONTIGUOUS CONTINENTAL UNITED STATES AS LESSOR SHALL
SPECIFY IN WRITING TO LESSEE AT LEAST THIRTY (30) DAYS PRIOR TO THE DUE DATE
THEREFOR. EACH SUCH PAYMENT OF RENT DESCRIBED ABOVE IN THIS SECTION 3.3 SHALL BE
MADE BY LESSEE BY CHECK OR WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS
CONSISTING OF LAWFUL CURRENCY OF THE UNITED STATES OF AMERICA.


SECTION 3.4.  LATE PAYMENT.  IF ANY PAYMENT OF BASE NET RENT, OR ANY
SUPPLEMENTAL RENT PAYABLE TO LESSOR, SHALL NOT BE PAID ON OR BEFORE THE FIFTH
(5TH) BUSINESS DAY AFTER THE DUE DATE THEREOF, LESSEE SHALL PAY INTEREST THEREON
AT AN ANNUAL RATE EQUAL TO THE CITIBANK, N.A. “BASE RATE” PLUS 1 PERCENT (SUCH
ANNUAL RATE, OR SUCH LESSER RATE (IF ANY) REPRESENTING THE HIGHEST RATE
PERMITTED BY APPLICABLE LAWS AND RESTRICTIONS, THE “STIPULATED RATE”) FROM AND
INCLUDING SUCH FIFTH (5TH) BUSINESS DAY UNTIL AND EXCLUDING THE DATE THE SAME IS
PAID, PROVIDED THAT IF LESSEE SHALL HAVE FAILED MORE THAN TWICE IN THE
IMMEDIATELY PRECEDING TWELVE-MONTH PERIOD TO PAY BASE NET RENT, OR ANY
SUPPLEMENTAL RENT PAYABLE TO LESSOR, ON OR BEFORE THE FIFTH (5TH) BUSINESS DAY
AFTER THE DUE DATE THEREOF, THEN LESSEE SHALL PAY INTEREST THEREON AT THE
STIPULATED RATE FROM THE DATE THE SAME WAS DUE UNTIL THE DATE THE SAME IS PAID.


SECTION 3.5.  NET LEASE; NO SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY SPECIFIED IN
SECTION 14.3, SECTION 14.5, SECTION 20.1(A) AND SECTION 20.2(C), BASE NET RENT
SHALL BE PAID WITHOUT NOTICE, DEMAND, COUNTERCLAIM, SETOFF, DEDUCTION OR DEFENSE
AND TENANT WAIVES ALL RIGHTS TO CANCEL, TERMINATE OR SUSPEND THIS LEASE, OR TO
ANY ABATEMENT, DEFERMENT, DIMINUTION REDUCTION OF OR SET OFF AGAINST BASE NET
RENT, SUPPLEMENTAL RENT OR OTHER SUMS PAYABLE HEREUNDER. EXCEPT AS OTHERWISE
SPECIFIED IN SECTION 14.3, SECTION 14.5, SECTION 20.1(A) AND SECTION 20.2(C),
LESSEE’S OBLIGATIONS SHALL NOT BE DISCHARGED OR OTHERWISE AFFECTED FOR ANY
REASON, INCLUDING:  (A) ANY DEFECT IN THE PROPERTY OR THE FAILURE OF THE
PROPERTY TO COMPLY WITH APPLICABLE LAWS AND RESTRICTIONS, INCLUDING ANY
INABILITY TO OCCUPY OR USE THE PROPERTY BY REASON OF SUCH NONCOMPLIANCE; (B) ANY
DAMAGE TO OR TAKING OF THE PROPERTY; (C) ANY RESTRICTION, PREVENTION OR
CURTAILMENT OF OR INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF
INCLUDING EVICTION; (D) ANY DEFECT IN TITLE TO THE PROPERTY OR ANY LIEN ON SUCH
TITLE OR RIGHTS OR ON THE PROPERTY; OR (E) ANY INVALIDITY OR UNENFORCEABILITY OF
THIS LEASE AGAINST OR BY LESSEE OR ANY PROVISION HEREOF.

2


--------------------------------------------------------------------------------





 


ARTICLE IV.
LESSEE’S ACCEPTANCE OF PROPERTY

The Property is demised and let by Lessor “AS IS” in its present condition. 
Lessee has examined the Property and has found the same to be satisfactory. 
LESSOR HAS NOT MADE AND SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OR SHALL BE DEEMED TO HAVE ANY LIABILITY
WHATSOEVER AS TO THE VALUE, HABITABILITY, COMPLIANCE AS OF THE EFFECTIVE DATE
(OR ANY TIME THEREAFTER) WITH THE PLANS AND SPECIFICATIONS FOR THE PROPERTY,
CONDITION, LOCATION, USE, DESCRIPTION, MERCHANTABILITY, DESIGN, OPERATION, OR
FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF), OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PROPERTY (OR ANY PART THEREOF), AND LESSOR SHALL NOT BE LIABLE FOR ANY LATENT,
HIDDEN OR PATENT DEFECT THEREIN OR THE FAILURE OF THE PROPERTY TO COMPLY WITH
APPLICABLE LAWS AS OF THE EFFECTIVE DATE OR AT ANY TIME THEREAFTER DURING THE
TERM.  It is agreed that Lessee has been afforded full opportunity to inspect
the Property, is satisfied with the results of its inspections of the Property
and is entering into this Lease solely on the basis of the results of its own
inspections and all risks incident to the matters discussed in the preceding
sentence.  The provisions of this Article IV have been negotiated, and the
foregoing provisions are intended to be a complete exclusion and negation of any
representations or warranties by Lessor, express or implied, with respect to the
Property, that may arise pursuant to any law now or hereafter in effect, or
otherwise.


ARTICLE V.
RENEWAL OPTIONS


SECTION 5.1.  GRANT OF OPTIONS.  LESSOR HEREBY GRANTS TO LESSEE THE OPTIONS TO
RENEW THIS LEASE FOR THE FOLLOWING PERIODS (EACH, A “RENEWAL TERM”):


(A)           COMMENCING WITH THE EXPIRATION OF THE INITIAL TERM, A PERIOD OF
TEN (10) YEARS (THE “FIRST RENEWAL TERM”), EXPIRING AT 11:59 P.M. ON THE TENTH
(10TH) ANNIVERSARY OF THE EXPIRATION OF THE INITIAL TERM;


(B)           COMMENCING WITH THE EXPIRATION OF THE FIRST RENEWAL TERM, A PERIOD
OF FIVE (5) YEARS (THE “SECOND RENEWAL TERM”), EXPIRING AT 11:59 P.M. ON THE
FIFTH (5TH) ANNIVERSARY OF THE EXPIRATION OF THE FIRST RENEWAL TERM


(C)           COMMENCING WITH THE EXPIRATION OF THE SECOND RENEWAL TERM, A
PERIOD OF FIVE (5) YEARS (THE “THIRD RENEWAL TERM”), EXPIRING AT 11:59 P.M. ON
THE FIFTH (5TH) ANNIVERSARY OF THE EXPIRATION OF THE SECOND RENEWAL TERM.


SECTION 5.2.  MANNER OF EXERCISE.  LESSEE’S EXERCISE OF ITS OPTION TO RENEW THIS
LEASE FOR ANY RENEWAL TERM SHALL REQUIRE THAT LESSEE GIVE LESSOR WRITTEN NOTICE
OF SUCH EXERCISE AT LEAST FIVE HUNDRED AND FORTY FIVE (545) DAYS PRIOR TO THE
EXPIRATION OF THE

3


--------------------------------------------------------------------------------





 


INITIAL TERM AND THREE HUNDRED AND SIXTY FIVE DAYS (365) DAYS PRIOR TO THE
EXPIRATION OF THE THEN CURRENT RENEWAL TERM, AS THE CASE MAY BE (SUBJECT,
HOWEVER, WITH RESPECT TO THE SECOND RENEWAL TERM AND THE THIRD RENEWAL TERM, TO
SECTION 5.4(B)).  THE FINAL APPLICABLE DATE ON WHICH EACH RENEWAL TERM OPTION
MAY BE EXERCISED HEREUNDER IS REFERRED TO AS THE “RENEWAL OPTION EXERCISE
CUT-OFF DATE”.  IT IS A CONDITION TO LESSEE’S EXERCISE OF ITS OPTION TO RENEW
THAT NO EVENT OF DEFAULT EXISTS ON THE DATE LESSEE GIVES NOTICE OF ITS EXERCISE
OF SUCH OPTION.


SECTION 5.3.  RENT DURING RENEWAL TERMS.


(A)           THE ANNUAL BASE NET RENT PAYABLE DURING THE FIRST RENEWAL TERM
SHALL BE AS SET FORTH IN SCHEDULE 5.3-A, PROVIDED THAT IF LESSEE SHALL HAVE
EXERCISED ITS OPTION TO RENEW THIS LEASE FOR THE FIRST RENEWAL TERM PRIOR TO THE
TENTH (10TH) ANNIVERSARY OF THE EFFECTIVE DATE, THEN THE ANNUAL BASE NET RENT
PAYABLE DURING THE FIRST RENEWAL TERM SHALL INSTEAD BE REDUCED TO THE AMOUNTS
SET FORTH IN SCHEDULE 5.3-B.


(B)           THE ANNUAL BASE NET RENT PAYABLE DURING EACH OF THE SECOND RENEWAL
TERM AND THIRD RENEWAL TERM SHALL BE NINETY FIVE PERCENT (95%) OF THE ANNUAL
FAIR MARKET RENTAL VALUE OF THE PROPERTY, DETERMINED AS OF THE COMMENCEMENT OF
EACH RENEWAL TERM DURING SUCH PERIOD.


SECTION 5.4.  DETERMINATION OF FAIR MARKET RENTAL VALUE.  FOR PURPOSES OF
SECTION 5.3(B):


(A)           “FAIR MARKET RENTAL VALUE” FOR THE SECOND RENEWAL TERM AND THE
THIRD RENEWAL TERM SHALL MEAN THE ANNUAL RENT THAT WOULD BE OBTAINED IN AN ARM’S
LENGTH TRANSACTION BETWEEN AN INFORMED AND WILLING LESSEE AND AN INFORMED AND
WILLING LESSOR, IN EACH CASE UNDER NO COMPULSION TO LEASE, FOR THE LEASE OF THE
PROPERTY ON THE TERMS PROVIDED FOR IN THIS ARTICLE V, TAKING INTO ACCOUNT THE
TYPE, QUALITY, AGE AND LOCATION OF THE PROPERTY, WITH REFERENCE TO LEASES IN
SIMILAR QUALITY BUILDINGS IN THE SUFFOLK COUNTY, LONG ISLAND OFFICE MARKET
ENTERED INTO CONTEMPORANEOUSLY WITH THE COMMENCEMENT OF THE RENEWAL TERM IN
QUESTION, AND SHALL:

(I)            BE ADJUSTED TO REFLECT THE EXTENT TO WHICH LESSOR, IN CONNECTION
WITH SUCH RENEWAL TERM, WILL NOT BE RESPONSIBLE FOR THE PAYMENT OF THEN
CUSTOMARY LANDLORD CONCESSIONS AND ALLOWANCES (SUCH AS TENANT ALLOWANCES OR WORK
LETTERS) AND/OR LEASING BROKERAGE COMMISSIONS,

(II)           TAKE INTO ACCOUNT ALL THE TERMS AND CONDITIONS OF THIS LEASE,
INCLUDING THAT LESSEE IS OBLIGATED HEREUNDER TO MAKE ALL NECESSARY CAPITAL
REPAIRS AND REPLACEMENTS,

(III)          ASSUME THAT PRIOR TO SUCH RENEWAL TERM, LESSEE SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ITS PROPERTY MAINTENANCE AND REPAIR
OBLIGATIONS UNDER THIS LEASE,

4


--------------------------------------------------------------------------------




 

(IV)          EXCLUDE ANY RENTAL VALUE ATTRIBUTABLE TO ANY ALTERATIONS
(INCLUDING CAPITAL IMPROVEMENTS AND ADDITIONS) MADE BY OR ON BEHALF OF LESSEE AT
ANY POINT DURING THE TERM AND NOT REQUIRED TO BE MADE UNDER THIS LEASE, AND

(V)           REPRESENT THE SUM OF THE FAIR MARKET RENTAL VALUES DETERMINED
SEPARATELY FOR EACH OF THE MAIN BUILDINGS.


(B)           LESSOR AND LESSEE SHALL COMMENCE THE PROCESS OF DETERMINING FAIR
MARKET RENTAL VALUE WITHIN FIFTEEN (15) DAYS AFTER THE REQUEST THEREFOR MADE BY
LESSEE (A “RENEWAL TERM RENT DETERMINATION REQUEST”).  IF LESSEE SHALL HAVE MADE
SUCH REQUEST ON OR PRIOR TO THE ONE HUNDRED AND TWENTIETH (120TH) DAY PRIOR TO
THE APPLICABLE RENEWAL OPTION EXERCISE CUT-OFF DATE, AND THE FAIR MARKET RENTAL
VALUE SHALL HAVE NOT BEEN AGREED UPON BY LESSOR AND LESSEE, OR DETERMINED BY THE
APPRAISAL PROCEDURE, IN EITHER CASE PRIOR TO THE THIRTIETH (30TH) DAY PRECEDING
THE RENEWAL OPTION EXERCISE CUT-OFF DATE, THEN THE RENEWAL OPTION EXERCISE
CUT-OFF DATE SHALL BE POSTPONED ONE DAY FOR EACH DAY AFTER SUCH THIRTIETH (30TH)
DAY UNTIL THE FAIR MARKET RENTAL VALUE SHALL BE DETERMINED, WITH ALL OF THE
PROVISIONS OF THIS LEASE REMAINING IN EFFECT DURING SUCH PERIOD.


(C)           IF LESSOR AND LESSEE CANNOT AGREE ON FAIR MARKET RENTAL VALUE ON
OR BEFORE THE NINETIETH (90TH) DAY AFTER A RENEWAL TERM RENT DETERMINATION
REQUEST, SUCH FAIR MARKET RENTAL VALUE SHALL BE DETERMINED BY THE APPRAISAL
PROCEDURE.


SECTION 5.5.  LEASE PROVISIONS APPLICABLE DURING RENEWAL.  ALL THE PROVISIONS OF
THIS LEASE SHALL BE APPLICABLE DURING EACH RENEWAL TERM, EXCEPT THAT BASE NET
RENT SHALL BE DETERMINED AS PROVIDED IN SECTION 5.3(A) AND (B).


ARTICLE VI.
INTENTIONALLY OMITTED


ARTICLE VII.
PERMITTED USE; COMPLIANCE; NAMING


SECTION 7.1.  USE.  THE PROPERTY MAY BE USED FOR ANY USE TO WHICH THE PROPERTY
IS CURRENTLY BEING USED AND ANY OTHER USE, PROVIDED LESSEE SHALL NOT USE OR
PERMIT THE USE OF THE PROPERTY OR ANY PART THEREOF FOR ANY PURPOSE OR IN ANY
MANNER THAT WOULD MATERIALLY VIOLATE ANY APPLICABLE LAWS AND RESTRICTIONS OR
CLAUSE (E) OF THE DEFINITION OF PERMITTED LIENS (SUBJECT TO LESSEE’S CONTEST
RIGHTS UNDER SECTION 10.1).  WITHOUT LIMITING THE FOREGOING, LESSEE SHALL HAVE
THE RIGHT TO CONTINUE OR DISCONTINUE THE CURRENT USES AT THE PROPERTY, INCLUDING
A CHILD-CARE FACILITY, FITNESS CENTER OR ANY OTHER AMENITY AT THE PROPERTY AND,
IF IT ELECTS TO DISCONTINUE ANY OR ALL OF THE SAME, MAY CONVERT SUCH SPACE TO
OFFICE OR ANY OTHER USE NOT PROHIBITED UNDER THE ABOVE TERMS OF THIS SECTION
7.1, PROVIDED, HOWEVER, LESSEE SHALL NOT DISCONTINUE ITS USE OF THE PROPERTY OR
A PORTION THEREOF AS OFFICES IF THE LAWFUL USE OF THE PROPERTY AS OFFICES RELIES
AT SUCH TIME ON SO-CALLED “GRANDFATHERING” UNDER APPLICABLE LAWS AND
RESTRICTIONS AND SUCH DISCONTINUANCE WOULD RESULT IN THE RESUMPTION OF OFFICE
USE BEING UNLAWFUL.  IN ADDITION, PROVIDED NO EVENT OF

5


--------------------------------------------------------------------------------




 


DEFAULT THEN EXISTS, LESSEE MAY CONVERT THE USE OF ANY OFFICE SPACE TO ANY OTHER
USE NOT PROHIBITED UNDER THE ABOVE TERMS OF THIS SECTION 7.1. DURING THE TERM,
LESSEE SHALL HAVE EXCLUSIVE POSSESSION AND USE OF THE PROPERTY, INCLUDING THE
BUILDINGS AND OTHER IMPROVEMENTS AND ALL LAND INCLUDED WITHIN THE PROPERTY.


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAWS AND RESTRICTIONS.  DURING THE
TERM, AT LESSEE’S EXPENSE, LESSEE SHALL COMPLY AND CAUSE THE PROPERTY TO COMPLY
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS AND RESTRICTIONS, AND SHALL
PERFORM IN ALL MATERIAL RESPECTS ALL OBLIGATIONS OF THE OWNER OF THE PROPERTY
UNDER ALL APPLICABLE LAWS AND RESTRICTIONS TO THE EXTENT THE SAME ARE APPLICABLE
TO THE USE, OCCUPANCY OR OPERATION OF THE PROPERTY, WHETHER OR NOT SUCH
APPLICABLE LAWS AND RESTRICTIONS SHALL NECESSITATE STRUCTURAL CHANGES AND/OR
IMPROVEMENTS AND/OR INTERFERE WITH THE USE AND ENJOYMENT OF THE PROPERTY.


SECTION 7.3.  PERMITS, LICENSES.  LESSEE, AT ITS EXPENSE, SHALL PROCURE AND
MAINTAIN ALL PERMITS, LICENSES, APPROVALS, CERTIFICATES AND OTHER AUTHORIZATIONS
NECESSARY FROM TIME TO TIME FOR THE OPERATION OF ITS BUSINESS AT THE PROPERTY
AND THE USE, OCCUPANCY AND OPERATION OF THE PROPERTY.  LESSOR SHALL COOPERATE,
AS LESSEE’S EXPENSE, WITH LESSEE IN ITS PROCUREMENT AND MAINTENANCE OF THE
FOREGOING, INCLUDING WHERE NECESSARY OR APPROPRIATE, EXECUTING AND DELIVERING
APPLICATIONS FOR THE SAME.


SECTION 7.4.  NAMING OF THE PROPERTY.  LESSEE SHALL HAVE THE SOLE AND EXCLUSIVE
RIGHT, AT ANY TIME AND FROM TIME TO TIME, TO SELECT THE NAME OR NAMES OF THE
PROPERTY, THE BUILDINGS AND THE IMPROVEMENTS, AND THE SOLE AND EXCLUSIVE RIGHT
TO DETERMINE NOT TO USE ANY NAME IN CONNECTION WITH ONE OR MORE PORTIONS OF THE
PROPERTY, AS WELL AS ALL RIGHTS IN RESPECT OF SIGNAGE FOR OR IN CONNECTION WITH
THE PROPERTY.  LESSOR SHALL NOT HAVE OR ACQUIRE ANY RIGHT OR INTEREST WITH
RESPECT TO ANY SUCH NAME OR NAMES USED AT ANY TIME BY LESSEE.


ARTICLE VIII.
CURE OF LESSEE LIENS


SECTION 8.1.  NO LESSEE LIENS.  LESSEE SHALL NOT DIRECTLY OR INDIRECTLY CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON OR WITH RESPECT TO THE PROPERTY,
THE RENT, THE TITLE THERETO OR ANY INTEREST THEREIN, WHICH ARISES FOR ANY
REASON, INCLUDING LIENS ARISING OUT OF THE POSSESSION, USE, OCCUPANCY,
CONSTRUCTION, REPAIR OR REBUILDING OF THE PROPERTY OR BY REASON OF LABOR OR
MATERIALS FURNISHED OR CLAIMED TO HAVE BEEN FURNISHED WITH RESPECT TO THE
PROPERTY, EXCEPT IN EACH CASE FOR PERMITTED LIENS.  LESSEE, AT ITS OWN EXPENSE,
SHALL TAKE SUCH ACTION AS MAY BE NECESSARY DULY TO DISCHARGE OR ELIMINATE OR
BOND ANY SUCH LIEN (OTHER THAN PERMITTED LIENS) WITHIN THIRTY (30) DAYS AFTER
LESSEE HAS ACTUAL KNOWLEDGE OF SUCH LIEN.


SECTION 8.2.  NO LEASEHOLD MORTGAGES.  WITHOUT LIMITING THE GENERALITY OF
SECTION 8.1, NEITHER THIS LEASE NOR LESSEE’S INTEREST HEREIN SHALL BE MORTGAGED
OR PLEDGED BY LESSEE.  ANY SUCH MORTGAGE OR PLEDGE SHALL BE VOID.

6


--------------------------------------------------------------------------------





 


SECTION 8.3.  NOTICE RE: WORK GIVING RISE TO LIENS.  NOTICE IS HEREBY GIVEN
THAT, TO THE EXTENT PERMITTED BY LAW, (A) LESSOR WILL NOT BE LIABLE FOR ANY
LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO
ANYONE HOLDING AN INTEREST IN THE PROPERTY OR ANY PART THEREOF THROUGH OR UNDER
LESSEE, AND (B) NO MECHANICS OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE
PROPERTY.


ARTICLE IX.
MAINTENANCE AND REPAIRS; ALTERATIONS


SECTION 9.1.  MAINTENANCE AND REPAIR.  LESSEE, AT ITS OWN COST AND EXPENSE,
SHALL AT ALL TIMES, (I) MAINTAIN THE PROPERTY IN GOOD ORDER, REPAIR AND
CONDITION, SUBJECT TO ORDINARY WEAR AND TEAR, ON A BASIS CONSISTENT WITH THE
OPERATION AND MAINTENANCE OF COMPARABLE PROPERTIES IN THE NASSAU COUNTY AND
SUFFOLK COUNTY, LONG ISLAND OFFICE MARKETS OF THE SAME AGE AS THE PROPERTY, (II)
MAINTAIN THE PROPERTY IN ACCORDANCE WITH AND OTHERWISE COMPLY WITH ALL
APPLICABLE LAWS AND RESTRICTIONS AND IN A REASONABLY PROMPT MANNER CURE ANY
VIOLATION OF ANY APPLICABLE LAWS AND RESTRICTIONS AND (III) MAKE ANY AND ALL
REPAIRS OF THE PROPERTY NECESSARY OR APPROPRIATE TO KEEP THE SAME IN THE
CONDITION REQUIRED BY THE PRECEDING CLAUSES (I) AND (II), WHETHER INTERIOR OR
EXTERIOR, STRUCTURAL OR NONSTRUCTURAL, ORDINARY OR EXTRAORDINARY, FORESEEN OR
UNFORESEEN.


SECTION 9.2.  REPLACEMENT OF COMPONENTS.  LESSEE, AT ITS OWN COST AND EXPENSE,
SHALL PROMPTLY REPLACE OR CAUSE TO BE REPLACED ALL PARTS OF THE IMPROVEMENTS
THAT MAY FROM TIME TO TIME BECOME WORN OUT, LOST, STOLEN, DESTROYED, DAMAGED
BEYOND REPAIR OR PERMANENTLY RENDERED UNFIT FOR USE FOR ANY REASON WHATSOEVER,
PROVIDED THAT LESSEE SHALL NOT BE OBLIGATED TO REPLACE ANY SUCH PART IF (X) SUCH
PART HAS BECOME OBSOLETE OR UNNECESSARY AND ITS REPLACEMENT IS OTHERWISE NOT
NECESSARY OR CUSTOMARY (BASED ON BUILDINGS OF COMPARABLE AGE AND GENERAL DESIGN
IN THE SUFFOLK COUNTY, LONG ISLAND OFFICE MARKET) FOR THE PROPER FUNCTIONING OF
THE IMPROVEMENTS OR (Y) THE FAILURE TO REPLACE SUCH PART WILL NOT ADVERSELY,
OTHER THAN IN AN IMMATERIAL MANNER, AFFECT THE VALUE OF THE PROPERTY AS A
WHOLE.  IN ADDITION, LESSEE MAY, AT ITS OWN COST AND EXPENSE, REMOVE IN THE
ORDINARY COURSE OF MAINTENANCE, SERVICE, REPAIR, OVERHAUL OR TESTING, ANY SUCH
PARTS, WHETHER OR NOT FUNCTIONING PROPERLY, WORN OUT, LOST, STOLEN, DESTROYED,
SEIZED, CONFISCATED, DAMAGED BEYOND REPAIR OR PERMANENTLY RENDERED UNFIT FOR
USE, PROVIDED THAT LESSEE WILL, AT ITS OWN COST AND EXPENSE, REPLACE SUCH PARTS
AS PROMPTLY AS PRACTICABLE SUBJECT TO THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.  ALL REPLACEMENT PARTS REQUIRED PURSUANT TO THE ABOVE PROVISIONS OF
THIS SECTION 9.2 (“REPLACEMENT PARTS”) SHALL BE FREE AND CLEAR OF ALL LIENS
(EXCEPT FOR PERMITTED LIENS AND EXCEPT IN THE CASE OF REPLACEMENT PARTS
TEMPORARILY INSTALLED ON AN EMERGENCY BASIS).  IMMEDIATELY UPON ANY REPLACEMENT
PART BECOMING INCORPORATED OR INSTALLED IN OR ATTACHED TO ANY OF THE
IMPROVEMENTS AS ABOVE PROVIDED, WITHOUT FURTHER ACT (AND SUBJECT TO ANY
PERMITTED LIENS), (I) LEGAL TITLE TO SUCH REPLACEMENT PART SHALL THEREUPON VEST
IN LESSOR AND SHALL BECOME SUBJECT TO THIS LEASE, (II) SUCH REPLACEMENT PART
SHALL BE DEEMED PART OF THE IMPROVEMENTS FOR ALL PURPOSES HEREOF TO THE SAME
EXTENT AS THE PARTS ORIGINALLY INCORPORATED OR INSTALLED IN OR ATTACHED TO THE
BUILDINGS AND IMPROVEMENTS, (III) TITLE TO THE REPLACED PART SHALL THEREUPON
VEST IN LESSEE FREE AND CLEAR OF ALL RIGHTS OF LESSOR AND SHALL NO LONGER BE
DEEMED PART OF IMPROVEMENTS (OR SUBJECT TO THE LIEN IN FAVOR OF ANY PERSON
CLAIMING BY, THROUGH OR UNDER

7


--------------------------------------------------------------------------------





 


LESSOR), AND (IV) IN THE CASE OF ANY REPLACEMENT PART TEMPORARILY INSTALLED ON
AN EMERGENCY BASIS, UPON THE REMOVAL OF SUCH REPLACEMENT PART, ANY LIEN RELATED
TO SUCH REPLACEMENT PART SHALL BE REMOVED.


SECTION 9.3.  LESSEE’S RIGHT TO ENFORCE WARRANTIES.  LESSOR HEREBY AUTHORIZES
LESSEE (INCLUDING THROUGH ITS DESIGNEES), AT LESSEE’S EXPENSE, TO ASSERT ALL OF
LESSOR’S RIGHTS (IF ANY) UNDER ANY APPLICABLE WARRANTY AND ANY OTHER CLAIM THAT
LESSEE OR LESSOR MAY HAVE UNDER ANY AGREEMENTS PERTAINING TO THE PROPERTY,
INCLUDING THE CONSTRUCTION AND/OR MODIFICATION THEREOF, AND LESSOR AGREES TO
COOPERATE, AT LESSEE’S EXPENSE, WITH LESSEE AND ITS AGENTS IN ASSERTING SUCH
RIGHTS.


SECTION 9.4.  LESSOR NOT RESPONSIBLE FOR REPAIRS.  LESSOR SHALL NOT BE REQUIRED
TO MAINTAIN, REPAIR, REPLACE, ALTER, REMOVE OR REBUILD ALL OR ANY PART OF THE
PROPERTY, AND LESSEE WAIVES ANY RIGHT THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE
PURSUANT TO ANY APPLICABLE LAWS AND RESTRICTIONS TO (I) REQUIRE LESSOR TO
MAINTAIN, REPAIR, REPLACE, ALTER, REMOVE OR REBUILD ALL OR ANY PART OF THE
PROPERTY, (II) MAKE REPAIRS (WHETHER OR NOT AT THE EXPENSE OF LESSOR) OR (III)
TERMINATE THIS LEASE DUE TO LESSOR’S FAILURE TO MAINTAIN, REPAIR, REPLACE,
ALTER, REMOVE OR REBUILD ALL OR ANY PART OF THE PROPERTY.


SECTION 9.5.  ALTERATIONS.


(A)           EXCEPT AS PROVIDED IN THIS SECTION 9.5, AND PROVIDED NO EVENT OF
DEFAULT THEN EXISTS, LESSEE MAY, WITHOUT THE CONSENT OF OR NOTICE TO LESSOR, AT
LESSEE’S OWN COST AND EXPENSE, MAKE ALTERATIONS TO THE PROPERTY.


(B)           IF LESSEE PROPOSES TO MAKE (1) ALTERATIONS TO THE EXTERIOR OF ANY
OF THE MAIN BUILDINGS THAT WOULD BE VISIBLE FROM THE PUBLIC ROADWAYS OR (2)
MATERIAL CHANGES TO (AS DISTINGUISHED FROM REPLACEMENTS OR UPGRADES OF) ANY OF
THE MAIN BUILDINGS’ STRUCTURAL, MECHANICAL, PLUMBING, HEATING, VENTILATION AND
AIR-CONDITIONING, ELECTRICAL OR ENGINEERING SYSTEMS (E.G., INSTALLING A
LARGE-SCALE SOLAR-PANEL SYSTEM), LESSEE SHALL NOTIFY LESSOR AND MORTGAGEE OF THE
SAME AT LEAST THIRTY (30) DAYS PRIOR TO THE COMMENCEMENT OF THE ALTERATIONS (A
“NOTICE OF ALTERATIONS”) AND SHALL CONCURRENTLY THEREWITH FURNISH LESSOR AND
MORTGAGEE WITH REASONABLY DETAILED PLANS AND SPECIFICATIONS FOR SUCH ALTERATIONS
(BUT IN NO EVENT SHALL PLANS AND SPECIFICATIONS BE REQUIRED IN EXCESS OF THOSE
DELIVERED TO GOVERNMENTAL AUTHORITIES AS PART OF LESSEE’S APPLICATIONS FOR
PERMITS AND LICENSES).  IF LESSOR IN GOOD FAITH DETERMINES THAT SUCH
ALTERATIONS, EITHER INDIVIDUALLY OR IN THE AGGREGATE WITH ALL OTHER ALTERATIONS,
UPON COMPLETION WILL MATERIALLY AND ADVERSELY AFFECT THE FAIR MARKET VALUE OF
THE PROPERTY OTHER THAN IN AN IMMATERIAL MANNER, LESSOR SHALL GIVE NOTICE OF ITS
OBJECTION (A “NOTICE OF OBJECTION”) WITHIN TEN (10) BUSINESS DAYS AFTER LESSOR’S
RECEIPT OF A NOTICE OF ALTERATIONS.  IF LESSOR AND LESSEE CANNOT AGREE WHETHER
OR NOT SUCH ALTERATIONS WOULD ADVERSELY, OTHER THAN IN AN IMMATERIAL MANNER,
AFFECT THE FAIR MARKET VALUE OF THE PROPERTY WITHIN TEN (10) BUSINESS DAYS AFTER
LESSEE’S RECEIPT OF A NOTICE OF OBJECTION, SUCH MATTER SHALL BE RESOLVED BY THE
APPRAISAL PROCEDURE, WHEREIN THE APPRAISER(S) DECIDING SUCH MATTER WILL VALUE
THE PROPERTY BOTH WITH AND WITHOUT SUCH ALTERATIONS. EACH PARTY SHALL PAY ITS
OWN FEES IN CONNECTION WITH SUCH APPRAISAL AND ONE-HALF OF THE APPRAISER’S
FEES.  IF LESSEE SHALL PREVAIL IN ANY SUCH DISPUTE, LESSEE SHALL HAVE THE RIGHT
TO MAKE SUCH ALTERATIONS,

8


--------------------------------------------------------------------------------





 


SUBJECT ONLY TO THE EXPRESS LIMITATIONS CONTAINED ELSEWHERE IN THIS SECTION 9.5
(I.E., OTHER THAN THIS SUBSECTION (B)).  IF LESSOR SHALL PREVAIL IN ANY SUCH
DISPUTE (AND EVEN PRIOR TO THE RESOLUTION OF ANY SUCH DISPUTE), LESSEE
NEVERTHELESS MAY PROCEED TO MAKE SUCH ALTERATIONS, SUBJECT TO THE EXPRESS
LIMITATIONS ELSEWHERE IN THIS SECTION 9.5 AND TO THE FOLLOWING ADDITIONAL
CONDITIONS:  (1) AT THE TIME OF INITIATING SUCH ALTERATIONS, LESSEE EITHER (X)
HAS A MINIMUM RATING OR (Y) POSTS A BOND OR OTHER SECURITY IN A FORM AND FROM A
SURETY (IF APPLICABLE) REASONABLY ACCEPTABLE TO LESSOR IN AN AMOUNT EQUAL TO THE
ESTIMATED COST OF REMOVING SUCH STRUCTURAL ALTERATIONS AT THE END OF THE TERM,
REPAIRING ANY DAMAGE TO THE PROPERTY CAUSED BY SUCH REMOVAL AND RESTORING THE
AFFECTED PORTION OF THE PROPERTY TO SUBSTANTIALLY THE SAME CONDITION IN WHICH IT
WOULD HAVE BEEN HAD SUCH ALTERATIONS NOT BEEN MADE (COLLECTIVELY, THE “REMOVAL
COST”, AND IF LESSOR AND LESSEE SHALL DISPUTE SUCH ESTIMATED COST THE MATTER
SHALL BE RESOLVED BY THE APPRAISAL PROCEDURE), WHICH BOND OR OTHER SECURITY
AMOUNT SHALL BE ADJUSTED EACH JANUARY 1 DURING THE BALANCE OF THE TERM
COMMENCING ON THE JANUARY 1ST FIRST OCCURRING AT LEAST 12 MONTHS THEREAFTER BY
THE PERCENTAGE CHANGE IN THE CONSUMER PRICE INDEX FROM THE FIRST OF THE MONTH IN
WHICH SUCH BOND OR SECURITIES IS FIRST POSTED, AND (2) LESSEE SHALL EXECUTE AND
DELIVER TO LESSOR ITS UNDERTAKING (I) TO REMOVE BY NOT LATER THAN THE LAST DAY
OF THE STATED TERM OR WITHIN THIRTY (30) DAYS AFTER THE EARLIER TERMINATION OF
THIS LEASE, AT LESSEE’S OWN COST AND EXPENSE, SUCH ALTERATIONS, (II) TO REPAIR
ANY DAMAGE TO THE PROPERTY CAUSED BY SUCH REMOVAL, (III) TO RESTORE THE AFFECTED
PORTION OF THE PROPERTY TO SUBSTANTIALLY THE SAME CONDITION IN WHICH IT WOULD
HAVE BEEN HAD SUCH ALTERATIONS NOT BEEN MADE AND (IV) IN THE EVENT LESSEE FALLS
BELOW THE MINIMUM RATING, LESSEE SHALL, WITHIN THIRTY (30) DAYS OF THE SAME,
POST A BOND OR OTHER SECURITY AS DESCRIBED ABOVE IN CLAUSE (1)(Y) OF THIS
SECTION 9.5(B).  IF LESSOR SHALL NOT PROVIDE A NOTICE OF OBJECTION WITHIN TEN
(10) BUSINESS DAYS AFTER THE GIVING OF A NOTICE OF ALTERATION, OR IF LESSOR
SHALL HAVE GIVEN A NOTICE OF OBJECTION BUT THE RESULTANT DISPUTE SHALL HAVE BEEN
RESOLVED IN LESSEE’S FAVOR, LESSEE SHALL NOT BE REQUIRED TO RESTORE THE PROPERTY
AS PROVIDED IN THE PRECEDING SENTENCE (AND IF LESSEE SHALL HAVE ALREADY
DELIVERED ANY SECURITY AND THE UNDERTAKING REFERRED TO IN CLAUSE (1)(Y) AND (2)
ABOVE PRIOR TO THE RESOLUTION OF ANY SUCH DISPUTE, THEN THE SAME SHALL
IMMEDIATELY BE RETURNED TO LESSEE), AND LESSEE SHALL HAVE NO OBLIGATION TO
REMOVE SUCH ALTERATION AT THE END OF THE TERM UNDER THIS SECTION 9.5(B) OR ANY
OTHER PROVISION OF THIS LEASE, NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY.


(C)           LESSEE SHALL HAVE THE RIGHT TO SEEK AMENDMENTS, VARIANCES, SPECIAL
PERMITS AND THE LIKE IN RESPECT OF THE ZONING FOR THE PROPERTY (OR ANY PORTION
THEREOF) AND OTHER APPLICABLE LAWS AND RESTRICTIONS, PROVIDED THAT ANY OF THE
FOREGOING SHALL NOT CAUSE A REDUCTION IN THE FAIR MARKET VALUE OF THE PROPERTY
(OTHER THAN TO A DE MINIMIS EXTENT).  DURING THE TERM, LESSEE SHALL HAVE
EXCLUSIVE RIGHTS IN RESPECT OF THE FOREGOING, SUBJECT TO THE PROVISO CONTAINED
IN THE IMMEDIATELY PRECEDING SENTENCE.  LESSOR SHALL COOPERATE WITH LESSEE AT
LESSEE’S EXPENSE IN A PROMPT AND TIMELY MANNER IN CONNECTION WITH ANY SUCH
ACTIONS ON THE PART OF LESSEE, AND SUCH COOPERATION SHALL INCLUDE EXECUTION AND
DELIVERY OF DOCUMENTS REASONABLY REQUIRED BY ANY SUCH ACTIONS.


(D)           NOTWITHSTANDING THE TERMS OF SECTION 9.5(B) OR SECTION 9.5(C), BUT
SUBJECT TO SECTIONS 9.5(E) AND 9.5(F), LESSEE SHALL HAVE THE RIGHT, WITHOUT
COMPLIANCE WITH OR OTHERWISE BEING SUBJECT TO THE TERMS OF SECTION 9.5(B) OR
SECTION 9.5(C), TO MAKE THE ALTERATIONS DESCRIBED ON SCHEDULE 9.5(D).

9


--------------------------------------------------------------------------------



(E)           LESSEE SHALL, AT ITS COST AND EXPENSE, MAKE ALL ALTERATIONS TO THE
PROPERTY REQUIRED SO AS TO CAUSE THE PROPERTY TO COMPLY WITH APPLICABLE LAWS AND
RESTRICTIONS.


(F)            LESSEE SHALL CAUSE ANY ALTERATIONS TO BE DONE AND COMPLETED IN A
GOOD AND WORKMANLIKE MANNER, IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS (IF
ANY) FREE FROM LIENS AND MATERIAL FAULTS AND DEFECTS, AND IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND RESTRICTIONS.    UPON COMPLETION OF ANY ALTERATIONS, SUBJECT
TO LESSEE’S RIGHTS UNDER SECTION 10.1, (X) ALL CONTRACTORS, SUBCONTRACTORS,
MATERIALMEN AND PROFESSIONALS WHO PROVIDED WORK, MATERIALS OR SERVICES IN
CONNECTION WITH SUCH ALTERATIONS SHALL HAVE BEEN PAID AND SHALL HAVE DELIVERED
UNCONDITIONAL RELEASES OF LIENS, AND (Y) ALL NECESSARY PERMITS, LICENSES AND
OTHER APPROVALS NECESSARY FOR THE CONTINUED USE, OPERATION AND OCCUPANCY OF THE
PROPERTY SHALL HAVE BEEN DULY ISSUED.


SECTION 9.6.  TITLE TO ALTERATIONS.  TITLE TO ALTERATIONS SHALL WITHOUT FURTHER
ACT VEST IN LESSOR AND SHALL BE DEEMED TO CONSTITUTE A PART OF THE PROPERTY AND
BE SUBJECT TO THIS LEASE IN ANY OF THE FOLLOWING CASES:


(A)           SUCH ALTERATION SHALL BE IN REPLACEMENT OF OR IN SUBSTITUTION FOR
A PORTION OF THE IMPROVEMENTS, AS THE SAME ARE CONSTITUTED AS OF THE DATE
HEREOF;


(B)           SUCH ALTERATION SHALL BE REQUIRED TO BE MADE PURSUANT TO THE TERMS
OF SECTION 9.1, SECTION 9.2 OR SECTION 9.5(E); OR


(C)           SUCH ALTERATION SHALL BE NONSEVERABLE.

If an Alteration is not within any of the categories set forth in clauses (a)
through (c) of this Section 9.6, then title to such Alteration shall vest in
Lessee.  So long as removal thereof shall not result in the violation of any
Applicable Laws and Restrictions or this Lease, all Alterations to which title
shall vest in Lessee as aforesaid may be removed at any time by Lessee, provided
that Lessee shall, at its expense, repair any damage (other than of a de minimis
nature) to the Property caused by the removal of such Alteration and shall
restore the affected portion of the Property to substantially the same condition
in which it would have been had the Alteration not been made.


SECTION 9.7.  NO LESSOR RIGHTS TO LESSEE’S PERSONALTY.  LESSEE MAY FROM TIME TO
TIME OWN OR HOLD UNDER LEASE FROM PERSONS OTHER THAN LESSOR, FURNITURE, TRADE
FIXTURES AND EQUIPMENT LOCATED ON OR ABOUT THE PROPERTY WHICH SHALL NOT BE
SUBJECT TO THIS LEASE.  LESSOR SHALL NOT OWN OR HAVE ANY OTHER RIGHT OR INTEREST
IN OR TO SUCH FURNITURE, TRADE FIXTURES AND EQUIPMENT AND WAIVES ANY LANDLORD’S
LIEN OR OTHER LIEN OR CLAIM WITH RESPECT THERETO, WHETHER ARISING UNDER COMMON
LAW OR STATUTE, AND FROM TIME TO TIME, UPON THE REQUEST OF LESSEE, LESSOR SHALL
PROMPTLY ACKNOWLEDGE THE SAME IN WRITING TO LESSEE OR OTHER PERSONS DESIGNATED
BY LESSEE.

 

10


--------------------------------------------------------------------------------




 


ARTICLE X.


PERMITTED CONTESTS; EXCUSABLE DELAY


SECTION 10.1.  CONTEST RIGHT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IF, TO THE EXTENT
AND FOR SO LONG AS:


(A)           A TEST, CHALLENGE, CONTEST, APPEAL OR PROCEEDING FOR REVIEW OF ANY
APPLICABLE LAW AND RESTRICTION SHALL BE PROSECUTED WITH REASONABLE DILIGENCE AND
IN GOOD FAITH BY LESSEE (PROVIDED SUCH TEST, CHALLENGE, APPEAL OR PROCEEDING
SHALL NOT INVOLVE A MATERIAL RISK OF (I) SALE, FORFEITURE OR LOSS OF TITLE TO
ANY PART OR INTEREST IN THE PROPERTY OR (II) CRIMINAL OR PUNITIVE CIVIL
LIABILITY (OTHER THAN ANY FINE OR SIMILAR CHARGE (INCLUDING INTEREST THEREON) BY
REASON OF NONCOMPLIANCE WITH SUCH APPLICABLE LAW AND RESTRICTION), OR


(B)           COMPLIANCE WITH AN APPLICABLE LAW AND RESTRICTION SHALL HAVE BEEN
EXCUSED OR EXEMPTED BY A NONCONFORMING USE PERMIT, VARIANCE, WAIVER, AMENDMENT,
MODIFICATION, RESCISSION, MORATORIUM, TERMINATION, EXTENSION, FORBEARANCE OR
SIMILAR ACTION GRANTED OR ISSUED BY THE PERSON OTHERWISE ENTITLED TO ENFORCE
SUCH APPLICABLE LAW AND RESTRICTION,

Lessee shall not be required to comply with such Applicable Law and Restriction;
provided, with respect to a matter described in Section 10.1(a) above, Lessee
shall pay promptly all costs, including all interest and penalties, and perform
all acts (if any) the payment and performance of which shall be ultimately
ordered or decreed as a result of such test, challenge, appeal or proceeding. 


SECTION 10.2.  LESSOR’S COOPERATION.  LESSOR SHALL, AT LESSEE’S EXPENSE,
COOPERATE FULLY WITH LESSEE IN CONNECTION WITH ANY SUCH TEST, CHALLENGE, APPEAL
OR PROCEEDING DESCRIBED IN SECTION 10.1(A) AND ANY APPLICATION OR OTHER REQUEST
FOR ANY PERMIT, VARIANCE, WAIVER, AMENDMENT, MODIFICATION, RESCISSION,
MORATORIUM, TERMINATION, EXTENSION, FORBEARANCE OR SIMILAR ACTION DESCRIBED IN
SECTION 10.1(B).  LESSOR WILL JOIN IN ANY SUCH TEST, CHALLENGE, APPEAL OR
PROCEEDING, OR APPLICATION OR OTHER REQUEST, AS LESSEE MAY REQUEST OR, AT
LESSEE’S OPTION, PERMIT THE SAME TO BE BROUGHT IN LESSOR’S NAME. 


SECTION 10.3.  EFFECT OF CONTEST ON LESSEE’S OBLIGATIONS GENERALLY.  IT IS
AGREED BY THE PARTIES THAT THE TERMS OF SECTION 10.1 SHALL QUALIFY EACH AND
EVERY PROVISION OF THIS LEASE THAT IMPOSES A COMPLIANCE OBLIGATION ON LESSEE,
EVEN IF SUCH PROVISION DOES NOT REFER TO SECTION 10.1 OR LESSOR’S CONTEST RIGHT
THEREUNDER.


SECTION 10.4.  FORCE MAJEURE.  LESSEE’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER
(OTHER THAN ANY MONETARY OBLIGATION) SHALL BE EXCUSED TO THE EXTENT THE SAME IS
ADVERSELY AFFECTED BY DELAYS DUE TO STRIKES, LOCKOUTS, WORK STOPPAGES, ACTS OF
GOD, INABILITY TO OBTAIN LABOR OR MATERIALS, THE OUTBREAK OF ARMED HOSTILITIES,
ENEMY ACTION, ACTS OF DOMESTIC OR INTERNATIONAL TERRORISM, RIOT, CIVIL
COMMOTION, FIRE, CASUALTY OR ANY OTHER SIMILAR OR DISSIMILAR CAUSES BEYOND THE
REASONABLE CONTROL OF LESSEE (BUT NOT INCLUDING LESSEE’S INSOLVENCY OR FINANCIAL
CONDITION).

 

11


--------------------------------------------------------------------------------




 

ARTICLE XI.

ENVIRONMENTAL COMPLIANCE


SECTION 11.1.  LESSEE’S OBLIGATION GENERALLY.  LESSEE WILL COMPLY AND CAUSE THE
PROPERTY TO COMPLY AT ALL TIMES WITH ENVIRONMENTAL LAWS WITH RESPECT TO THE
PROPERTY, AND NO HAZARDOUS MATERIAL SHALL BE BROUGHT ONTO, PERMITTED TO EXIST OR
REMAIN IN, AT, UNDER OR UPON, OR STORED, OR DISPOSED OF OR RELEASED FROM OR
USED, AT THE PROPERTY BY LESSEE OR ANY OF ITS EMPLOYEES, AGENTS, INDEPENDENT
CONTRACTORS, LICENSEES, SUBLESSEES OR INVITEES, IN VIOLATION OF ANY APPLICABLE
LAWS AND RESTRICTIONS OR IN SUCH MANNER AS WOULD RESULT IN ANY LIABILITY
THEREUNDER (WITH THE EXCEPTION OF MATERIALS USED OR STORED IN CONNECTION WITH
THE OPERATION OR MAINTENANCE OF THE PROPERTY OR LESSEE’S BUSINESS OPERATIONS AND
IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS).  EXCEPT AS PERMITTED BY APPLICABLE
LAWS AND RESTRICTIONS, HAZARDOUS MATERIAL SHALL NOT BE PLACED INTO THE PLUMBING
OR WASTE TREATMENT SYSTEMS OF THE PROPERTY EXCEPT FOR SYSTEMS WHICH ARE DESIGNED
TO ACCEPT HAZARDOUS MATERIAL FOR TREATMENT AND DISCHARGE.  LESSEE COVENANTS THAT
IT SHALL NOT INSTALL OR PERMIT THE INSTALLATION ON THE PROPERTY OF ANY
UNDERGROUND STORAGE TANKS, SURFACE IMPOUNDMENTS OR ASBESTOS-CONTAINING MATERIALS
IN VIOLATION OF, OR IN A MANNER WHICH RESULTS IN LIABILITY UNDER, ANY APPLICABLE
LAWS AND RESTRICTIONS AND SHALL CAUSE ANY ALTERATIONS OF THE PROPERTY UNDERTAKEN
BY, THROUGH OR UNDER LESSEE TO BE DONE IN A WAY SO AS TO NOT EXPOSE PERSONS
WORKING ON OR VISITING THE PROPERTY TO HAZARDOUS MATERIAL EITHER IN EXCESS OF
SAFETY LEVELS ESTABLISHED BY APPLICABLE LAWS AND RESTRICTIONS OR IN SUCH AMOUNTS
OR CONCENTRATIONS AS WOULD RESULT IN ANY LIABILITY TO ANY THIRD PARTY. 
NOTWITHSTANDING ANYTHING ELSE THAT MAY BE CONSTRUED TO THE CONTRARY, UPON
BECOMING AWARE OF THE PRESENCE OF TOXIC MOLD AT THE PROPERTY, LESSEE SHALL (I)
UNDERTAKE AN INVESTIGATION TO IDENTIFY THE SOURCE(S) OF SUCH TOXIC MOLD AND
SHALL DEVELOP AND IMPLEMENT AN APPROPRIATE REMEDIATION PLAN TO ELIMINATE THE
PRESENCE OF ANY TOXIC MOLD, (II) PERFORM OR CAUSE TO BE PERFORMED ALL ACTS
REASONABLY NECESSARY FOR THE REMEDIATION OF ANY TOXIC MOLD (INCLUDING TAKING ANY
ACTION NECESSARY TO CLEAN AND DISINFECT ANY PORTIONS OF THE PROPERTY AFFECTED BY
TOXIC MOLD, INCLUDING PROVIDING ANY NECESSARY MOISTURE CONTROL SYSTEMS AT THE
PROPERTY), AND (III) PROVIDE EVIDENCE REASONABLY SATISFACTORY TO LESSOR OF THE
FOREGOING.


SECTION 11.2.  LESSEE’S OBLIGATION WITH RESPECT TO REMEDIAL WORK.  LESSEE’S
RESPONSIBILITY PURSUANT TO SECTION 11.1 INCLUDES THE OBLIGATION AND, PROVIDED NO
EVENT OF DEFAULT EXISTS, EXCLUSIVE RIGHT OF LESSEE TO PERFORM ANY INVESTIGATORY
AND/OR REMEDIAL OR OTHER ACTIVITIES REQUIRED, ORDERED OR RECOMMENDED BY ANY
GOVERNMENTAL AUTHORITY, OR AS OTHERWISE NECESSARY TO AVOID INJURY OR LIABILITY
TO ANY PERSON OR PROPERTY, TO PREVENT THE SPREAD OF ANY HAZARDOUS MATERIALS OR
TO PROVIDE FOR THE CONTINUED SAFE OPERATION OF THE PROPERTY (HEREINAFTER
“REMEDIAL WORK”) AND SHALL INCLUDE ANY REMEDIAL WORK CAUSED SOLELY BY THE ACTS
OF THIRD PARTIES, EXCEPT TO THE EXTENT CAUSED BY LESSOR.  LESSEE’S OBLIGATIONS
UNDER SECTION 11.1 EXPRESSLY INCLUDE ANY REMEDIAL WORK REQUIRED RELATING TO ANY
HAZARDOUS MATERIAL EXISTING IN, AT, UNDER OR UPON THE PROPERTY (OTHER THAN ANY
REMEDIAL WORK CAUSED BY LESSOR) BEFORE THE DATE HEREOF.  IF LESSEE FAILS TO
PERFORM THE REMEDIAL WORK IN A REASONABLY PROMPT MANNER AFTER NOTICE FROM LESSOR
(SUBJECT TO LESSEE’S CONTEST RIGHTS UNDER SECTION 10.1), THEN, ON NOT LESS THAN
THIRTY (30) DAYS’ NOTICE FROM LESSOR TO LESSEE, LESSOR MAY, AT ITS OPTION AND IN
ITS SOLE DISCRETION, COMMENCE SUCH WORK ITSELF IN COMPLIANCE WITH ENVIRONMENTAL
LAWS, AND LESSEE SHALL PAY ALL


 

12


--------------------------------------------------------------------------------




 


REASONABLE COSTS THEREBY INCURRED.  UPON COMPLETION OF SUCH REMEDIAL WORK,
LESSEE SHALL PROVIDE AN INSPECTION OR AUDIT OF THE PROPERTY PREPARED BY A
LICENSED HYDROGEOLIST, LICENSED ENVIRONMENTAL ENGINEER OR QUALIFIED
ENVIRONMENTAL CONSULTING FIRM REASONABLY APPROVED BY LESSOR ASSESSING THE
RESULTS OF SUCH REMEDIATION WORK.  IF, BASED ON SOUND ENVIRONMENTAL ADVICE, AN
OPERATIONS AND MAINTENANCE PLAN SHOULD BE IMPLEMENTED, LESSEE SHALL CAUSE SUCH
OPERATIONS AND MAINTENANCE PLAN TO BE PREPARED AND IMPLEMENTED AT ITS EXPENSE
AND LESSEE SHALL TAKE ALL ACTIONS NECESSARY TO COMPLY WITH SUCH PLAN.


SECTION 11.3.  LESSEE’S OBLIGATION WITH RESPECT TO THIRD PARTIES.  WITHOUT
LIMITING LESSEE’S OBLIGATIONS UNDER SECTION 11.1 OR ANY OTHER PROVISION OF THIS
LEASE PROVIDED NO EVENT OF DEFAULT EXISTS, LESSEE SHALL BE EXCLUSIVELY
RESPONSIBLE FOR RESPONDING TO AND COMPLYING WITH ANY ADMINISTRATIVE NOTICE,
ORDER, REQUEST OR DEMAND, OR ANY THIRD-PARTY CLAIM OR DEMAND RELATING TO THE
POTENTIAL OR ACTUAL PRESENCE OF HAZARDOUS MATERIALS ON THE PROPERTY WHETHER OR
NOT CAUSED BY LESSEE OR ANOTHER PARTY (OTHER THAN LESSOR), EXCEPT WHERE THE
CONTAMINATION WAS CAUSED SOLELY BY LESSOR.  THE RESPONSIBILITY CONFERRED UNDER
THIS SECTION 11.3 INCLUDES RESPONDING TO SUCH ORDERS ON BEHALF OF LESSOR AND
DEFENDING AGAINST ANY ASSERTION OF LESSOR’S FINANCIAL RESPONSIBILITY OR
INDIVIDUAL DUTY TO PERFORM UNDER SUCH ORDERS.


SECTION 11.4.  INDEMNITY FOR ENVIRONMENTAL MATTERS.  LESSEE SHALL HOLD HARMLESS,
INDEMNIFY AND DEFEND LESSOR AND ANY MORTGAGEE AND THEIR RESPECTIVE MANAGERS,
MEMBERS, PARTNERS, OFFICERS, EMPLOYEES AND DIRECTORS FROM AND AGAINST DAMAGES
RESULTING FROM ITS BREACH OF THE FOREGOING PROVISIONS OF THIS ARTICLE XI, IN
ACCORDANCE WITH THE TERMS OF SECTION 20.1.


SECTION 11.5.  LESSEE TO NOTIFY LESSOR OF ENVIRONMENTAL EVENTS.  LESSEE SHALL
PROMPTLY NOTIFY LESSOR AND ANY MORTGAGEE WHEN LESSEE BECOMES AWARE OF (I) THE
PRESENCE OF HAZARDOUS MATERIAL ON THE PROPERTY WHICH VIOLATE ANY APPLICABLE LAWS
AND RESTRICTIONS, (II) THE RELEASE, OR THREATENED RELEASE, ONTO OR UNDER THE
PROPERTY OF HAZARDOUS MATERIAL IN AMOUNTS WHICH VIOLATES ANY APPLICABLE LAWS AND
RESTRICTIONS OR WHICH WOULD RESULT IN LIABILITY UNDER ANY APPLICABLE LAWS AND
RESTRICTIONS, WHETHER OR NOT CAUSED OR PERMITTED BY THE LESSEE, (III) THE
ISSUANCE TO LESSEE OR ANY SUBLESSEE OF SPACE IN OR OTHER USER OF THE PROPERTY OF
ANY WRITTEN COMPLAINT, NOTICE OR ORDER OF VIOLATION OR NON-COMPLIANCE OR
POTENTIAL LIABILITY WITH REGARD TO THE PROPERTY OR THE USE THEREOF WITH RESPECT
TO ENVIRONMENTAL LAWS (INCLUDING WHETHER ANY INVESTIGATIVE AND/OR REMEDIAL
ACTION IS REQUIRED OR RECOMMENDED PURSUANT THERETO); (IV) ANY WRITTEN NOTICE OF
A GOVERNMENTAL AUTHORITY OR OTHER PERSON OF  A PENDING (OR, IF SUCH NOTICE IS
FROM A GOVERNMENTAL AUTHORITY, THREATENED) INVESTIGATION AS TO WHETHER LESSEE’S
(OR ANY OTHER PERSON’S) OPERATIONS ON THE PROPERTY ARE NOT IN COMPLIANCE WITH
ANY ENVIRONMENTAL LAWS OR (V) THE MIGRATION OR RELEASE, OR A SUSPECTED MIGRATION
OR RELEASE, OF HAZARDOUS MATERIAL FROM THE PROPERTY TO OTHER PROPERTIES.


SECTION 11.6.  LESSEE RIGHT TO CONTROL REMEDIATION.  LESSEE SHALL HAVE THE SOLE
RIGHT TO CONTROL THE METHOD OR METHODS OF COMPLYING WITH ITS OBLIGATIONS UNDER
THIS ARTICLE XI, INCLUDING THE RIGHT TO SELECT ATTORNEYS, ENVIRONMENTAL
ENGINEERS AND OTHER CONSULTANTS TO ASSIST LESSEE IN SO COMPLYING AND THE
SELECTION OF THE METHODS OF EFFECTUATING ANY REMEDIATION  AND THE CONTRACTORS TO
PERFORM THE SAME, AND THE EXCLUSIVE


 

13


--------------------------------------------------------------------------------





 


RIGHT TO DEAL WITH GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE
PROPERTY REGARDING THE INVESTIGATION AND CHARACTERIZATION OF THE PRESENCE OF
HAZARDOUS MATERIAL AND THE SELECTION OF THE METHOD OF REMEDIATING THE SAME,
PROVIDED THAT SUCH REMEDIATION IS COMPLETED IN ACCORDANCE WITH APPLICABLE LAWS
AND RESTRICTIONS, AND NO EVENT OF DEFAULT THEN EXISTS (IT BEING UNDERSTOOD THAT
FOR SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING, LESSOR SHALL HAVE THE SOLE
RIGHT TO CONTROL SUCH METHOD OR METHODS AT LESSEE’S COST).  LESSEE SHALL NOTIFY
LESSOR IN A REASONABLE MANNER WHEN LESSEE TAKES ANY ACTIONS TO COMPLY WITH ITS
ENVIRONMENTAL-RELATED OBLIGATIONS HEREUNDER. LESSOR SHALL COOPERATE WITH LESSEE
IN A PROMPT AND TIMELY MANNER, AND AT LESSEE’S COST, IN CONNECTION WITH ANY SUCH
ACTIONS, AND SUCH COOPERATION SHALL INCLUDE EXECUTION AND DELIVERY OF DOCUMENTS
OR PLEADINGS REASONABLY REQUIRED BY ANY SUCH ACTIONS.


ARTICLE XII.


INSURANCE


SECTION 12.1.    LESSEE, AT ITS SOLE COST, FOR THE MUTUAL BENEFIT OF LESSOR AND
MORTGAGEE, SHALL OBTAIN AND MAINTAIN DURING THE TERM THE FOLLOWING POLICIES OF
INSURANCE:


(A)           PROPERTY; TERRORISM COVERAGE

(I)            PROPERTY INSURANCE INSURING AGAINST LOSS OR DAMAGE CUSTOMARILY
INCLUDED UNDER SO CALLED “ALL RISK” OR “SPECIAL FORM” POLICIES INCLUDING FIRE,
LIGHTNING, VANDALISM, AND MALICIOUS MISCHIEF, BOILER, MACHINERY AND/OR
EARTHQUAKE COVERAGE AND SUBJECT TO THE PROVISIONS OF SECTION 12.1(A)(II),
COVERAGE FOR DAMAGE OR DESTRUCTION CAUSED BY THE ACTS OF TERRORISM (OR SUCH
POLICIES SHALL HAVE NO EXCLUSION FROM COVERAGE WITH RESPECT THERETO) AND SUCH
OTHER INSURABLE HAZARDS AS UNDER GOOD INSURANCE PRACTICES, FROM TIME TO TIME ARE
INSURED AGAINST FOR OTHER PROPERTY AND BUILDINGS SIMILAR TO THE PREMISES IN
NATURE, USE, LOCATION, HEIGHT, AND TYPE OF CONSTRUCTION (THE “APPLICABLE
INSURANCE STANDARDS”).  SUCH INSURANCE POLICY SHALL ALSO INSURE FOR ORDINANCE OF
LAW OVERAGE, COSTS OF DEMOLITION AND INCREASED COST OF CONSTRUCTION IN AMOUNTS
SATISFACTORY TO LESSOR AND MORTGAGEE. EACH SUCH INSURANCE POLICY SHALL:

(A)          BE IN AN AMOUNT EQUAL TO 100% OF THE THEN REPLACEMENT COST OF THE
IMPROVEMENTS WITHOUT DEDUCTION FOR PHYSICAL DEPRECIATION,

(B)           HAVE DEDUCTIBLES NO GREATER THAN $1,500,000 PER OCCURRENCE
(ADJUSTED EACH SEPTEMBER 1 BY THE PERCENTAGE CHANGE IN THE CONSUMER PRICE INDEX
FROM SEPTEMBER, 2006), PROVIDED THAT IF LESSEE’S SENIOR, LONG-TERM UNSECURED
DEBT IS LESS THAN “BB-” BY STANDARD & POOR’S RATINGS GROUP, THEN SUCH DEDUCTIBLE
SHALL NOT EXCEED 5 PERCENT OF THE THEN ANNUAL BASE NET RENT, SUBJECT TO SECTION
12.1(H) AND SECTION 12.2(C),

(C)           BE PAID AS THEY ARE DUE AND PAYABLE AND

 

14


--------------------------------------------------------------------------------




 

(D)          CONTAIN EITHER NO COINSURANCE OR, IF COINSURANCE, AN AGREED AMOUNT
ENDORSEMENT. MORTGAGEE SHALL BE NAMED MORTGAGEE AND LOSS PAYEE ON A STANDARD
MORTGAGEE ENDORSEMENT. 

(II)           NOTWITHSTANDING ANYTHING IN SECTION 12.1(A)(I) TO THE CONTRARY,
FOR SO LONG AS TRIA IS IN EFFECT SUBSTANTIALLY IN THE SAME MANNER AS IN EFFECT
AS OF THE EFFECTIVE DATE, LESSEE SHALL BE REQUIRED TO OBTAIN AND MAINTAIN
COVERAGE AGAINST LOSS OR DAMAGE BY TERRORIST ACTS COVERED BY TRIA AS PART OF THE
“ALL RISK” PROPERTY POLICY REQUIRED BY SECTION 12.1(A)(I); PROVIDED THAT SUCH
COVERAGE IS AVAILABLE.  IN THE EVENT THAT TRIA IS NOT IN EFFECT IN SUBSTANTIALLY
THE SAME MANNER AS IN EFFECT AS OF THE EFFECTIVE DATE, AND LESSEE CANNOT AND
DOES NOT WISH TO OBTAIN COVERAGE WITH RESPECT TO TERRORIST ACTS AS PART OF THE
“ALL RISK” PROPERTY POLICY REQUIRED BY SECTION 12.1(A)(I), LESSEE SHALL BE
REQUIRED TO OBTAIN COVERAGE FOR TERRORISM (AS STAND ALONE COVERAGE, WHICH MAY BE
OBTAINED IN A BLANKET PROGRAM) IN AN AMOUNT EQUAL TO 100% OF THE “FULL
REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS AVAILABLE. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY SUCH COVERAGE FOR SUCH ACTS,
LESSEE SHALL NOT BE REQUIRED TO PAY ANY INSURANCE PREMIUMS SOLELY WITH RESPECT
TO SUCH TERRORISM COVERAGE IN EXCESS OF THE TERRORISM PREMIUM CAP (HEREINAFTER
DEFINED); PROVIDED THAT IF THE INSURANCE PREMIUMS PAYABLE WITH RESPECT TO SUCH
TERRORISM COVERAGE EXCEEDS THE TERRORISM PREMIUM CAP, LESSOR (ON REASONABLE
NOTICE TO LESSEE AND WITHOUT RESULTING IN DUPLICATIVE INSURANCE COSTS TO LESSEE)
MAY, AT ITS OPTION (1) PURCHASE A STAND-ALONE TERRORISM POLICY, WITH LESSEE
PAYING SUCH PORTION OF THE INSURANCE PREMIUMS WITH RESPECT THERETO EQUAL TO THE
TERRORISM PREMIUM CAP AND LESSOR PAYING SUCH PORTION OF THE INSURANCE PREMIUMS
IN EXCESS OF THE TERRORISM PREMIUM CAP OR (2) MODIFY THE DEDUCTIBLE AMOUNTS,
POLICY LIMITS AND OTHER REQUIRED POLICY TERMS TO REDUCE THE INSURANCE PREMIUMS
PAYABLE WITH RESPECT TO SUCH STAND-ALONE TERRORISM POLICY TO THE TERRORISM
PREMIUM CAP.  AS USED HEREIN, “TERRORISM PREMIUM CAP” MEANS AN AMOUNT EQUAL TO
THE COST OF A STAND-ALONE TERRORISM POLICY WITH RESPECT TO THE PROPERTY AS OF
THE FIRST RENEWAL PERIOD IN WHICH TRIA IS NOT IN EFFECT IN SUBSTANTIALLY THE
SAME MANNER AS IT IS IN EFFECT AS OF THE EFFECTIVE DATE, BUT IN NO EVENT MORE
THAN $300,000 PER ANNUM (ADJUSTED EACH SEPTEMBER 1 BY THE PERCENTAGE CHANGE IN
THE CONSUMER PRICE INDEX FROM SEPTEMBER, 2006).  LESSEE SHALL OBTAIN THE
COVERAGE REQUIRED UNDER THIS SUBSECTION 12.1(A)(II) FROM A CARRIER WHICH
OTHERWISE SATISFIES THE RATING CRITERIA SPECIFIED IN SECTION 12.2 OR IN THE
EVENT THAT SUCH COVERAGE IS NOT AVAILABLE FROM SUCH A CARRIER, LESSEE SHALL
OBTAIN SUCH COVERAGE FROM THE HIGHEST RATED INSURANCE COMPANY PROVIDING SUCH
COVERAGE TAKING INTO ACCOUNT THE TERRORISM PREMIUM CAP.


(B)           FLOOD INSURANCE IF ANY PART OF THE PROPERTY IS LOCATED IN AN AREA
NOW OR HEREAFTER DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS A ZONE
“A” & “V” SPECIAL HAZARD AREA.  SUCH POLICY SHALL BE IN AN AMOUNT AS SHALL BE
APPROVED BY LESSOR AND MORTGAGEE IN THEIR REASONABLE DISCRETION TAKING INTO
ACCOUNT THE APPLICABLE INSURANCE STANDARDS.

 

15


--------------------------------------------------------------------------------




 


(C)           LIABILITY INSURANCE, INCLUDING (I) “COMMERCIAL GENERAL LIABILITY
INSURANCE”, (II) “OWNED”, “HIRED” AND “NON OWNED AUTO LIABILITY”:, AND (III)
UMBRELLA LIABILITY COVERAGE FOR PERSONAL INJURY, BODILY INJURY, DEATH, ACCIDENT
AND PROPERTY DAMAGE, SUCH INSURANCE PROVIDING IN COMBINATION NO LESS THAN
$35,000,000 (ADJUSTED EVERY SEPTEMBER BY A PERCENTAGE EQUAL TO THE PERCENTAGE
CHANGE IN THE CONSUMER PRICE INDEX FROM SEPTEMBER, 2006) OF PRIMARY, EXCESS
AND/OR UMBRELLA LIABILITY INSURANCE FOR ANY AND ALL CLAIMS, WITH REASONABLE
DEDUCTIBLES AND SELF INSURED RETENTIONS (IT BEING AGREED, WITHOUT LIMITATION,
THAT DEDUCTIBLES AND SELF INSURED RETENTIONS OF $1,500,000 PER OCCURRENCE
(ADJUSTED EACH SEPTEMBER 1 BY THE PERCENTAGE CHANGE IN THE CONSUMER PRICE INDEX
FROM SEPTEMBER, 2006) SHALL NOT BE DEEMED UNREASONABLE, PROVIDED THAT IF
LESSEE’S SENIOR, LONG-TERM UNSECURED DEBT IS LESS THAN “BB-” BY STANDARD &
POOR’S RATINGS GROUP, THEN SUCH DEDUCTIBLE SHALL NOT EXCEED 5 PERCENT OF THE
THEN ANNUAL BASE NET RENT).  THE POLICIES DESCRIBED IN THIS SUBSECTION SHALL
ALSO INCLUDE COVERAGE FOR ELEVATORS, ESCALATORS, INDEPENDENT CONTRACTORS,
“CONTRACTUAL LIABILITY” (COVERING, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LESSEE’S OBLIGATION TO INDEMNIFY LESSOR AND MORTGAGEE AS REQUIRED UNDER THIS
LEASE), “PRODUCTS” AND “COMPLETED OPERATIONS LIABILITY” COVERAGE.


(D)           RENTAL LOSS INSURANCE (I) WITH MORTGAGEE BEING NAMED AS “MORTGAGEE
LOSS PAYEE” AND LESSOR BEING NAMED AS LOSS PAYEE, AND (II) IN AN AMOUNT EQUAL TO
100% OF THE PROJECTED BASE NET RENT AND SUPPLEMENTAL RENT FOR A PERIOD OF NOT
LESS THAN EIGHTEEN (18) MONTHS.  THE AMOUNT OF SUCH INSURANCE SHALL BE INCREASED
FROM TIME TO TIME DURING THE TERM AND AS WHEN THE ESTIMATED OR ACTUAL RENTS
INCREASE.  


(E)           COMPREHENSIVE BOILER AND MACHINERY INSURANCE (WITHOUT EXCLUSION
FOR EXPLOSION) COVERING LOSS OR DAMAGE TO THE IMPROVEMENTS AND ALL MECHANICAL
AND ELECTRICAL EQUIPMENT.  MINIMUM COVERAGE PER ACCIDENT MUST BE IN AN AMOUNT
EQUAL TO 100% OF THE FULL REPLACEMENT COST OF SUCH EQUIPMENT AND THE
IMPROVEMENTS HOUSING SUCH EQUIPMENT.


(F)            WORKERS COMPENSATION AND DISABILITY INSURANCE WITH RESPECT TO ANY
EMPLOYEES OF LESSEE, AS REQUIRED BY ANY LEGAL REQUIREMENT.


(G)           DURING ANY PERIOD OF REPAIR OR RESTORATION, BUILDERS “ALL-RISK”
INSURANCE ON THE SO CALLED COMPLETED VALUE BASIS IN AN AMOUNT EQUAL TO NOT LESS
THAN THE FULL INSURABLE VALUE OF THE PROPERTY, AGAINST SUCH RISKS, (INCLUDING
FIRE AND EXTENDED COVERAGE AND COLLAPSE OF THE IMPROVEMENTS TO AGREED LIMITS) AS
LESSOR MAY REQUEST.


(H)           SO LONG AS (I) NO EVENT OF DEFAULT EXISTS, AND (II) LESSEE
MAINTAINS A MINIMUM RATING, LESSEE MAY SELF-INSURE ALL OR ANY PORTION OF THE
COVERAGE REFERRED TO IN SECTION 12.1.  IF LESSEE ELECTS TO MAINTAIN A
SELF-INSURANCE PROGRAM, SUCH PROGRAM SHALL BE MAINTAINED BY LESSEE IN A PRUDENT
AND COMMERCIALLY REASONABLE MANNER.

 

16


--------------------------------------------------------------------------------




 


SECTION 12.2.  POLICIES.


(A)           ALL POLICIES OF INSURANCE (THE “POLICIES”) REQUIRED PURSUANT TO
SECTION 12.1 SHALL:

(I)            BE ISSUED BY COMPANIES WITH A CLAIMS PAYING ABILITY RATING OF “A”
BY FITCH OR “A” OR BETTER BY S&P (PROVIDED, HOWEVER, FOR MULTI-LAYERED POLICIES
IN LIEU OF AN “A” OR BETTER RATING BY S&P, (A) IF FOUR (4) OR LESS INSURANCE
COMPANIES ISSUE THE POLICIES, THEN AT LEAST 75% OF THE INSURANCE COVERAGE
REPRESENTED BY THE POLICIES MUST BE PROVIDED BY INSURANCE COMPANIES WITH A
CLAIMS PAYING ABILITY RATING OF “A” OR BETTER BY S&P (AND THE EQUIVALENT BY ANY
OTHER RATING AGENCY), WITH NO CARRIER BELOW “BBB” (AND THE EQUIVALENT BY ANY
OTHER RATING AGENCY) OR (B) IF FIVE (5) OR MORE INSURANCE COMPANIES ISSUE THE
POLICIES, THEN AT LEAST SIXTY PERCENT (60%) OF THE INSURANCE COVERAGE
REPRESENTED BY THE POLICIES MUST BE PROVIDED BY INSURANCE COMPANIES WITH A
CLAIMS PAYING ABILITY RATING OF “A” OR BETTER BY S&P (AND THE EQUIVALENT BY ANY
OTHER RATING AGENCY), WITH NO CARRIER BELOW “BBB” (AND THE EQUIVALENT BY ANY
OTHER RATING AGENCY);

(II)           NAME MORTGAGEE AND ITS SUCCESSORS AND/OR ASSIGNS AS THEIR
INTEREST MAY APPEAR AS THE MORTGAGEE (IN THE CASE OF PROPERTY INSURANCE), LOSS
PAYEE (IN THE CASE OF LOSS OF RENTS COVERAGE) AND AN ADDITIONAL INSURED (IN THE
CASE OF LIABILITY INSURANCE);

(III)          NAME LESSOR AND ITS SUCCESSORS AND/OR ASSIGNS LOSS PAYEE (IN THE
CASE OF PROPERTY INSURANCE AND LOSS OF RENTS COVERAGE) AND AN ADDITIONAL INSURED
(IN THE CASE OF LIABILITY INSURANCE);

(IV)          CONTAIN (IN THE CASE OF PROPERTY INSURANCE) A NON-CONTRIBUTORY
STANDARD MORTGAGEE CLAUSE AND A MORTGAGEE’S LOSS PAYABLE ENDORSEMENT, OR THEIR
EQUIVALENTS, NAMING MORTGAGEE AS THE PERSON TO WHICH ALL PAYMENTS MADE BY SUCH
INSURANCE COMPANY SHALL BE PAID:

(V)           CONTAIN A WAIVER OF SUBROGATION AGAINST LESSOR AND MORTGAGEE;

(VI)          CONTAIN SUCH PROVISIONS AS LESSOR DEEMS REASONABLY NECESSARY OR
DESIRABLE TO PROTECT ITS INTEREST, INCLUDING (A) ENDORSEMENTS PROVIDING THAT
NEITHER LESSEE, MORTGAGEE NOR ANY OTHER PARTY SHALL BE A CO-INSURER UNDER THE
POLICIES, (B) THAT LESSOR AND MORTGAGEE SHALL RECEIVE AT LEAST THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE OF ANY MODIFICATION, REDUCTION OR CANCELLATION OF ANY OF
THE POLICIES (OR, IN THE CASE OF CANCELLATION FOR NONPAYMENT, UNTIL AT LEAST TEN
(10) DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF BY LESSOR AND MORTGAGEE); AND
(C) PROVIDING THAT LESSOR AND MORTGAGEE ARE PERMITTED TO MAKE PAYMENTS TO EFFECT
THE CONTINUATION OF SUCH POLICY UPON NOTICE OF CANCELLATION DUE TO NON-PAYMENT
OF PREMIUMS; AND

 

17


--------------------------------------------------------------------------------




 

(VII)         BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LESSOR AND
MORTGAGEE AS TO AMOUNTS, FORM, RISK COVERAGE, DEDUCTIBLES, LOSS PAYEES AND
INSUREDS (EXCEPT THAT WHERE ANY OF THE FOREGOING IS SPECIFIED HEREIN, SUCH
SPECIFIC TERM SHALL GOVERN OVER THIS CLAUSE (VII)).


(B)           LESSEE SHALL PAY THE PREMIUMS FOR SUCH POLICIES (THE “INSURANCE
PREMIUMS”) AS THE SAME BECOME DUE AND PAYABLE AND SHALL FURNISH TO LESSOR
EVIDENCE OF THE RENEWAL OF EACH OF THE POLICIES TOGETHER WITH RECEIPTS FOR OR
OTHER EVIDENCE OF THE PAYMENT OF THE INSURANCE PREMIUMS REASONABLY SATISFACTORY
TO MORTGAGEE. LESSEE SHALL DELIVER TO LESSOR CERTIFICATES OF EACH POLICY WITHIN
FIVE (5) BUSINESS DAYS AFTER THE RENEWAL OF SUCH POLICY AND, UPON LESSOR’S
REQUEST, LESSEE SHALL DELIVER CERTIFIED COPIES OR DUPLICATE ORIGINALS OF SUCH
POLICIES WITHIN TEN (10) BUSINESS DAYS AFTER LESSEE’S RECEIPT OF SUCH POLICIES.


(C)           LESSEE SHALL HAVE THE RIGHT TO UTILIZE RETENTIONS, DEDUCTIBLES AND
SELF-INSURANCE TO AN EXTENT GENERALLY CONSISTENT WITH LESSEE’S PAST AND CURRENT
PRACTICES AND WITH APPROPRIATE INCREASES THERETO BASED ON INFLATION AND ON
INSURANCE-MARKET CONDITIONS FROM TIME TO TIME.


(D)           LESSEE SHALL THE RIGHT TO OBTAIN SUCH COVERAGES THROUGH ONE OR
MORE BLANKET POLICIES.


(E)           NOTHING HEREIN SHALL BE CONSTRUED IN ANY MANNER AS OBLIGATING
LESSEE IN RESPECT OF  INSURANCE WITH RESPECT TO ANY LOCATION OTHER THAN THE
PROPERTY.


ARTICLE XIII.


RETURN OF LEASED PROPERTY TO LESSOR

Unless the Lessor’s Interests are then being transferred to Lessee or its
designee pursuant to this Lease, Lessee shall, on the expiration or earlier
termination of this Lease, return the Property to Lessor by surrendering the
same into the possession of Lessor free and clear of all Liens, except that
Lessee shall have no responsibility or liability in respect of Liens described
in clauses (a), (b) (to the extent of taxes allocable to periods after the
Term), (e) and (f) of the definition of “Permitted Liens”.  All Alterations in
respect of which title has not been vested in Lessor hereunder that shall have
not been removed by Lessee at or prior to the thirtieth (30th) day after the
expiration or earlier termination of this Lease shall be deemed abandoned in
place by Lessee and shall become the property of Lessor.  Lessee shall remove
from the Property, on or prior to the thirtieth (30th) day after the expiration
or earlier termination of this Lease, all of Lessee’s personal property and, if
applicable, any personal property of Lessee’s sublessees, assignees or other
users of the Property which would constitute Lessee’s personal property if owned
by Lessee (subject to the rights of such Persons granted under any applicable
Lessor Nondisturbance Agreements) and shall repair any damage (other than of a
de minimis nature) caused by such removal.  Any property described in the

 

18


--------------------------------------------------------------------------------




 

immediately preceding sentence not so removed shall become the property of
Lessor, and Lessor may cause such property to be removed from the Property and
disposed of, but the cost of any such removal and disposition and of repairing
any damage caused by such removal shall be borne by Lessee.  Except for
surrender at the expiration or earlier termination of the Term, no surrender to
Lessor of this Lease or of the Property shall be valid or effective unless
agreed to and accepted in writing by Lessor.  Lessee shall assign to Lessor any
and all assignable warranties, licenses and permits relating to the property
surrendered to Lessor which extend beyond the expiration or earlier termination
of this Lease, such assignment to be without representation, warranty or
recourse of any sort whatsoever.


ARTICLE XIV.


CASUALTY; CONDEMNATION


SECTION 14.1.  NOTICE.  PROMPTLY AFTER LESSEE OR LESSOR BECOMES AWARE THAT ANY
PART OF THE PROPERTY HAS BECOME THE SUBJECT OF A CASUALTY OR CONDEMNATION, SUCH
PARTY SHALL GIVE NOTICE THEREOF TO THE OTHER PARTY.


SECTION 14.2.  CASUALTY OR CONDEMNATION NOT CONSTITUTING AN EVENT OF LOSS.  IF
THERE SHALL OCCUR A CASUALTY OR CONDEMNATION NOT CONSTITUTING AN EVENT OF LOSS,
THEN THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT AND LESSEE SHALL, AT
LESSEE’S OWN COST AND EXPENSE AND IN ACCORDANCE WITH THE APPLICABLE PROVISIONS
OF ARTICLE IX, PROCEED WITH REASONABLE DILIGENCE AND PROMPTNESS TO CARRY OUT ANY
NECESSARY DEMOLITION AND RESTORE, REPAIR, REPLACE AND/OR REBUILD THE
IMPROVEMENTS IN ORDER TO RESTORE THE SAME, TO THE EXTENT REASONABLY PRACTICABLE,
TO SUBSTANTIALLY THE CONDITION, UTILITY AND VALUE OF THE IMPROVEMENTS
IMMEDIATELY PRIOR TO SUCH CASUALTY OR CONDEMNATION.


SECTION 14.3.  EVENT OF LOSS.  IF AN EVENT OF LOSS OCCURS, LESSEE SHALL ELECT AS
BETWEEN ONE OF THE FOLLOWING TWO OPTIONS (IT BEING AGREED THAT IF IT IS
IMPRACTICABLE TO RESTORE AND REBUILD THE IMPROVEMENTS IN THE MANNER REQUIRED BY
THE FOLLOWING CLAUSE (A), OR IF LESSEE SHALL FAIL TO NOTIFY LESSOR OF ITS
ELECTION AS BETWEEN THE FOLLOWING CLAUSES (A) AND (B) WITHIN ONE HUNDRED AND
EIGHTY (180) DAYS OF THE OCCURRENCE OF THE EVENT OF LOSS, OR IF THE EVENT OF
LOSS IS OF THE TYPE DESCRIBED IN CLAUSE (2), (3) AND/OR (4) OF THE DEFINITION
“EVENT OF LOSS”, THEN LESSEE SHALL BE DEEMED TO HAVE ELECTED THE OPTION SET
FORTH IN THE FOLLOWING CLAUSE (B)):


(A)           LESSEE SHALL RESTORE AND REBUILD THE IMPROVEMENTS IN THE SAME
MANNER AS IS REQUIRED UNDER SECTION 14.2; OR


(B)           LESSEE SHALL TERMINATE THIS LEASE ON THE DATE SPECIFIED BY LESSEE
IN SUCH NOTICE, WHICH DATE SHALL NOT BE EARLIER THAN THE THIRTIETH (30TH) DAY
AFTER SUCH NOTICE, AND ON SUCH TERMINATION DATE, LESSEE SHALL PAY TO LESSOR ALL
ACCRUED AND UNPAID RENT TO THE DATE OF TERMINATION, SHALL PAY TO LESSOR ANY NET
PROCEEDS IN ITS POSSESSION AND SHALL ASSIGN TO LESSOR ALL OF ITS RIGHTS IN ANY
UNCOLLECTED NET PROCEEDS, WHEREUPON THE TERM SHALL END AND THE OBLIGATIONS OF
LESSEE AND LESSOR HEREUNDER (OTHER THAN ANY OBLIGATIONS EXPRESSED HEREIN AS
SURVIVING TERMINATION OF THIS LEASE) SHALL TERMINATE.  IF LESSOR AND LESSEE
SHALL DISAGREE ABOUT WHETHER A CASUALTY OR

19


--------------------------------------------------------------------------------



CONDEMNATION CONSTITUTES AN EVENT OF LOSS, THEN THE SAME SHALL BE RESOLVED BY
THE ARBITRATION PROCEDURE.


SECTION 14.4.  COLLECTION, DISBURSEMENT AND APPLICATION OF PROCEEDS FOR SO LONG
AS LEASE CONTINUES. 


(A)           PAYMENTS (EXCEPT FOR PAYMENTS UNDER INSURANCE POLICIES MAINTAINED
BY LESSOR) RECEIVED AT ANY TIME BY OR ON BEHALF OF LESSOR OR LESSEE FROM ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON WITH RESPECT TO ANY CASUALTY OR
CONDEMNATION IN A CASE IN WHICH SECTION 14.2 OR 14.3(A) IS APPLICABLE SHALL BE
PAID TO LESSEE (SUBJECT, HOWEVER TO SECTION 14.4(B)), TO BE APPLIED, AS
NECESSARY, FOR THE REPAIR OR RESTORATION OF THE BUILDINGS AND THE IMPROVEMENTS
AND ANY EXCESS REMAINING THEREAFTER SHALL BE APPLIED IN ACCORDANCE WITH SECTION
14.4(C). 


(B)           NOTWITHSTANDING THE TERMS OF SECTION 14.4(A), IF LESSEE DOES NOT
HAVE A MINIMUM RATING, OR THE NET PROCEEDS EXCEED FIVE MILLION DOLLARS
($5,000,000) (ADJUSTED EACH SEPTEMBER 1 BY THE PERCENTAGE CHANGE IN THE CONSUMER
PRICE INDEX FROM SEPTEMBER, 2006), OR IF AN EVENT OF DEFAULT EXISTS, THEN THIS
SECTION 14.4(B) SHALL APPLY: 

(I)            NET PROCEEDS SHALL BE PAID TO A U.S. FEDERAL OR STATE CHARTERED
BANK OR TRUST COMPANY PROPOSED BY LESSEE AND APPROVED BY LESSOR (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD) (SUCH BANK OR TRUST COMPANY, THE “DISBURSING
AGENT”); PROVIDED, HOWEVER, IF, AT SUCH TIME, THE MORTGAGEE IS A U.S. FEDERAL OR
STATE CHARTERED BANK OR TRUST COMPANY, THEN THE DISBURSING AGENT SHALL BE SUCH
HOLDER (AND IF THE MORTGAGEE IS NOT A U.S. FEDERAL OR STATE CHARTERED BANK OR
TRUST COMPANY, THE MORTGAGEE MAY DESIGNATE SUCH A BANK OR TRUST COMPANY TO SERVE
AS THE DISBURSING AGENT).  MONEYS RECEIVED BY THE DISBURSING AGENT SHALL NOT BE
COMMINGLED WITH THE DISBURSING AGENT’S GENERAL FUNDS AND SHALL BE HELD BY THE
DISBURSING AGENT IN TRUST, EITHER SEPARATELY OR WITH OTHER TRUST FUNDS, FOR THE
USES AND PURPOSES PROVIDED IN THIS LEASE.  THE DISBURSING AGENT SHALL INVEST ANY
MONEYS HELD BY IT IN PERMITTED INVESTMENTS AND THE INTEREST OR OTHER INCOME
EARNED THEREON SHALL BE ADDED TO THE MONEYS SO HELD IN TRUST AND DEEMED PART OF
THE NET PROCEEDS.  THE DISBURSING AGENT SHALL NOT BE LIABLE OR ACCOUNTABLE FOR
ANY ACTION TAKEN OR SUFFERED BY THE DISBURSING AGENT OR FOR ANY DISBURSEMENT OF
MONEYS MADE BY THE DISBURSING AGENT IN GOOD FAITH OR IN GOOD FAITH RELIANCE ON
ADVICE OF LEGAL COUNSEL.  IN DISBURSING MONEY PURSUANT TO SECTION 14.4(B)(III),
THE DISBURSING AGENT MAY RELY CONCLUSIVELY ON THE INFORMATION CONTAINED IN ANY
NOTICE GIVEN TO THE DISBURSING AGENT AND LESSOR BY LESSEE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 14.4(B)(III) UNLESS LESSOR NOTIFIES THE DISBURSING AGENT
IN WRITING WITHIN TEN (10) DAYS AFTER THE GIVING OF ANY SUCH NOTICE BY LESSEE
THAT LESSOR INTENDS TO DISPUTE SUCH INFORMATION, IN WHICH CASE THE DISPUTED
AMOUNT SHALL NOT BE DISBURSED BUT SHALL CONTINUE TO BE HELD BY THE DISBURSING
AGENT UNTIL SUCH DISPUTE SHALL HAVE BEEN RESOLVED.

(II)           TO THE EXTENT THE ESTIMATED TOTAL COST OF SUCH RESTORATION,
REPAIR, REPLACEMENT OR REBUILDING (AS AGREED BY LESSOR AND LESSEE)

 

20


--------------------------------------------------------------------------------




 

EXCEEDS THE NET PROCEEDS, THE DEFICIENCY, INCLUDING THE AMOUNT OF ANY INSURANCE
DEDUCTIBLE OR SELF-INSURANCE AMOUNT, SHALL BE PAID FIRST OUT OF LESSEE’S OWN
FUNDS PRIOR TO THE PAYMENT OF ANY NET PROCEEDS FROM THE DISBURSING AGENT.

(III)          FROM TIME TO TIME, BUT NOT MORE THAN TWICE IN ANY THIRTY (30) DAY
PERIOD (UNLESS PREVAILING PRACTICE REQUIRES MORE FREQUENT PAYMENTS), EXCEPT FOR
A FINAL PAYMENT, AND PROVIDED THAT LESSEE HAS FIRST PAID ANY AMOUNTS REQUIRED TO
BE PAID BY LESSEE OUT OF ITS OWN FUNDS PURSUANT TO CLAUSE (II) ABOVE, LESSEE MAY
(A) REQUEST REIMBURSEMENT OUT OF THE NET PROCEEDS FOR THE ACTUAL COSTS AND
EXPENSES INCURRED BY LESSEE IN CONNECTION WITH SUCH REPAIR AND REBUILDING; OR
(B) REQUEST THE DISBURSING AGENT TO PAY SUCH COSTS AND EXPENSES DIRECTLY TO
CONTRACTORS AND SUPPLIERS.  SUCH REQUESTS SHALL BE MADE BY WRITTEN NOTICE TO THE
DISBURSING AGENT, WITH A COPY TO LESSOR, SETTING FORTH IN CUSTOMARY DETAIL ALL
OF SUCH COSTS AND EXPENSES INCURRED BY LESSEE OR PAYABLE TO CONTRACTORS AND
SUPPLIERS, AS THE CASE MAY BE.  IF LESSOR SHALL IN GOOD FAITH DESIRE TO DISPUTE
THE INFORMATION CONTAINED IN ANY NOTICE GIVEN BY LESSEE PURSUANT TO THIS CLAUSE
(III), LESSOR SHALL SO NOTIFY LESSEE AND THE DISBURSING AGENT IN WRITING WITHIN
TEN (10) DAYS AFTER THE GIVING OF SUCH NOTICE, SPECIFYING THE AMOUNT INTENDED TO
THE DISPUTED AND THE NATURE OF THE DISPUTE.  AFTER SUCH TEN (10) DAY PERIOD HAS
ELAPSED, IF LESSOR HAS NOT DISPUTED THE INFORMATION CONTAINED IN LESSEE’S
NOTICE, THE DISBURSING AGENT SHALL PROMPTLY DISBURSE TO LESSEE OR SUCH
CONTRACTORS AND SUPPLIERS, AS THE CASE MAY BE, OUT OF THE NET PROCEEDS THE
AMOUNT OF SUCH COSTS AND EXPENSES, SUBJECT, HOWEVER, TO CLAUSE (V) BELOW.

(IV)          LESSEE SHALL HAVE THE RIGHT TO SUBMIT A DISPUTE OF THE TYPE
DESCRIBED IN SECTION 14.4(B)(III), OR ANY OTHER DISPUTE ARISING THEREUNDER, FOR
RESOLUTION IN ACCORDANCE WITH THE ARBITRATION PROCEDURE.

(V)           THE NET PROCEEDS HELD BY THE DISBURSING AGENT SHALL BE DISBURSED
IN ACCORDANCE WITH REASONABLE CONSTRUCTION-LENDING DISBURSEMENT REQUIREMENTS,
INCLUDING THAT (A) NO EVENT OF DEFAULT EXISTS AT THE TIME OF THE REQUESTED
DISBURSEMENT, (B) THE RESTORATION COMPLIES WITH THE REQUIREMENTS SET FORTH
HEREIN WITH RESPECT TO ALTERATIONS (INCLUDING THE REQUIREMENT THAT ALL
ALTERATIONS COMPLY WITH ALL APPLICABLE LAW AND RESTRICTIONS), (C) ALL PLANS AND
SPECIFICATIONS FOR THE RESTORATION HAVE BEEN REVIEWED AND APPROVED BY LESSOR AND
MORTGAGEE IN THEIR REASONABLE DISCRETION TO THE EXTENT THE SAME REQUIRE REVIEW
AND APPROVAL UNDER ARTICLE IX HEREOF, (D) THE DISBURSING AGENT SHALL HAVE
RECEIVED ALL LIEN WAIVERS IN ACCORDANCE WITH LOCAL CONSTRUCTION PRACTICES, AND
(E) THE DISBURSING AGENT MAY RETAIN APPROPRIATE RETAINAGES (WHICH IN NO EVENT
WILL EXCEED 10 PERCENT BY TRADE) UNTIL THE RESTORATION IS SUBSTANTIALLY COMPLETE
IN ACCORDANCE WITH THE TERMS HEREOF.


(C)           SUBSEQUENT TO THE SUBSTANTIAL COMPLETION OF THE RESTORATION OF THE
IMPROVEMENTS IN ACCORDANCE WITH SECTION 14.2 OR 14.3(A) (AFTER RESERVING A
REASONABLE AMOUNT FOR THE FINAL COMPLETION OF SUCH RESTORATION):

 

21


--------------------------------------------------------------------------------




 

(I)            NET CASUALTY PROCEEDS SHALL BE PAID TO AND RETAINED BY LESSEE;
AND

(II)           NET CONDEMNATION PROCEEDS SHALL BE EQUITABLY ALLOCATED AS
BETWEEN, AND PAID TO, LESSOR AND LESSEE, BASED ON THE RELATIVE VALUE OF LESSEE’S
CONDEMNED POSSESSORY INTEREST AND LESSOR’S CONDEMNED REVERSIONARY INTEREST,
TAKING INTO ACCOUNT LESSEE’S UNABATED RENT OBLIGATIONS UNDER SECTION 14.5 (AND
FAILING AGREEMENT BETWEEN THE PARTIES, THE ALLOCATION SHALL BE DETERMINED BY THE
APPRAISAL PROCEDURE).


(D)           UNTIL SUCH TIME AS IT IS DETERMINED WHETHER A CASUALTY OR
CONDEMNATION CONSTITUTES AN EVENT OF LOSS, AND IF SO, WHETHER LESSEE WILL
TERMINATE THIS LEASE PURSUANT TO SECTION 14.3(B), ALL NET PROCEEDS SHALL BE PAID
OVER TO AND HELD BY A DISBURSING AGENT APPOINTED AND ACTING IN ACCORDANCE WITH
SECTION 14.4(B)(I).


(E)           TO THE EXTENT THAT LESSEE SHALL HAVE SATISFIED ITS OBLIGATION
UNDER SECTION 12.1 TO PURCHASE INSURANCE BY ITS EXERCISE OF RIGHTS UNDER SECTION
12.1(H), OR LESSEE SHALL HAVE UTILIZED DEDUCTIBLES IN THE PURCHASE OF INSURANCE
REQUIRED UNDER SECTION 12.1, OR LESSEE SHALL HAVE FAILED TO SATISFY ITS
OBLIGATIONS UNDER SECTION 12.1, AND A RESULT THEREOF, NET CASUALTY PROCEEDS ARE
LESS THAN THEY OTHERWISE WOULD HAVE BEEN, LESSEE SHALL BE RESPONSIBLE FOR SUCH
DIFFERENCE AND, IF NET CASUALTY PROCEEDS ARE PAYABLE TO LESSOR, SHALL PAY SUCH
DIFFERENCE TO LESSOR AT THE SAME TIME AS NET CASUALTY PROCEEDS WOULD OTHERWISE
BE SO PAID.


SECTION 14.5.  RENT OBLIGATION WHEN LEASE CONTINUES.  FROM AND AFTER ANY
CASUALTY OR CONDEMNATION, PRIOR TO THE EFFECTIVE TERMINATION DATE (IF ANY)
PURSUANT TO SECTION 14.3(B), AND/OR DURING OR PRIOR TO ANY PERIOD OF REPAIR OR
REBUILDING PURSUANT TO THIS ARTICLE XIV, THIS LEASE WILL REMAIN IN FULL FORCE
AND EFFECT, AND BASE NET RENT AND, TO THE EXTENT INCURRED, SUPPLEMENTAL RENT
SHALL CONTINUE TO ACCRUE AND BE PAYABLE WITHOUT ABATEMENT OR REDUCTION;
PROVIDED, HOWEVER, LESSEE SHALL BE ENTITLED TO A DOLLAR FOR DOLLAR CREDIT
APPLIED FIRST AGAINST BASE NET RENT DUE AND THEN AGAINST SUPPLEMENTAL RENT DUE
EQUAL TO THE AMOUNT OF PROCEEDS ACTUALLY RECEIVED BY MORTGAGEE, IF ANY, AND
OTHERWISE LESSOR FROM THE PROCEEDS PAID UNDER THE POLICIES MAINTAINED UNDER
SECTION 12.1(D).


SECTION 14.6.  NEGOTIATIONS.  LESSEE SHALL CONTROL THE NEGOTIATIONS WITH THE
RELEVANT GOVERNMENTAL AUTHORITY OR INSURANCE CARRIERS; PROVIDED THAT IN ANY
EVENT, IF SUCH CONDEMNATION OR CASUALTY CONSTITUTES AN EVENT OF LOSS, LESSOR MAY
PARTICIPATE AT LESSOR’S EXPENSE IN SUCH NEGOTIATIONS, PROVIDED THAT (A) NO
SETTLEMENT MAY OCCUR WITHOUT THE PRIOR WRITTEN APPROVAL OF LESSOR AND MORTGAGEE,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, AND (B) IF AN EVENT OF
DEFAULT EXISTS AND IS CONTINUING, LESSOR AND MORTGAGEE SHALL CONTROL SUCH
NEGOTIATIONS AT LESSEE’S EXPENSE.  LESSEE AND LESSOR SHALL GIVE TO EACH OTHER
SUCH INFORMATION, AND COPIES OF SUCH DOCUMENTS, WHICH RELATE TO SUCH PROCEEDINGS
AND ARE IN ITS POSSESSION AS ARE REASONABLY REQUESTED BY SUCH OTHER PARTY AND
WILL CONSULT WITH SUCH OTHER PARTY WITH RESPECT TO ALL NEGOTIATIONS.


SECTION 14.7.  LESSEE’S RIGHT TO CLAIM RELOCATION EXPENSES, ETC.  NOTHING IN
THIS ARTICLE XIV SHALL BE CONSTRUED TO PREVENT LESSEE FROM PURSUING AND
COLLECTING A


 

22


--------------------------------------------------------------------------------





 


CONDEMNATION AWARD OR OTHER COMPENSATION OR SETTLEMENT PAYMENT IN RESPECT OF ITS
LOSS AND DAMAGES RESULTING FROM ANY CONDEMNATION OR TAKING (INCLUDING RELOCATION
PAYMENTS) UNLESS, IN A CASE IN WHICH THIS LEASE IS BEING TERMINATED IN
ACCORDANCE WITH SECTION 14.3(B)), THE SAME WOULD BE DEDUCTED FROM THE AMOUNT
THAT LESSOR SHOULD OTHERWISE RECEIVE IN RESPECT OF THE LESSOR’S INTERESTS. ANY
AMOUNTS SO COLLECTED SHALL NOT BE SUBJECT TO THE PROVISIONS OF SECTION 14.4.


SECTION 14.8.  EXPRESS PROVISIONS TO THE CONTRARY.  EACH PARTY HEREBY WAIVES THE
PROVISIONS OF ANY STATUTE OR LAW THAT MAY BE IN EFFECT AT THE TIME OF A CASUALTY
UNDER WHICH A LEASE IS AUTOMATICALLY TERMINATED OR A TENANT IS GIVEN THE RIGHT
TO TERMINATE A LEASE DUE TO A CASUALTY, OTHER THAN AS PROVIDED IN THIS ARTICLE
XIV, AND THIS ARTICLE XIV SHALL CONSTITUTE AN EXPRESS AGREEMENT TO THE CONTRARY
IN RESPECT OF ANY SUCH STATUTE OR LAW. 


ARTICLE XV.


ASSIGNMENT

Lessee may assign this Lease to any Person without the consent of Lessor
provided that, as of the effective date of the assignment, no Event of Default
then exists.  Any assignee shall assume any obligations of Lessee arising from
and after the effective date of the assignment.  Such assignment shall not
release the Lessee named herein from its primary liability for the performance
of its duties and obligations under this Lease, and the Lessee named herein (and
all subsequent assignees) shall continue to be obligated for all obligations of
“Lessee” in this Lease, which obligations shall continue in full effect as
obligations of a principal and not of a guarantor or surety, as though no
assignment had been made.  Any assignor of this Lease who so requests in writing
of Lessor will have the right, subsequent to any assignment, (a) to receive a
duplicate copy of each notice of default hereunder sent by Lessor to the Lessee
from time to time (and no such notice shall be effective as against such Lessee
unless and  until such copy has been delivered to such assignor in accordance
with the provisions of Section 25.2), and (b) to cure any default by such Lessee
under this Lease within the cure period provided for hereunder.  To the extent
an assignor of this Lease performs on behalf of Lessee the obligations of Lessee
hereunder, such assignor shall be subrogated to the rights of Lessor (provided
that such assignor may not claim or collect on such subrogated right unless
Lessor shall have received all amounts then due and payable to Lessor from
Lessee).


ARTICLE XVI.


SUBLEASE


SECTION 16.1.  SUBLEASING PERMITTED; LESSEE REMAINS OBLIGATED.  LESSEE MAY AT
ANY TIME AND FROM TIME TO TIME SUBLEASE THE PROPERTY OR ANY PORTION OR PORTIONS
THEREOF TO ANY ONE OR MORE PERSONS OR PERMIT THE OCCUPANCY OF THE PROPERTY OR
ANY PORTION OR PORTIONS THEREOF BY ANY ONE OR MORE PERSONS PROVIDED THAT, AS OF
THE EFFECTIVE DATE OF THE SUBLEASING, NO EVENT OF DEFAULT THEN EXISTS.  ANY SUCH
SUBLEASE, SUB-SUBLEASE, LICENSE, OCCUPANCY AGREEMENT OR SIMILAR AGREEMENT (EACH,
A “SUBLEASE”) SHALL NOT RELEASE LESSEE FROM ITS PRIMARY LIABILITY FOR THE
PERFORMANCE OF ITS DUTIES AND OBLIGATIONS UNDER THIS LEASE, AND THE LESSEE NAMED
HEREIN (AND ALL SUBSEQUENT ASSIGNEES) SHALL CONTINUE TO BE OBLIGATED FOR ALL
OBLIGATIONS OF “LESSEE” IN THIS LEASE, WHICH OBLIGATIONS SHALL CONTINUE IN


 

23


--------------------------------------------------------------------------------





 


FULL EFFECT AS OBLIGATIONS OF A PRINCIPAL AND NOT OF A GUARANTOR OR SURETY, AS
THOUGH NO SUBLEASE HAD BEEN MADE. LESSEE SHALL HAVE THE SOLE RIGHT TO THE
RECEIPT OF REVENUES FROM ANY SUBLESSEES OF THE PROPERTY, OR ANY PORTION THEREOF,
AND NO SUBLEASE HAS BEEN OR SHALL BE ASSIGNED AS COLLATERAL TO LESSOR.


SECTION 16.2.  PROVISIONS OF SUBLEASES.  SUBJECT TO THE TERMS OF ANY LESSOR
NONDISTURBANCE AGREEMENT, EACH SUBLEASE SHALL PROVIDE THAT: (A) SUCH SUBLEASE IS
EXPRESSLY SUBJECT AND SUBORDINATE TO THIS LEASE AND IS FOR A TERM OR TERMS NOT
LONGER THAN THE TERM HEREOF, INCLUDING ALL RENEWAL TERMS WHICH HAVE BEEN
EXERCISED; AND (B) SUCH SUBLESSEE SHALL BE OBLIGATED, UPON A TERMINATION OF THIS
LEASE, AT LESSOR’S WRITTEN ELECTION, TO ATTORN TO AND RECOGNIZE LESSOR AS THE
LESSOR UNDER SUCH SUBLEASE, WHEREUPON SUCH SUBLEASE SHALL CONTINUE AS A DIRECT
LEASE BETWEEN THE SUBLESSEE AND LESSOR UPON ALL THE TERMS AND CONDITIONS OF SUCH
SUBLEASE.


SECTION 16.3.  SUBLESSEE NONDISTURBANCE AGREEMENTS.  WITH RESPECT TO A SUBLEASE
IN COMPLIANCE WITH SECTION 16.2, LESSOR AGREES TO ENTER INTO A NONDISTURBANCE
AGREEMENT IN THE FORM OF EXHIBIT C OR IN SUCH OTHER FORM AS SHALL BE AGREEABLE
TO LESSEE, LESSOR AND SUCH SUBLESSEE (A “LESSOR NONDISTURBANCE AGREEMENT”), IF
THE FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:


(A)           AT THE TIME OF THE REQUEST FOR THE LESSOR NONDISTURBANCE
AGREEMENT, LESSEE HAS A MINIMUM RATING;


(B)           AT THE TIME OF THE REQUEST FOR SUCH NON-DISTURBANCE AGREEMENT, THE
PROPOSED SUBLESSEE OR (ANY GUARANTOR OF SUBLESSEE’S OBLIGATIONS UNDER THE
SUBLEASE) HAS EITHER:

(I)            A MINIMUM RATING OR

(II)           A NET WORTH NOT LESS THAN FIVE (5) TIMES THE PRESENT VALUE, USING
A TEN PERCENT (10%) DISCOUNT RATE, OF THE SCHEDULED BASE RENTS PAYABLE UNDER THE
SUBLEASE FOR THE ENTIRE TERM THEREOF (INCLUDING RENEWALS EXERCISABLE AT THE
SUBLESSEE’S OPTION (WHICH RENEWALS, IF THEY ARE AT FAIR MARKET VALUE (RATHER
THAN A FIXED AMOUNT), SHALL BE ASSUMED FOR PURPOSES OF THIS CLAUSE (II) TO BE AT
THE LAST SPECIFIED BASE RENT);


(C)           THE SUBLEASE SHALL REFLECT MARKET TERMS AND CONTAIN PROVISIONS
THAT ARE CUSTOMARY IN THE SUFFOLK COUNTY, LONG ISLAND MARKET (WHICH MAY BE
CONCLUSIVELY EVIDENCED BY A LETTER FROM A LICENSED REAL ESTATE BROKER WITH AT
LEAST TEN (10) YEARS’ COMMERCIAL OFFICE LEASING EXPERIENCE) AND SHALL PROVIDE
FOR NET BASE RENT THAT (ON A RENTABLE-SQUARE-FOOT BASIS) IS NOT LESS THAN THE
BASE NET RENT PAYABLE BY LESSEE HEREUNDER AND SUCH NET RENT SHALL NOT BE PAID
MORE THAN ONE MONTH IN ADVANCE;


(D)           THE SUBLESSEE WILL AGREE TO EXECUTE AND DELIVER THE FORM ATTACHED
AS EXHIBIT C HERETO; AND


(E)           THE PREMISES DEMISED UNDER THE SUBLEASE IS NOT LESS THAN 100,000
RENTABLE SQUARE FEET.

 

24


--------------------------------------------------------------------------------




 

If Lessor is obligated under this Section 16.3 to deliver a Lessor
Nondisturbance Agreement with respect to a particular Sublease, then Lessor
shall also cause each Mortgagee to execute and deliver its agreement to be bound
by the terms of the Lessor Nondisturbance Agreement if such Mortgagee or any
purchaser at foreclosure or other successor thereto shall at any time acquire
Lessor’s Interests.


SECTION 16.4.  LESSEE REIMBURSEMENT OF EXPENSES.  LESSEE SHALL PAY ALL ACTUAL,
OUT-OF-POCKET THIRD-PARTY COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) INCURRED BY LESSOR IN CONNECTION WITH THE REQUEST BY LESSEE
FOR A LESSOR NONDISTURBANCE AGREEMENT (BUT IN NO EVENT MORE THAN $5,000 PER
LESSOR NONDISTURBANCE AGREEMENT, ADJUSTED EACH SEPTEMBER 1 BY THE PERCENTAGE
CHANGE IN THE CONSUMER PRICE INDEX FROM SEPTEMBER, 2006.


ARTICLE XVII.


BROKERS

Lessee and Lessor each represents and warrants that it has had dealings with
only Jones Lang LaSalle Americas Inc. (“Lessee’s Broker”) in connection with the
negotiation of this Lease and it knows of no other real estate broker or agent
who is entitled to a commission in connection with this Lease.  Any brokerage
commission payable to Lessee’s Broker in connection with this transaction shall
be paid by Lessee pursuant to a separate agreement, and Lessee shall indemnify,
defend and hold Lessor harmless from and against all liabilities arising from
any claims by or under Lessee’s Broker in connection with this Lease.  Lessee
and Lessor shall indemnify, defend and hold the other harmless from and against
all liabilities arising from any other claims of brokerage commissions or
finder’s fees based on, respectively, Lessee’s or Lessor’s dealings or contacts
with brokers or agents other than those Lessee’s Broker or breach of the
foregoing representation.


ARTICLE XVIII.


LESSOR’S INSPECTION AND SHOWING THE PROPERTY


SECTION 18.1.  GENERALLY.  UPON FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO LESSEE,
OR AT ANY TIME IN THE EVENT OF AN EMERGENCY (WHICH SHALL BE FOLLOWED BY 24
HOURS’ NOTICE TO LESSEE), LESSOR OR MORTGAGEE (AND ANY ONE OR MORE APPRAISER,
ENGINEERING, ENVIRONMENTAL, FINANCIAL OR SIMILAR ADVISORS OF LESSOR DESIGNATED
BY LESSOR) MAY INSPECT THE PROPERTY TO REVIEW LESSEE’S COMPLIANCE WITH THE TERMS
HEREOF, AT ITS OWN EXPENSE AND RISK, BUT (I) ONLY IN A MANNER SO AS NOT TO
INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS OPERATIONS OF LESSEE AND ANY
OTHER OCCUPANT OF THE PROPERTY AND (II) ONLY WHEN ACCOMPANIED BY A DESIGNATED
REPRESENTATIVE OF LESSEE, PROVIDED THAT LESSOR OR MORTGAGEE (AND THE
ABOVE-DESCRIBED LESSOR DESIGNEES) MAY NOT INSPECT ANY AREAS WHERE PROPRIETARY OR
CONFIDENTIAL INFORMATION OF LESSEE OR ANY OTHER PERSON IS RETAINED UNLESS STEPS
CAN BE TAKEN TO PROTECT SUCH CONFIDENTIALITY WITHOUT ANY UNREASONABLE BURDEN TO
LESSEE OR SUCH OTHER PERSON, AND LESSEE HAS BEEN AFFORDED A REASONABLE
OPPORTUNITY TO TAKE SUCH STEPS.

 

25


--------------------------------------------------------------------------------




 


SECTION 18.2.  NO DUTY TO INSPECT.  LESSOR SHALL HAVE NO DUTY TO MAKE ANY
INSPECTION OF THE PROPERTY, AND LESSOR SHALL NOT INCUR ANY LIABILITY OR
OBLIGATION BY REASON OF NOT MAKING ANY SUCH INSPECTION.


SECTION 18.3.  SHOWING.  DURING THE EIGHTEEN (18) MONTHS PRIOR TO THE END OF THE
INITIAL TERM AND DURING THE TWELVE (12) MONTHS PRIOR TO THE END OF ANY RENEWAL
TERM, LESSOR MAY SHOW THE PROPERTY TO PROSPECTIVE TENANTS OR PURCHASERS AT SUCH
REASONABLE TIMES DURING NORMAL BUSINESS HOURS UPON REASONABLE PRIOR NOTICE TO
LESSEE, PROVIDED THAT LESSOR SHALL COMPLY WITH THE TERMS AS ARE APPLICABLE TO
INSPECTIONS UNDER SECTION 18.1.


ARTICLE XIX.


DEFAULTS; REMEDIES


SECTION 19.1.  EVENT OF DEFAULT.  THE FOLLOWING EVENTS SHALL CONSTITUTE “EVENTS
OF DEFAULT”:


(A)           LESSEE’S FAILURE TO PAY BASE NET RENT WHEN DUE WHICH CONTINUES FOR
FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE FROM LESSOR (PROVIDED LESSOR SHALL
NOT BE REQUIRED TO GIVE SUCH NOTICE MORE THAN TWICE IN ANY TWELVE (12) MONTH
PERIOD);


(B)           LESSEE’S FAILURE TO PAY SUPPLEMENTAL RENT REPRESENTING COVERED
TAXES WHEN DUE SUCH THAT THE SAME ARE DELINQUENT AND SUCH FAILURE CONTINUES FOR
FIVE (5) BUSINESS DAYS AFTER NOTICE FROM LESSOR;  LESSEE’S FAILURE TO PAY WHEN
DUE AND PAYABLE SUPPLEMENTAL RENT REPRESENTING INSURANCE PREMIUMS SUCH THAT THE
RELATED INSURANCE COVERAGE WOULD LAPSE WITHIN TEN (10) DAYS AS A RESULT OF SUCH
FAILURE AND SUCH FAILURE CONTINUES FOR TWO (2) BUSINESS DAYS AFTER WRITTEN
NOTICE FROM LESSOR; OR LESSEE’S FAILURE TO PAY WHEN DUE AND PAYABLE SUPPLEMENTAL
RENT NOT OTHERWISE DESCRIBED ABOVE IN THIS SECTION 19.1(B) AND PAYABLE TO LESSOR
WHICH FAILURE CONTINUES FOR TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE FROM
LESSOR;


(C)           LESSEE SHALL DEFAULT IN ANY RESPECT IN ANY OTHER OBLIGATION UNDER
THIS LEASE AND SUCH DEFAULT CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE
FROM LESSOR; PROVIDED THAT THE CONTINUATION OF SUCH DEFAULT FOR THIRTY (30) DAYS
OR LONGER AFTER SUCH NOTICE SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF (I) SUCH
DEFAULT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD, AND (II)
LESSEE IS DILIGENTLY PROSECUTING SUCH CURE;


(D)           THERE SHALL HAVE BEEN A MATERIAL BREACH OF WARRANTY OR
MISREPRESENTATION MADE BY LESSEE HEREIN AND THE SAME SHALL HAVE NOT BEEN CURED
WITHIN THIRTY (30) DAYS AFTER NOTICE THEREOF FROM LESSOR, PROVIDED THAT THE
FAILURE TO EFFECT SUCH CURE WITHIN SAID THIRTY (30) DAY PERIOD SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT IF (I) SUCH CURE CANNOT REASONABLY BE CURED
WITHIN SUCH THIRTY (30) DAY PERIOD, AND (II) LESSEE IS DILIGENTLY PROSECUTING
SUCH CURE;


(E)           LESSEE SHALL ADMIT, IN WRITING, THAT IT IS UNABLE TO PAY ITS DEBTS
AS SUCH BECOME DUE;

 

26


--------------------------------------------------------------------------------




 


(F)            LESSEE SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS;


(G)           LESSEE SHALL FILE A VOLUNTARY PETITION UNDER TITLE 11 OF THE
UNITED STATES CODE, OR IF SUCH PETITION IS FILED AGAINST IT AND AN ORDER FOR
RELIEF IS ENTERED, OR IF LESSEE SHALL FILE ANY PETITION OR ANSWER SEEKING,
CONSENTING TO OR ACQUIESCING IN ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
OTHER PRESENT OR FUTURE APPLICABLE FEDERAL, STATE OR OTHER STATUTE OR LAW, OR
SHALL SEEK OR CONSENT TO OR ACQUIESCE IN THE APPOINTMENT OF ANY TRUSTEE,
RECEIVER, CUSTODIAN, ASSIGNEE, SEQUESTRATOR, LIQUIDATOR OR OTHER SIMILAR
OFFICIAL OF LESSEE, OR OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES;


(H)           WITHIN NINETY (90) DAYS AFTER THE COMMENCEMENT OF ANY PROCEEDING
AGAINST LESSEE SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER THE BANKRUPTCY
CODE OR ANY OTHER PRESENT OR FUTURE APPLICABLE STATE OR OTHER STATUTE OR LAW,
SUCH PROCEEDING SHALL NOT HAVE BEEN DISMISSED OR STAYED; OR


(I)            WITHIN NINETY (90) DAYS AFTER THE APPOINTMENT, WITHOUT THE
CONSENT OR ACQUIESCENCE OF LESSEE, OF ANY TRUSTEE, RECEIVER, CUSTODIAN,
ASSIGNEE, SEQUESTRATOR, LIQUIDATOR OR OTHER SIMILAR OFFICIAL OF LESSEE OR OF ALL
OR SUBSTANTIALLY ALL OR OF ITS PROPERTIES, SUCH APPOINTMENT SHALL NOT HAVE BEEN
VACATED OR STAYED ON APPEAL OR OTHERWISE, OR IF, WITHIN THIRTY (30) DAYS AFTER
THE EXPIRATION OF ANY SUCH STAY, SUCH APPOINTMENT SHALL NOT HAVE BEEN VACATED.


SECTION 19.2.  REMEDIES.  UPON THE OCCURRENCE AND CONTINUATION OF AN EVENT OF
DEFAULT, LESSOR MAY, AT ITS OPTION, BY NOTICE TO LESSEE DECLARE THIS LEASE TO BE
IN DEFAULT AND DO ONE OR MORE OF THE FOLLOWING AS LESSOR IN ITS SOLE DISCRETION
SHALL DETERMINE:


(A)           LESSOR MAY, BY NOTICE TO LESSEE, TERMINATE THIS LEASE AS OF THE
DATE SPECIFIED IN SUCH NOTICE; HOWEVER NO RELETTING, REENTRY OR TAKING OF
POSSESSION OF THE PROPERTY BY LESSOR WILL BE CONSTRUED AS AN ELECTION ON
LESSOR’S PART TO TERMINATE THIS LEASE UNLESS A WRITTEN NOTICE OF SUCH INTENTION
IS GIVEN TO LESSEE.


(B)           LESSOR MAY (I) DEMAND THAT LESSEE, AND LESSEE SHALL UPON THE
WRITTEN DEMAND OF LESSOR, RETURN THE PROPERTY PROMPTLY TO LESSOR IN THE MANNER
AND CONDITION REQUIRED BY, AND OTHERWISE IN ACCORDANCE WITH ALL OF THE
PROVISIONS OF, ARTICLE XIII AS IF THE PROPERTY WERE BEING RETURNED AT THE END OF
THE TERM, AND LESSOR SHALL NOT BE LIABLE FOR THE REIMBURSEMENT OF LESSEE FOR ANY
COSTS AND EXPENSES INCURRED BY LESSEE IN CONNECTION THEREWITH AND (II) WITHOUT
PREJUDICE TO ANY OTHER REMEDY WHICH LESSOR MAY HAVE FOR POSSESSION OF THE
PROPERTY, ENTER UPON THE PROPERTY AND TAKE IMMEDIATE POSSESSION OF (TO THE
EXCLUSION OF LESSEE) THE PROPERTY AND EXPEL OR REMOVE LESSEE AND ANY OTHER
PERSON WHO MAY BE OCCUPYING THE PROPERTY (SUBJECT TO THE TERMS OF ANY LESSOR
NONDISTURBANCE AGREEMENT), BY SUMMARY PROCEEDINGS OR OTHERWISE, ALL WITHOUT
LIABILITY TO LESSEE FOR OR BY REASON OF SUCH ENTRY OR TAKING OF POSSESSION,
WHETHER FOR THE RESTORATION OF DAMAGE TO PROPERTY CAUSED BY SUCH TAKING OR
OTHERWISE AND, IN ADDITION TO LESSOR’S OTHER DAMAGES, LESSEE SHALL BE
RESPONSIBLE FOR THE REASONABLE COSTS AND EXPENSES OF RELETTING, INCLUDING
BROKERS FEES AND THE COSTS OF ANY REPAIRS MADE BY LESSOR.


 

27


--------------------------------------------------------------------------------





 


LESSEE, WHETHER OR NOT THE PROPERTY OR ANY PORTION THEREOF SHALL HAVE BEEN
RE-LET, SHALL BE LIABLE TO LESSOR FOR, AND SHALL PAY TO LESSOR, AS CURRENT
DAMAGES, THE RENT AND OTHER CHARGES PAYABLE HEREUNDER FOR THE REMAINDER OF THE
TERM, LESS THE NET PROCEEDS, IF ANY, OF ANY RE-LETTING OF THE PROPERTY, AFTER
DEDUCTING ALL REASONABLE EXPENSES IN CONNECTION WITH SUCH RE-LETTING, INCLUDING
(IN EACH CASE TO THE EXTENT REASONABLE AND RELATED TO SUCH RE-LETTING) ALL
REPOSSESSION COSTS, BROKERAGE COMMISSIONS, LEGAL EXPENSES, ATTORNEYS’ FEES,
ADVERTISING COSTS, EXPENSES OF EMPLOYEES, ALTERATION COSTS AND EXPENSES OF
PREPARATION FOR SUCH RE-LETTING (EXCEPT TO THE EXTENT OTHERWISE PAID BY
LESSEE).  LESSEE SHALL PAY SUCH CURRENT DAMAGES TO LESSOR MONTHLY ON THE DAYS ON
WHICH THE BASE NET RENT WOULD HAVE BEEN PAYABLE HEREUNDER IF THIS LEASE HAD NOT
BEEN TERMINATED.  UPON LESSOR’S REPOSSESSION OF THE PROPERTY, LESSOR SHALL USE
REASONABLE EFFORTS TO MITIGATE ITS DAMAGES BY RE-LETTING THE PROPERTY AND,
WITHOUT LIMITATION OF THE FOREGOING, SHALL CONSIDER IN GOOD FAITH RE-LETTING
OPPORTUNITIES PRESENTED TO LESSOR BY OR ON BEHALF OF LESSEE OR THIRD PARTIES.


(C)           LESSOR MAY, WHETHER OR NOT LESSOR SHALL HAVE EXERCISED OR SHALL
THEREAFTER AT ANY TIME EXERCISE ANY OF ITS RIGHTS UNDER SECTION 19.2(B), DEMAND,
BY WRITTEN NOTICE TO LESSEE SPECIFYING A DATE (THE “FINAL PAYMENT DATE”) NOT
EARLIER THAN TWENTY (20) DAYS AFTER THE DATE OF SUCH NOTICE, THAT LESSEE PAY TO
LESSOR, AND LESSEE SHALL PAY TO LESSOR, ON THE FINAL PAYMENT DATE, AS LIQUIDATED
DAMAGES FOR LOSS OF A BARGAIN AND NOT AS A PENALTY (THE PARTIES AGREEING THAT
LESSOR’S ACTUAL DAMAGES WOULD BE DIFFICULT TO PREDICT, BUT THE AFOREMENTIONED
LIQUIDATED DAMAGES REPRESENT A REASONABLE APPROXIMATION OF SUCH AMOUNT), IN LIEU
OF BASE NET RENT DUE ON AND AFTER THE FINAL PAYMENT DATE, AN AMOUNT EQUAL TO THE
SUM OF (A) ALL RENT DUE AND UNPAID AS OF THE FINAL PAYMENT DATE, PLUS (B) AN
AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE PRESENT VALUE, AS OF THE FINAL
PAYMENT DATE, OF THE BASE NET RENT AND SUPPLEMENTAL RENT FOR THE BALANCE OF THE
TERM WITHOUT REGARD TO THE EARLY TERMINATION OF THE LEASE (DISCOUNTED ON A
SEMI-ANNUAL BASIS OF 7 PERCENT PER ANNUM) OVER THE PRESENT VALUE OF THE FAIR
MARKET RENTAL VALUE OF THE PROPERTY FOR THAT SAME PERIOD (USING THE SAME
DISCOUNT RATE). UPON SUCH PAYMENT, THIS LEASE AND LESSEE’S OBLIGATIONS HEREUNDER
SHALL TERMINATE.


(D)           LESSOR MAY EXERCISE ANY OTHER RIGHT OR REMEDY THAT MAY BE
AVAILABLE TO IT UNDER APPLICABLE LAWS AND RESTRICTIONS OR IN EQUITY, OR PROCEED
BY APPROPRIATE COURT ACTION (LEGAL OR EQUITABLE) TO ENFORCE THE TERMS HEREOF OR
TO RECOVER DAMAGES FOR THE BREACH HEREOF.  SEPARATE SUITS MAY BE BROUGHT TO
COLLECT ANY SUCH DAMAGES FOR ANY PERIOD OR PERIODS WITH RESPECT TO WHICH RENT
SHALL HAVE ACCRUED, AND SUCH SUITS SHALL NOT IN ANY MANNER PREJUDICE LESSOR’S
RIGHT TO COLLECT ANY SUCH DAMAGES FOR ANY SUBSEQUENT PERIOD, OR LESSOR MAY DEFER
ANY SUCH SUIT UNTIL AFTER THE EXPIRATION OR EARLIER TERMINATION OF THE INITIAL
TERM OR THE THEN CURRENT RENEWAL TERM, IN WHICH EVENT SUCH SUIT SHALL BE DEEMED
NOT TO HAVE ACCRUED UNTIL THE EXPIRATION OR EARLIER TERMINATION OF THE INITIAL
TERM, OR THE THEN CURRENT RENEWAL TERM.


SECTION 19.3.  SURVIVAL OF LESSEE’S OBLIGATIONS.  NO REPOSSESSION OF ANY OF THE
PROPERTY OR EXERCISE OF ANY REMEDY UNDER SECTION 19.2, INCLUDING TERMINATION OF
THIS LEASE, SHALL, EXCEPT AS SPECIFICALLY PROVIDED THEREIN, RELIEVE LESSEE OF
ANY OF ITS LIABILITIES AND OBLIGATIONS HEREUNDER, INCLUDING THE OBLIGATION TO
PAY BASE NET RENT.  IN ADDITION, EXCEPT AS SPECIFICALLY PROVIDED THEREIN, LESSEE
SHALL BE LIABLE, EXCEPT AS OTHERWISE


 

28


--------------------------------------------------------------------------------





 


PROVIDED ABOVE, FOR ANY AND ALL UNPAID RENT DUE HEREUNDER BEFORE, AFTER OR
DURING THE EXERCISE OF ANY OF THE FOREGOING REMEDIES, INCLUDING ALL REASONABLE
LEGAL FEES AND OTHER COSTS AND EXPENSES INCURRED BY LESSOR BY REASON OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR THE EXERCISE OF LESSOR’S REMEDIES WITH
RESPECT THERETO, AND INCLUDING ALL COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE RETURN OF THE PROPERTY IN THE MANNER AND CONDITION REQUIRED BY, AND
OTHERWISE IN ACCORDANCE WITH THE PROVISIONS OF, ARTICLE XIII AS IF SUCH PROPERTY
WERE BEING RETURNED AT THE END OF THE TERM.


SECTION 19.4.  RIGHT OF LESSOR TO PERFORM FOR LESSEE.


(A)           IF LESSEE SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN SUCH THAT THE SAME CONSTITUTES AN EVENT OF DEFAULT,
THEN LESSOR MAY, ON FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO LESSEE, PERFORM OR
COMPLY WITH SUCH AGREEMENT, AND LESSOR SHALL NOT THEREBY BE DEEMED TO HAVE
WAIVED ANY DEFAULT CAUSED BY SUCH FAILURE, AND THE AMOUNT OF PAYMENT REQUIRED TO
BE MADE BY LESSEE HEREUNDER AND MADE BY LESSOR ON BEHALF OF LESSEE, AND THE
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF LESSOR (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) INCURRED IN CONNECTION WITH THE PERFORMANCE OF OR
COMPLIANCE WITH SUCH AGREEMENT, AS THE CASE MAY BE, TOGETHER WITH INTEREST
THEREON AT THE STIPULATED RATE FROM AND INCLUDING THE LATER OF THE DATE SUCH
SUMS WERE EXPENDED BY LESSOR AND THE DATE THAT DEMAND FOR REPAYMENT THEREOF IS
MADE OF LESSEE TO AND EXCLUDING THE DATE PAID BY LESSEE.


(B)           WITHOUT LIMITING LESSOR’S RIGHTS UNDER SECTION 19.4(A), IF LESSOR
SHALL HAVE RECEIVED NOTICE FROM LESSEE’S INSURER THAT CONTINUED NONPAYMENT OF
THE INSURANCE PREMIUMS WILL RESULT IN THE CANCELLATION OF THE RELATED INSURANCE
COVERAGE WITHIN TEN (10) DAYS, AND LESSEE SHALL HAVE FAILED TO PROVIDE LESSOR
WITH REASONABLE EVIDENCE OF THE PAYMENT OF SUCH INSURANCE PREMIUM WITHIN TWO (2)
BUSINESS DAYS AFTER LESSOR’S REQUEST THEREFOR FROM LESSEE, OR IF LESSEE SHALL
HAVE DEFAULTED IN ITS OBLIGATION UNDER SECTION 12.2 TO PROVIDE LESSOR WITH
EVIDENCE OF THE RENEWAL OF ITS REQUIRED INSURANCE COVERAGE THEN DUE AND PAYABLE
AND SUCH DEFAULT SHALL CONTINUE FOR TWO (2) BUSINESS DAYS AFTER LESSOR’S NOTICE
THEREOF TO LESSEE, THEN LESSOR MAY PAY THE INSURANCE PREMIUMS FOR SUCH INSURANCE
AND LESSEE SHALL BE OBLIGATED TO REIMBURSE LESSOR FOR THE SAME, TOGETHER WITH
INTEREST THEREON AT THE STIPULATED RATE FROM AND INCLUDING THE LATER OF THE DATE
SUCH PREMIUMS WERE PAID FOR BY LESSOR AND THE DATE THAT DEMAND FOR REPAYMENT
THEREOF IS MADE BY LESSOR OF LESSEE TO AND EXCLUDING THE DATE PAID BY LESSEE.


(C)           WITHOUT LIMITING LESSOR’S RIGHTS UNDER SECTION 19.4(A), IF LESSEE
SHALL HAVE FAILED TO COMPLY WITH ITS OBLIGATIONS UNDER SECTION 20.2(E) TO
PROVIDE LESSOR WITH EVIDENCE OF THE PAYMENT OF COVERED TAXES PRIOR TO THE DATE
THAT THE SAME ARE DEEMED DELINQUENT BY THE APPROPRIATE TAXING AUTHORITIES, AND
SUCH FAILURE CONTINUES FOR MORE THAN TWO (2) BUSINESS DAYS AFTER NOTICE FROM
LESSOR, THEN LESSOR MAY PAY SUCH COVERED TAXES AND LESSEE SHALL BE OBLIGATED TO
REIMBURSE LESSOR FOR THE SAME, TOGETHER WITH INTEREST THEREON AT THE STIPULATED
RATE FROM AND INCLUDING THE LATER OF THE DATE SUCH COSTS WERE PAID FOR BY LESSOR
AND THE DATE THAT DEMAND FOR REPAYMENT THEREOF IS MADE BY LESSOR OF LESSEE TO
AND EXCLUDING THE DATE PAID BY LESSEE.

29


--------------------------------------------------------------------------------



 


(D)           AMOUNTS PAYABLE BY LESSEE UNDER THE ABOVE PROVISIONS OF THIS
SECTION 19.4 SHALL BE SUPPLEMENTAL RENT. LESSOR SHALL PROVIDE LESSEE WITH PROMPT
NOTICE OF LESSOR’S TAKING ANY ACTION PURSUANT TO SECTION 19.4(A), (B) OR (C).


SECTION 19.5.  RIGHT OF LESSEE TO PERFORM FOR LESSOR.  IF LESSOR SHALL FAIL TO
PERFORM OR COMPLY WITH ANY OF ITS AGREEMENTS CONTAINED HEREIN AND SUCH FAILURE
SHALL CONTINUE FOR THIRTY (30) DAYS AFTER NOTICE THEREOF FROM LESSEE, THEN
LESSEE MAY, ON FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO LESSOR, PERFORM OR COMPLY
WITH SUCH AGREEMENT, AND LESSEE SHALL NOT THEREBY BE DEEMED TO HAVE WAIVED ANY
DEFAULT CAUSED BY SUCH FAILURE, AND THE AMOUNT OF PAYMENT REQUIRED TO BE MADE BY
LESSOR HEREUNDER AND MADE BY LESSEE ON BEHALF OF LESSOR, AND THE REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF LESSEE (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES) INCURRED IN CONNECTION WITH THE PERFORMANCE OF OR COMPLIANCE WITH
SUCH AGREEMENT, AS THE CASE MAY BE, TOGETHER WITH INTEREST THEREON AT THE
STIPULATED RATE FROM AND INCLUDING THE LATER OF THE DATE SUCH SUMS WERE EXPENDED
BY LESSEE AND THE DATE THAT DEMAND FOR PAYMENT THEREOF IS MADE OF LESSOR TO AND
EXCLUDING THE DATE PAID, SHALL BE DUE AND OWING TO LESSEE ON DEMAND.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IF LESSOR IS OBLIGATED HEREUNDER
(INCLUDING UNDER SECTION 25.18) TO EXECUTE OR DELIVER TO LESSEE ANY DOCUMENT,
AGREEMENT, INSTRUMENT, PLEADING, APPLICATION OR OTHER WRITING OF ANY SORT, AND
LESSOR SHALL HAVE FAILED TO DO SO FOR TEN (10) DAYS AFTER LESSEE’S WRITTEN
REQUEST THEREFOR, THEN, ON FIVE (5) BUSINESS DAYS’ NOTICE TO LESSOR WITH
SPECIFIC REFERENCE TO THIS SECTION 19.5, LESSEE SHALL HAVE THE POWER AND
AUTHORITY, AS LESSOR’S ATTORNEY-IN-FACT, TO EXECUTE AND DELIVER THE SAME IN THE
NAME AND STEAD OF LESSOR, WHICH POWER AND AUTHORITY ARE HEREBY IRREVOCABLY
GRANTED (PURSUANT TO A GRANT COUPLED WITH AN INTEREST).


SECTION 19.6.  LESSOR REASONABLENESS RESOLVED BY ARBITRATION.  LESSEE MAY SUBMIT
TO THE ARBITRATION PROCEDURE FOR RESOLUTION ANY DISPUTE BETWEEN LESSEE AND
LESSOR AS TO WHETHER LESSOR SHALL HAVE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED ITS CONSENT OR APPROVAL IN AN INSTANCE IN WHICH THIS LEASE PROVIDES
FOR LESSOR TO GRANT OR WITHHOLD CONSENT OR APPROVAL IN A REASONABLE MANNER.


SECTION 19.7.  NO PUNITIVE, CONSEQUENTIAL OR INDIRECT DAMAGES.  NO PARTY SHALL
BE LIABLE HEREUNDER OR IN CONNECTION HEREWITH FOR ANY PUNITIVE, CONSEQUENTIAL OR
INDIRECT DAMAGES AND ANY CLAIM THEREFOR IS HEREBY WAIVED.


SECTION 19.8.  REMEDIES CUMULATIVE; NO WAIVER; CONSENTS.  TO THE EXTENT
PERMITTED BY, AND SUBJECT TO THE MANDATORY REQUIREMENTS OF, APPLICABLE LAWS AND
RESTRICTIONS, EACH AND EVERY RIGHT, POWER AND REMEDY SPECIFICALLY GIVEN TO A
PARTY IN THIS LEASE OR OTHERWISE AVAILABLE TO SUCH PARTY SHALL BE CUMULATIVE AND
SHALL BE IN ADDITION TO EVERY OTHER RIGHT, POWER AND REMEDY HEREIN SPECIFICALLY
GIVEN OR NOW OR HEREAFTER EXISTING AT LAW, IN EQUITY OR BY STATUTE, AND EACH AND
EVERY RIGHT, POWER AND REMEDY WHETHER SPECIFICALLY HEREIN GIVEN OR OTHERWISE
EXISTING MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AND IN SUCH ORDER AS
MAY BE DEEMED EXPEDIENT BY SUCH PARTY, AND THE EXERCISE OR THE BEGINNING OF THE
EXERCISE OF ANY POWER OR REMEDY SHALL NOT BE CONSTRUED TO BE A WAIVER OF THE
RIGHT TO EXERCISE AT THE SAME TIME OR THEREAFTER ANY OTHER RIGHT, POWER OR
REMEDY.  NO DELAY OR OMISSION BY A PARTY IN THE EXERCISE OF ANY RIGHT, POWER OR
REMEDY OR IN THE PURSUIT OF ANY REMEDY SHALL IMPAIR ANY SUCH RIGHT, POWER OR
REMEDY OR BE


 

30


--------------------------------------------------------------------------------





 


CONSTRUED TO BE A WAIVER OF ANY DEFAULT ON THE PART OF THE OTHER PARTY OR TO BE
AN ACQUIESCENCE THEREIN.  A PARTY’S CONSENT TO ANY REQUEST MADE BY THE OTHER
PARTY SHALL NOT BE DEEMED TO CONSTITUTE OR PRECLUDE THE NECESSITY FOR OBTAINING
SUCH PARTY’S CONSENT, IN THE FUTURE, TO ALL SIMILAR REQUESTS.  NO EXPRESS OR
IMPLIED WAIVER BY A PARTY OF ANY DEFAULT ON THE PART OF THE OTHER PARTY SHALL IN
ANY WAY BE, OR BE CONSTRUED TO BE, A WAIVER OF ANY FUTURE OR SUBSEQUENT DEFAULT
ON THE PART OF SUCH OTHER PARTY.


SECTION 19.9.  ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER LESSOR OR LESSEE FAILS
TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS LEASE OR IN THE EVENT A DISPUTE
ARISES CONCERNING THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS LEASE,
THE DEFAULTING PARTY OR THE PARTY NOT PREVAILING IN SUCH DISPUTE, AS THE CASE
MAY BE, SHALL PAY ANY AND ALL COSTS AND EXPENSES INCURRED BY THE OTHER PARTY IN
ENFORCING OR ESTABLISHING ITS RIGHTS HEREUNDER, INCLUDING COURT COSTS, COSTS OF
ARBITRATION AND REASONABLE ATTORNEYS’ FEES (SUBJECT TO THE FINAL SENTENCE OF THE
DEFINITION OF “ARBITRATION PROCEDURE”).


SECTION 19.10.  LESSOR RIGHT TO REQUEST ESCROWS DURING CONTINUANCE OF EVENT OF
DEFAULT.  DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LESSEE, ON NOT LESS
THAN TEN (10) BUSINESS DAYS’ NOTICE FROM LESSOR, SHALL MAKE DEPOSITS TO A TRUST
ACCOUNT AT A QUALIFIED DEPOSITARY ON A MONTHLY BASIS OF 1/12TH OF THE ANNUAL
AMOUNT FOR WHICH LESSEE IS OBLIGATED HEREUNDER ON ACCOUNT OF COVERED TAXES AND
PREMIUMS TO PURCHASE THE INSURANCE REQUIRED UNDER ARTICLE XII. FOR SO LONG AS
LESSEE MAKES SUCH DEPOSITS, LESSOR SHALL BE RESPONSIBLE FOR APPLYING THE SAME TO
THE PAYMENT OF COVERED TAXES AND SUCH INSURANCE, AND LESSEE SHALL BE RELIEVED OF
ITS OBLIGATIONS HEREUNDER IN RESPECT THEREOF.  WITHIN TEN (10) BUSINESS DAYS
AFTER AN EVENT OF DEFAULT SHALL NO LONGER BE CONTINUING, LESSOR SHALL CAUSE SUCH
DEPOSITED AMOUNTS, LESS ANY PORTION THEREOF APPLIED TO THE PAYMENT OF COVERED
TAXES AND INSURANCE PREMIUMS IN ACCORDANCE WITH THE FOREGOING, TO BE RETURNED TO
LESSEE.   AS USED HEREIN, “QUALIFIED DEPOSITARY” SHALL MEAN A NATIONAL OR STATE
BANK SELECTED BY LESSOR AND HAVING A STANDARD AND POOR’S LONG-TERM UNSECURED
CREDIT RATING OF NOT LESS THAN “A” BY S&P AND A SHORT-TERM UNSECURED DEBT
OBLIGATION OR COMMERCIAL PAPER RATING OF NOT LESS THAN “A-1” BY S&P.


ARTICLE XX.


INDEMNITIES


SECTION 20.1.  GENERAL INDEMNIFICATION.


(A)           LESSEE AGREES TO ASSUME LIABILITY FOR, AND TO INDEMNIFY, PROTECT,
DEFEND, SAVE AND KEEP HARMLESS LESSOR AND MORTGAGEE, AND THEIR RESPECTIVE
MANAGERS, MEMBERS, PARTNERS, OFFICERS, EMPLOYEES AND DIRECTORS (COLLECTIVELY,
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE INDEMNITEES, ARISING OUT OF THE OPERATION,
POSSESSION, USE, MAINTENANCE, REPAIR OR ALTERATION OF THE PROPERTY OR THIS LEASE
PRIOR TO OR DURING THE TERM, INCLUDING ANY STRICT LIABILITY UNDER APPLICABLE
LAWS AND RESTRICTIONS AND INCLUDING ENVIRONMENTAL LAWS OR THE BREACH OF LESSEE’S
OBLIGATIONS HEREUNDER; INCLUDING CLAIMS ARISING PRIOR TO OR DURING THE TERM WITH
RESPECT TO:

 

31


--------------------------------------------------------------------------------




 

(I)            ANY INJURY TO, OR THE DEATH OF, ANY PERSON OR ANY DAMAGE TO OR
LOSS OF PROPERTY,

(II)           THE USE, NONUSE, OCCUPANCY, CONSTRUCTION, REPAIR OR REBUILDING OF
THE PROPERTY (OR ADJOINING PROPERTY, TO THE EXTENT THAT ANY LOSS OR DAMAGE TO
ADJOINING PROPERTY ARISES FROM OR OUT OF THE PROPERTY),

(III)          THE CONDITION OF THE PROPERTY,

(IV)          VIOLATION BY LESSEE OR ANY OF ITS AFFILIATES OR ANY ASSIGNEE OR
SUBLESSEE OF ANY PROVISION OF THIS LEASE, OR OF APPLICABLE LAWS AND
RESTRICTIONS,

(V)           ANY CONTEST BY LESSEE UNDER SECTION 10.1, AND

(VI)          THE BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF LESSEE
IN THIS LEASE,

provided that Lessee shall not be required to indemnify any Indemnitee under
this Section 20.1 for any of the following: (1) any Claim to the extent
attributable to acts or events which occur after the later of (a) the expiration
or earlier termination of the Term and (b) the date on which possession of the
Property has been returned to Lessor, (2) any Claim to the extent resulting from
the willful misconduct or gross negligence of any Indemnitee, its agents,
employees or Affiliates, (3) any expense expressly provided under this Lease to
be paid or borne by a party other than Lessee, (4) any Claim to the extent
resulting from a transfer by any Indemnitee or any Affiliate of all or part of
its direct or indirect interest in this Lease or the Property, (5) any Claim to
the extent resulting from a material breach or violation by Lessor or its
agents, employees or Affiliates of any of Lessor’s representations, warranties
or covenants in this Lease or from a violation of Applicable Laws and
Restrictions by any Indemnitee or its agents, employees or Affiliates not
required to be complied with by Lessee hereunder, (6) any Claims in respect of
Taxes (which shall be covered to the extent, but only to the extent, provided
for in Section 20.2), (7) without limiting immediately preceding clause (6), any
Claim in respect of any real estate mortgage investment conduit (REMIC)-related
or grantor trust-related excise, income or other taxes, or (8) any Claim for
losses to the extent based on the inability to invest in another transaction or
use for any other purpose the funds invested in connection with the transactions
contemplated hereby.  Lessee shall be entitled to credit against any payments
due under this Section 20.1 any insurance recoveries or other reimbursements
actually received by any Indemnitee in respect of the related Claim under or
from insurance paid for by Lessee or assigned to Lessor by Lessee.


(B)           IN CASE ANY CLAIM (INCLUDING ANY THREATENED CLAIM) SHALL BE MADE
OR BROUGHT AGAINST ANY INDEMNITEE, SUCH INDEMNITEE SHALL GIVE PROMPT NOTICE
THEREOF TO LESSEE. LESSEE SHALL BE ENTITLED, AT ITS EXPENSE, ACTING THROUGH
COUNSEL SELECTED BY LESSEE, TO PARTICIPATE IN, AND, TO THE EXTENT THAT LESSEE
DESIRES TO AND PROVIDED NO EVENT OF DEFAULT EXISTS, ASSUME AND CONTROL THE
NEGOTIATION, LITIGATION AND/OR SETTLEMENT


 

32


--------------------------------------------------------------------------------





 


THEREOF; PROVIDED, NO SUCH SETTLEMENT SHALL SUBJECT ANY INDEMNITEE TO CRIMINAL
LIABILITY OR, WITHOUT THE PRIOR CONSENT OF THE INDEMNITEE, OBLIGATE THE
INDEMNITEE FOR THE PAYMENT OF ANY EXPENSE UNLESS THE SAME IS BEING PAID BY
LESSEE.  SUCH INDEMNITEE MAY PARTICIPATE IN A REASONABLE MANNER AT ITS OWN
EXPENSE AND WITH ITS OWN COUNSEL IN ANY PROCEEDING CONDUCTED BY LESSEE IN
ACCORDANCE WITH THE FOREGOING. IF LESSEE SHALL DEFEND AN INDEMNITEE IN ANY SUCH
SUIT OR PROCEEDING, THEN LESSEE SHALL NOT BE OBLIGATED TO REIMBURSE SUCH
INDEMNITEE FOR THE ITS ATTORNEYS’ FEES OR EXPENSES INCURRED IN CONNECTION WITH
SUCH SUIT OR PROCEEDING; PROVIDED THAT, IF IN THE WRITTEN OPINION OF COUNSEL TO
SUCH INDEMNITEE AN ACTUAL OR POTENTIAL MATERIAL CONFLICT OF INTEREST EXISTS SUCH
THAT SUCH INDEMNITEE MUST BE REPRESENTED BY SEPARATE COUNSEL AND SUCH INDEMNITEE
INFORMS THE LESSEE THAT SUCH INDEMNITEE DESIRES TO BE REPRESENTED BY SEPARATE
COUNSEL, THE REASONABLE FEES AND EXPENSES OF ANY SUCH SEPARATE COUNSEL SHALL BE
BORNE BY LESSEE; PROVIDED FURTHER, IN NO EVENT SHALL LESSEE BE OBLIGATED TO PAY
FOR MORE THAN ONE SEPARATE COUNSEL FOR ALL INDEMNITEES.


(C)           EACH INDEMNITEE SHALL AT LESSEE’S EXPENSE SUPPLY LESSEE WITH SUCH
INFORMATION AND DOCUMENTS REASONABLY REQUESTED BY LESSEE AND WITHIN SUCH
INDEMNITEE’S CONTROL IN CONNECTION WITH ANY CLAIM FOR WHICH LESSEE MAY BE
REQUIRED TO INDEMNIFY SUCH INDEMNITEE UNDER THIS SECTION 20.1.  AN INDEMNITEE
SHALL NOT ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WITH RESPECT TO ANY
CLAIM FOR WHICH INDEMNIFICATION IS REQUIRED UNDER THIS SECTION 20.1 WITHOUT THE
PRIOR WRITTEN CONSENT OF LESSEE. LESSEE WILL NOT SETTLE ANY CLAIM ON A BASIS
THAT (X) ADMITS ANY CRIMINAL VIOLATION, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF AN INDEMNITEE WITHOUT SUCH INDEMNITEE’S PRIOR WRITTEN CONSENT,
(Y) CREATES A MATERIAL RISK OF THE SALE, LOSS, OR FORFEITURE OF THE PROPERTY OR
(Z) IMPAIRS IN ANY WAY THE PAYMENT OF BASE NET RENT OR SUPPLEMENTAL RENT OR
GIVES RISE TO THE CREATION OF ANY LIEN WITH RESPECT TO THE PROPERTY.


(D)           UPON FINAL SETTLEMENT AND PAYMENT OF ANY CLAIM BY LESSEE PURSUANT
TO THIS SECTION 20.1 TO OR ON BEHALF OF AN INDEMNITEE, LESSEE, WITHOUT ANY
FURTHER ACTION, SHALL BE SUBROGATED TO ANY AND ALL CLAIMS THAT SUCH INDEMNITEE
MAY HAVE RELATING THERETO (OTHER THAN CLAIMS IN RESPECT OF INSURANCE POLICIES
MAINTAINED BY SUCH INDEMNITEE AT ITS OWN EXPENSE), AND SUCH INDEMNITEE SHALL
EXECUTE AND DELIVER TO LESSEE SUCH INSTRUMENTS OF ASSIGNMENT AND CONVEYANCE,
EVIDENCE OF CLAIMS AND PAYMENT AND OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
AS MAY BE NECESSARY OR APPROPRIATE TO PRESERVE ANY SUCH CLAIMS AND OTHERWISE
COOPERATE WITH LESSEE AND GIVE SUCH FURTHER ASSURANCES AS ARE NECESSARY OR
ADVISABLE TO ENABLE LESSEE VIGOROUSLY TO PURSUE SUCH CLAIMS.


(E)           ANY AMOUNT PAYABLE TO SUCH INDEMNITEE PURSUANT TO THIS SECTION
20.1 SHALL BE PAID WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND THEREFOR FROM
SUCH INDEMNITEE TOGETHER WITH A WRITTEN STATEMENT DESCRIBING THE BASIS FOR SUCH
INDEMNITY, THE COMPUTATION OF THE AMOUNT SO PAYABLE AND SUCH ADDITIONAL
INFORMATION AS LESSEE MAY REASONABLY REQUEST AND WHICH IS REASONABLY AVAILABLE
TO SUCH INDEMNITEE TO SUBSTANTIATE PROPERLY THE REQUESTED PAYMENT.


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
LESSEE SHALL HAVE NO LIABILITY TO ANY INDEMNITEE TO THE EXTENT THAT SUCH
LIABILITY DERIVES (DIRECTLY OR INDIRECTLY) FROM A CONTRACTUAL INDEMNITY GIVEN BY
SUCH INDEMNITEE TO


 

33


--------------------------------------------------------------------------------





 


ANY OTHER PERSON, OTHER THAN A MEMBER, MANAGER, PARTNER, OFFICER, DIRECTOR OR
EMPLOYEE OF SUCH INDEMNITEE, IN SUCH PERSON’S CAPACITY AS SUCH.


(G)           WITH RESPECT TO ANY INDEMNITEE NOT A PARTY TO THIS LEASE, LESSEE
MAY REQUIRE SUCH INDEMNITEE TO ACKNOWLEDGE THE TERMS AND CONDITIONS HEREOF AGREE
IN WRITING, IN A FORM REASONABLY ACCEPTABLE TO LESSEE, TO THE TERMS OF THIS
SECTION 20.1, BEFORE MAKING ANY PAYMENT TO SUCH INDEMNITEE UNDER THIS SECTION
20.1.


SECTION 20.2.  TAXES.


(A)           LESSEE SHALL PAY AND BE RESPONSIBLE FOR ALL COVERED TAXES THROUGH
THE EXPIRATION OF THE TERM BEFORE FINES, INTEREST OR PENALTIES ARE DUE THEREON.


(B)           LESSOR SHALL COOPERATE WITH LESSEE SO THAT ALL BILLS AND NOTICES
RELATING TO COVERED TAXES FROM ANY TAXING AUTHORITY AND ANY OTHER CORRESPONDENCE
FROM ANY TAXING AUTHORITY RELATING TO SUCH COVERED TAXES ARE DELIVERED BY SUCH
TAXING AUTHORITY DIRECTLY TO LESSEE AT THE ADDRESS SET FORTH IN HEREIN FOR THE
GIVING OF NOTICES TO LESSEE OR SUCH OTHER ADDRESS AS LESSEE SHALL ADVISE LESSOR
FROM TIME TO TIME.  PAYMENT OF COVERED TAXES SHALL BE MADE DIRECTLY TO THE
AUTHORITY MAKING SUCH LEVY, AND, IF COVERED TAXES MAY BE PAID IN INSTALLMENTS,
LESSEE MAY DO SO.  TO THE EXTENT ANY COVERED TAXES ARE DUE AND PAYABLE FOR A
TAXABLE YEAR DURING THE TERM, THEY SHALL BE PAID BY LESSEE; BUT TO THE EXTENT
SUCH COVERED TAXES ARE ATTRIBUTABLE TO A PERIOD SUBSEQUENT TO THE TERM, THEN,
UNLESS LESSEE ACQUIRES THE PROPERTY, LESSOR SHALL REIMBURSE LESSEE FOR SUCH
PAYMENT.  COVERED TAXES ATTRIBUTABLE TO THE PROPERTY FOR THE PERIOD AFTER THE
TERMINATION OF THIS LEASE SHALL BE THE SOLE RESPONSIBILITY OF LESSOR.  LESSEE
SHALL PREPARE AND FILE ALL TAX REPORTS REQUIRED BY GOVERNMENTAL AUTHORITIES
WHICH RELATE TO THE COVERED TAXES (PROVIDED LESSOR SHALL COOPERATE WITH LESSEE
AT LESSEE’S EXPENSE IN CONNECTION THEREWITH TO THE EXTENT LESSEE REASONABLY
REQUIRES SUCH COOPERATION).  LESSEE SHALL HAVE THE EXCLUSIVE RIGHT TO CONTROL
ALL ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN CONNECTION WITH COVERED TAXES,
INCLUDING ANY INCREASE IN THE REAL PROPERTY ASSESSED VALUE OF THE PROPERTY, AT
ITS SOLE DISCRETION AND AT ITS OWN EXPENSE, AND, SUBJECT TO THE LAST TWO (2)
SENTENCES OF THIS SECTION 20.2(B), TO SETTLE OR COMPROMISE THE SAME IN ITS SOLE
DISCRETION.  LESSOR AGREES TO EXECUTE ALL NECESSARY POWERS OF ATTORNEY AND
OTHERWISE AUTHORIZE LESSEE TO TAKE CONTROL OF SUCH PROCEEDINGS, AS REQUIRED
UNDER APPLICABLE LAWS AND REGULATIONS.  LESSOR MAY PARTICIPATE, AS AN OBSERVER
ONLY, AT ITS OWN EXPENSE IN ANY SUCH ADMINISTRATIVE OR JUDICIAL PROCEEDING. 
LESSEE SHALL NOT COMPROMISE OR SETTLE THE ASSESSED VALUE FOR THE PROPERTY FOR
ANY YEAR AFTER THE EXPIRATION OF THE TERM OR COMPROMISE OR SETTLE COVERED TAXES
FOR ANY YEAR AFTER THE EXPIRATION OF THE TERM, IN EITHER CASE WITHOUT THE
CONSENT OF LESSOR, WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LESSOR’S
DISCRETION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, LESSEE
SHALL NOT BE RESPONSIBLE FOR ANY PAYMENT OF INTEREST OR PENALTIES IMPOSED BY ANY
TAXING AUTHORITY IN CONNECTION WITH ANY COVERED TAXES IF SUCH INTEREST OR
PENALTIES ARE IMPOSED AS A RESULT OF LESSOR’S GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR FAILURE TO TIMELY SEND ANY NOTICE, ASSESSMENT OR BILL TO LESSEE
WHICH IS ACTUALLY RECEIVED BY LESSOR AND NOT BY LESSEE, IN WHICH CASE LESSOR
SHALL BE RESPONSIBLE FOR SUCH INTEREST AND PENALTY AMOUNTS.

 

34


--------------------------------------------------------------------------------




 


(C)           PRIOR TO LESSEE’S FIRST PAYMENT TO LESSOR OF BASE NET RENT,
SUPPLEMENTAL RENT OR ANY OTHER AMOUNT PAYABLE HEREUNDER, AND AT ANY TIME
THEREAFTER UPON LESSEE’S REASONABLE REQUEST, LESSOR SHALL FURNISH LESSEE (I)
EITHER (A) A PROPERLY COMPLETED AND EXECUTED INTERNAL REVENUE SERVICE FORM W-9
(OR ITS SUCCESSOR FORM) SHOWING THE UNITED STATES TAXPAYER IDENTIFICATION NUMBER
OF LESSOR AND INDICATING THAT LESSOR IS A UNITED STATES PERSON WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE CODE AND NOT SUBJECT TO BACKUP WITHHOLDING
OR (B) A PROPERLY COMPLETED AND EXECUTED INTERNAL REVENUE SERVICE FORM W-8BEN OR
W-8ECI (OR THEIR RESPECTIVE SUCCESSOR FORMS) INDICATING THAT LESSOR IS EXEMPT
FROM NON-RESIDENT WITHHOLDING TAX WITH RESPECT TO SUCH PAYMENTS OR (C) IF LESSOR
CANNOT PROPERLY EXECUTE ANY OF INTERNAL REVENUE FORMS W-9, W-8BEN OR W-8ECI, ANY
OTHER APPLICABLE INTERNAL REVENUE SERVICE FORM  OR FORMS INDICATING THAT LESSOR
IS EXEMPT FROM NON-RESIDENT WITHHOLDING TAX WITH RESPECT TO SUCH PAYMENTS AND
(II) ANY OTHER TAX CERTIFICATION THAT LESSEE MAY REASONABLY REQUEST, INDICATING
THAT LESSOR IS EXEMPT FROM BACKUP WITHHOLDING, NON-RESIDENT WITHHOLDING TAX AND
ANY SIMILAR WITHHOLDING TAX UNDER ANY STATE, LOCAL OR FOREIGN TAX LAWS WITH
RESPECT TO SUCH PAYMENTS WITH RESPECT TO WHICH LESSEE WOULD HAVE AN OBLIGATION
TO WITHHOLD AMOUNTS ABSENT SUCH TAX CERTIFICATION.  IF LESSOR FAILS OR IS UNABLE
TO PROVIDE ANY OF THE FORMS LESSOR IS REQUIRED TO PROVIDE PURSUANT TO THIS
SECTION 20.2(B), LESSEE MAY DEDUCT FROM ANY AMOUNT OF BASE NET RENT OR
SUPPLEMENTAL RENT THE AMOUNT OF BACKUP WITHHOLDING OR NON-RESIDENT WITHHOLDING
THAT LESSEE IS REQUIRED TO WITHHOLD UNDER CHAPTER 1, 3 AND 24 OF THE CODE AND
ANY SIMILAR PROVISIONS OF STATE, LOCAL OR FOREIGN TAX LAWS.


(D)           IF LESSOR OR ANY AFFILIATE THEREOF SHALL RECEIVE A REFUND OF, OR
RECEIVE A CREDIT FOR (OR WOULD HAVE RECEIVED SUCH A REFUND OR CREDIT BUT FOR A
COUNTERCLAIM OR OTHER CLAIM NOT INDEMNIFIED BY LESSEE HEREUNDER (A “DEEMED
REFUND OR CREDIT”)) ALL OR ANY PART OF ANY TAXES PAID, REIMBURSED OR ADVANCED BY
LESSEE, LESSOR SHALL PAY TO LESSEE WITHIN THIRTY (30) DAYS OF SUCH RECEIPT (OR,
IN THE CASE OF A DEEMED REFUND OR CREDIT, WITHIN THIRTY (30) DAYS OF THE
RESOLUTION OF SUCH CONTEST), AN AMOUNT EQUAL TO THE AMOUNT OF SUCH REFUND OR
CREDIT OR DEEMED REFUND OR CREDIT, TOGETHER WITH ANY INTEREST ACTUALLY RECEIVED
BY LESSOR.


(E)           UPON REQUEST, LESSEE SHALL PROVIDE LESSOR WITH SUCH PROOF OF
PAYMENT OF SUCH TAX AS IS REASONABLY ACCEPTABLE TO LESSOR.  ANY AMOUNT PAYABLE
TO LESSOR PURSUANT TO THIS SECTION 20.2 SHALL BE PAID WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF A WRITTEN DEMAND THEREFOR FROM LESSOR ACCOMPANIED BY A WRITTEN
STATEMENT DESCRIBING IN REASONABLE DETAIL THE AMOUNT SO PAYABLE, BUT NOT BEFORE
THE DATE SUCH TAX IS DUE.  ANY AMOUNT PAYABLE UNDER THIS SECTION 20.2 SHALL
CONSTITUTE SUPPLEMENTAL RENT, AND ANY AMOUNT PAYABLE TO LESSOR UNDER THIS
SECTION 20.2 THAT IS NOT PAID WHEN DUE SHALL BEAR INTEREST AT THE STIPULATED
RATE.


(F)            LESSOR AGREES TO FURNISH TO LESSEE FROM TIME TO TIME, AT THE
WRITTEN REQUEST AND EXPENSE OF LESSEE, SUCH DULY EXECUTED AND PROPERLY COMPLETED
FORMS AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO CLAIM ANY REDUCTION OF OR
EXEMPTION FROM ANY WITHHOLDING OR OTHER TAX IMPOSED BY ANY TAXING AUTHORITY IN
RESPECT OF ANY PAYMENTS OTHERWISE REQUIRED TO BE MADE BY LESSEE, AS THE CASE MAY
BE, PURSUANT TO THIS LEASE, WHICH REDUCTION OR EXEMPTION IS AVAILABLE TO LESSOR.

 

35


--------------------------------------------------------------------------------




 


(G)           IF ANY REPORT, RETURN OR STATEMENT (A “FILING”) IS REQUIRED TO BE
FILED WITH RESPECT TO ANY COVERED TAX, LESSEE SHALL AS SOON AS PRACTICAL NOTIFY
LESSOR OF SUCH REQUIREMENTS IN WRITING AND, IF PERMITTED BY APPLICABLE LAWS AND
RESTRICTIONS TO DO SO, LESSEE SHALL TIMELY FILE SUCH FILING WITH RESPECT TO SUCH
TAX (EXCEPT FOR ANY SUCH FILING THAT LESSOR HAS NOTIFIED LESSEE IN WRITING THAT
LESSOR INTENDS TO FILE) AND WILL (IF OWNERSHIP OF THE PROPERTY OR ANY PORTION
THEREOF IS REQUIRED TO BE SHOWN ON SUCH FILING) SHOW THE OWNERSHIP OF THE
PROPERTY IN THE NAME OF THE LESSOR AND SEND A COPY OF SUCH FILING (AND PROOF OF
PAYMENT) TO LESSOR, PROVIDED THAT LESSOR SHALL HAVE FURNISHED LESSEE, AT
LESSEE’S REQUEST IN WRITING AND EXPENSE, WITH SUCH INFORMATION, NOT WITHIN THE
CONTROL OF (OR OTHERWISE REASONABLY AVAILABLE TO) LESSEE, AS IS IN LESSOR’S
CONTROL OR IS REASONABLY AVAILABLE TO LESSOR AND NECESSARY TO FILE SUCH FILING. 
IF LESSEE IS NOT PERMITTED BY APPLICABLE LAWS AND RESTRICTIONS TO FILE ANY SUCH
FILING, LESSEE WILL PROMPTLY NOTIFY LESSOR OF SUCH REQUIREMENT IN WRITING AND
PREPARE AND DELIVER TO LESSOR PROPOSED FORM OF SUCH FILING, WITHIN A REASONABLE
TIME, AND IN ALL EVENTS AT LEAST TEN (10) DAYS PRIOR TO THE TIME SUCH FILING IS
REQUIRED TO BE FILED, UNLESS LESSOR HAS NOTIFIED LESSEE THAT IT REASONABLY
REQUIRES SUCH FILING TO BE RECEIVED BEFORE SUCH TIME.  LESSEE SHALL FURNISH SUCH
INFORMATION AS LESSOR MAY REASONABLY REQUIRE TO COMPLY WITH THE REQUIREMENTS OF
ANY TAXING JURISDICTION.


ARTICLE XXI.


MERGER OF LESSEE

Lessee shall not consolidate with or merge into any other Person where Lessee is
not the surviving Person, or sell, convey, transfer or lease all or
substantially all its assets, unless the successor Person formed by such
consolidation or into which Lessee shall be merged or the Person that shall
acquire by sale, conveyance, transfer or lease all or substantially all the
assets of Lessee shall assume in writing all of the obligations of Lessee
hereunder and as of the effective date of such consolidation, merger, sale,
conveyance, transfer or lease, no Event of Default arising from a failure to pay
Base Net Rent or Supplemental Rent, and no other material Event of Default,
shall have occurred and be continuing.  Upon any such consolidation or merger,
or any sale, conveyance, transfer or lease of substantially all the assets of
Lessee in accordance with this Article XXI, the successor Person formed by such
consolidation or into which Lessee shall be merged or to which such sale,
conveyance, transfer or lease shall be made shall succeed to, and be substituted
for, and may exercise every right and power of, Lessee under this Lease.


ARTICLE XXII.


LESSEE FINANCIAL INFORMATION

During any period when Lessee is not listed on a nationally recognized public
stock exchange with certified financial statements on file with the Securities
and Exchange Commission, Lessee shall, within thirty (30) days after requested
by Lessor from time to time (but not more often than quarterly), deliver to
Lessor Lessee’s most recent financial statements in the form used by Lessee in
the normal course of its business and prepared in accordance with generally
accepted accounting principles (including, to the extent such items are
available, balance sheets and income and loss

 

36


--------------------------------------------------------------------------------




 

statements for Lessee’s most recent full and partial fiscal year preceding such
request), certified to be complete and accurate in all material respects by
Lessee’s chief financial officer (or his or her authorized delegate) together
with (for Lessee’s annual year-end financial statements)  an audit letter of an
independent certified public accountant.


ARTICLE XXIII.


LESSOR’S COVENANTS AND AGREEMENTS


SECTION 23.1.  DISCHARGE OF LESSOR LIENS.  LESSOR WILL NOT CREATE, PERMIT OR
SUFFER TO EXIST AT ANY TIME, AND WILL AT ITS OWN COST AND EXPENSE PROMPTLY TAKE
SUCH ACTION AS MAY BE NECESSARY DULY TO DISCHARGE, OR TO CAUSE TO BE DISCHARGED,
ALL LESSOR LIENS (OTHER THAN ANY MORTGAGE IN RESPECT OF WHICH THIS LEASE IS
SENIOR OR IS SUBORDINATE PURSUANT TO A MORTGAGEE NONDISTURBANCE AGREEMENT).


SECTION 23.2.  SPECIAL-PURPOSE PROVISIONS.  LESSOR SHALL PERFORM AND COMPLY WITH
EACH OF THE TERMS AND CONDITIONS SET FORTH IN SCHEDULE 23.2 (THE
“SPECIAL-PURPOSE COVENANTS”).


SECTION 23.3.  RESTRICTIONS ON TRANSFER OF LESSOR’S INTERESTS.


(A)           LESSOR SHALL NOT ASSIGN, CONVEY OR OTHERWISE TRANSFER ALL OR ANY
PART OF THE LESSOR’S INTERESTS, OR (EXCEPT AS PERMITTED UNDER SECTION 23.3(D))
PERMIT OR SUFFER ANY DIRECT OR INDIRECT TRANSFER OF INTERESTS IN LESSOR OR THIS
LEASE OR ANY OTHER DOCUMENT RELATING TO ANY OF THE FOREGOING, OR INTEREST
THEREIN, EXCEPT AS AND TO THE EXTENT PERMITTED BY, AND IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF, SECTION 23.3(B).  ANY TRANSFER IN VIOLATION OF THIS
SECTION 23.3 SHALL BE VOID. AS USED HEREIN, THE ISSUANCE OF NEW OWNERSHIP
INTERESTS (DIRECT OR INDIRECT) IN LESSOR OR ANY DIRECT OR INDIRECT OWNER OF
LESSOR OR ANY LEASE OR “SANDWICH” LEASE OF THE PROPERTY OR ANY OTHER TRANSACTION
TREATED AS A SALE OF THE PROPERTY FOR UNITED STATES FEDERAL INCOME TAX PURPOSES
SHALL BE PROHIBITED HEREUNDER UNLESS AND EXCEPT TO THE EXTENT PERMITTED IN
SECTION 23.3(D).


(B)           PERMITTED TRANSFERS.  SUBJECT TO THE TERMS OF SECTION 23.3(D), THE
HOLDER OF ANY DIRECT OR INDIRECT INTEREST IN LESSOR MAY TRANSFER ALL OF SUCH
HOLDER’S INTERESTS IN LESSOR AND LESSOR MAY TRANSFER THE LESSOR’S INTERESTS,
THIS LEASE AND THE OTHER DOCUMENTS RELATING THERETO, ON THE FOLLOWING TERMS AND
CONDITIONS (EACH OF WHICH SHALL BE SATISFIED PRIOR TO THE EFFECTIVE DATE OF THE
TRANSFER):

(I)            IF SUCH TRANSFER IS A TRANSFER BY LESSOR OF LESSOR’S INTERESTS,

(A)          LESSOR SHALL HAVE COMPLIED WITH SECTION 23.4, TO THE EXTENT
APPLICABLE;

(B)           THE TRANSFEREE MUST BE A PERSON THAT WILL SATISFY THE
SPECIAL-PURPOSE COVENANTS AND AS TO WHICH EACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN (THE “COVENANTS AND OBLIGATIONS OF LESSOR”) SHALL BE
TRUE WITH SUCH MODIFICATIONS AS MAY BE APPROPRIATE TO REFLECT THE IDENTITY OF
THE LESSOR WITHOUT ANY MATERIAL

 

37


--------------------------------------------------------------------------------




 

ADVERSE EFFECT ON LESSEE (AND THE TRANSFEREE SHALL MAKE SUCH REPRESENTATIONS AND
WARRANTIES TO LESSEE IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE CLOSING OF
SUCH TRANSFER);

(C)           THE TRANSFEREE SHALL ENTER INTO AN AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LESSEE ASSUMING ALL OF THE TRANSFEROR’S OBLIGATIONS
UNDER THIS LEASE AND, IF SUCH TRANSFER IS OF THE REMAINDER INTEREST, THE
TRANSFEROR’S OBLIGATIONS UNDER THE RECOGNITION AGREEMENT); AND

(D)          THE TRANSFEREE SHALL BE A “UNITED STATES PERSON” AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE AND THE APPLICABLE REGULATIONS
THEREUNDER AND SHALL HAVE DELIVERED TO LESSEE COMPLETED AND EXECUTED FORMS
REQUIRED UNDER SECTION 20.2(B).

(II)           NO SUCH TRANSFER SHALL CAUSE LESSOR TO BE A CA COMPETITOR OR AN
AFFILIATE OF A CA COMPETITOR;

(III)          SUCH TRANSFER SHALL BE IN COMPLIANCE WITH APPLICABLE LAWS AND
RESTRICTIONS AND SHALL NOT CREATE A RELATIONSHIP WHICH WOULD VIOLATE APPLICABLE
LAWS AND RESTRICTIONS;

(IV)          SUBJECT TO SECTION 23.3(F), THE TRANSFEROR SHALL HAVE GIVEN AT
LEAST FIFTEEN (15) DAYS’ PRIOR NOTICE (OR, IN THE CASE OF A RELATED PARTY
TRANSFER (AS DEFINED BELOW), TEN (10) DAYS’ PRIOR NOTICE) TO LESSEE OF SUCH
TRANSFER, WHICH NOTICE SHALL CONTAIN SUCH INFORMATION AND EVIDENCE AS SHALL BE
REASONABLY NECESSARY TO ESTABLISH COMPLIANCE WITH THIS SECTION 23.3 (INCLUDING
THE NAME OF THE PROPOSED TRANSFEREE AND EACH OF ITS FIVE PERCENT (5%) (OR
GREATER) OWNERS, AND THE DATE ON WHICH SUCH TRANSFER IS PROPOSED TO BECOME
EFFECTIVE) AND SHALL BE ACCOMPANIED BY THE PROPOSED FORM OF CERTIFICATE AND
LEGAL OPINION REQUIRED BY SECTION 23.3(C)(IX) AND THE NAME AND ADDRESS OF THE
TRANSFEREE FOR NOTICES;

(V)           (A) NEITHER THE TRANSFEREE NOR ANY AFFILIATE OF THE TRANSFEREE
SHALL BE ATTEMPTING A MERGER, ACQUISITION OR OTHER TAKEOVER OF LESSEE WHICH
MERGER, ACQUISITION OR OTHER TAKEOVER SHALL NOT HAVE BEEN APPROVED BY THE BOARD
OF DIRECTORS OF LESSEE, (B) NEITHER THE TRANSFEREE NOR ANY AFFILIATE OF THE
TRANSFEREE SHALL BE AN ADVERSE PLAINTIFF OR DEFENDANT IN ANY THEN EXISTING
LITIGATION THAT, IF DETERMINED ADVERSELY TO LESSEE, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON LESSEE’S FINANCIAL CONDITION, (C) NEITHER TRANSFEREE NOR ANY
PERSON WHO OWNS A DIRECT OR INDIRECT INTEREST IN OR OTHERWISE CONTROLS THE
TRANSFEREE SHALL BE (1) LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST OR ANY OTHER SIMILAR LIST MAINTAINED BY THE OFFICE OF FOREIGN
ASSETS CONTROL, DEPARTMENT OF THE TREASURY, PURSUANT TO ANY AUTHORIZING STATUTE,
EXECUTIVE ORDER OR REGULATION, (2) A “SPECIALLY DESIGNATED GLOBAL TERRORIST” OR
OTHER PERSON LISTED IN APPENDIX A TO CHAPTER V OF 31 C.F.R., AS THE SAME HAS
BEEN FROM TIME TO TIME UPDATED AND AMENDED, OR (3) A PERSON EITHER (X) INCLUDED
WITHIN THE TERM “DESIGNATED NATIONAL”

 

38


--------------------------------------------------------------------------------




 

AS DEFINED IN THE CUBAN ASSETS CONTROL REGULATIONS, 31 C.F.R. PART 515 OR (Y)
DESIGNATED UNDER SECTIONS 1(A), 1(B), 1(C) OR 1(D) OF EXECUTIVE ORDER NO. 13224,
66 FED. REG. 49079 (PUBLISHED SEPTEMBER 25, 2001) OR A PERSON SIMILARLY
DESIGNATED UNDER ANY RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR EXECUTIVE
ORDERS, (D) NEITHER TRANSFEREE NOR ANY OWNER OF A DIRECT OR INDIRECT LEGAL OR
BENEFICIAL INTEREST IN TRANSFEREE IS RESTRICTED OR PROHIBITED FROM ACQUIRING
LESSOR’S INTERESTS (EITHER DIRECTLY OR INDIRECTLY) BY ANY GOVERNMENTAL
AUTHORITY, EXECUTIVE ORDER OF THE PRESIDENT OF THE UNITED STATES OR ANY RULE,
REGULATION OR OTHER PROMULGATION OF ANY GOVERNMENTAL AUTHORITY, (E) THE
TRANSFEREE MAY NOT CONSIST OF TENANTS-IN-COMMON, AND (F) NO OFFICER, DIRECTOR,
MANAGER OR PERSON DIRECTLY OR INDIRECTLY CONTROLLING TRANSFEREE MAY BE A
CONVICTED FELON;

(VI)          THE TRANSFEROR SHALL PAY ALL REASONABLE OUT-OF-POCKET EXPENSES,
DISBURSEMENTS AND COSTS (INCLUDING REASONABLE LEGAL FEES AND EXPENSES) INCURRED
BY LESSEE IN CONNECTION WITH SUCH TRANSFER, INCLUDING ALL SALES AND TRANSFER
TAXES AND RECORDING OR FILING FEES; AND

(VII)         THE TRANSFEROR AND THE TRANSFEREE SHALL EACH HAVE DELIVERED TO
LESSEE AN OFFICER’S CERTIFICATE TO THE EFFECT THAT THE CONDITIONS TO THE
PROPOSED TRANSFER PRESCRIBED BY THIS SECTION 23.3 TO BE MET BY THE TRANSFEROR OR
THE TRANSFEREE, RESPECTIVELY, HAVE BEEN SATISFIED AND THE TRANSFEREE SHALL HAVE
DELIVERED TO LESSEE AN OPINION OF THE TRANSFEREE’S COUNSEL, IN FORM AND
SUBSTANCE, REASONABLY SATISFACTORY TO LESSEE, RELATING TO THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY AND ENFORCEABILITY OF THE AGREEMENT DESCRIBED IN
23.2(C)(VI).


(C)           EFFECT OF TRANSFER.  FROM AND AFTER ANY TRANSFER EFFECTED IN
ACCORDANCE WITH THIS SECTION 23.3, THE TRANSFEROR SHALL BE RELEASED FROM ITS
LIABILITY HEREUNDER IN RESPECT OF OBLIGATIONS ARISING ON OR AFTER THE DATE OF
SUCH TRANSFER.  UPON ANY TRANSFER BY LESSOR AS ABOVE PROVIDED, ANY SUCH
TRANSFEREE SHALL BE DEEMED THE “LESSOR” FOR ALL PURPOSES OF SUCH DOCUMENTS AND
EACH REFERENCE HEREIN TO LESSOR SHALL THEREAFTER BE DEEMED A REFERENCE TO SUCH
TRANSFEREE FOR ALL PURPOSES, EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE.


(D)           THE FOLLOWING SHALL NOT REQUIRE COMPLIANCE WITH SECTION 23.3(B) OR
23.4:

(I)            ANY BONA FIDE MORTGAGE IN FAVOR OF, AND TO SECURE INDEBTEDNESS
OWING TO, A THIRD PARTY NOT AN AFFILIATE OF LESSOR; OR

(II)           ANY BONA FIDE PLEDGE OF,  OR GRANT OF A SECURITY INTEREST IN, THE
DIRECT OR INDIRECT MEMBERSHIP OR OTHER ECONOMIC INTERESTS IN LESSOR IN FAVOR OF,
AND TO SECURE A LOAN OWING TO, A THIRD PARTY NOT AN AFFILIATE OF LESSOR
(“MEZZANINE FINANCING”).


(E)           SALES, CONVEYANCES AND OTHER TRANSFERS OF ALL OR ANY PORTION OF
THE DIRECT AND INDIRECT INTERESTS IN LESSOR SHALL NOT REQUIRE COMPLIANCE WITH
SECTION 23.4 IF THE SAME IS ANY ONE OF THE FOLLOWING (BUT ANY SUBSEQUENT SALE,
CONVEYANCE OR


 

39


--------------------------------------------------------------------------------





 


OTHER TRANSFER SHALL STILL REQUIRE SUCH COMPLIANCE UNLESS THE SAME IS ALSO
EXEMPTED UNDER ANY OF THE FOLLOWING):

(I)            A SALE, CONVEYANCE OR OTHER TRANSFER OF ALL OR ANY PORTION OF THE
DIRECT OR INDIRECT INTERESTS IN ANY MULTI-ASSET PERSON OR AN ISSUANCE OF NEW
OWNERSHIP INTERESTS (DIRECT OR INDIRECT) IN ANY MULTI-ASSET PERSON OR ANY
MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF A
MULTI-ASSET PERSON. AS USED HEREIN, A “MULTI-ASSET PERSON” IS A PERSON WHOSE
TOTAL CONSOLIDATED ASSETS (AS REFLECTED ON ITS MOST CURRENT AUDITED FINANCIAL
STATEMENTS), AT THE TIME OF THE SALE OR ISSUANCE OF THE INTERESTS, ARE NOT LESS
THAN THE PRODUCT OF SUCH PERSON’S PERCENTAGE OWNERSHIP INTEREST IN THE PROPERTY
MULTIPLIED BY TWO BILLION DOLLARS ($2,000,000,000), WHICH AMOUNT SHALL BE
INCREASED BY THE SAME PERCENTAGE INCREASE IN THE CONSUMER PRICE INDEX FROM
SEPTEMBER, 2006; OR

(II)           A SALE, CONVEYANCE OR OTHER TRANSFER INCIDENT TO A CHANGE IN
CONTROL OF A MULTI-ASSET PERSON, OR A SALE OF ALL OR ANY MATERIAL PORTION OF A
MULTI-ASSET PERSON’S ASSETS OR A SUBSTANTIAL LINE OF BUSINESS; PROVIDED THAT THE
TRANSFEREE IS (X) THE PARTY ACQUIRING CONTROL OF SUCH MULTI-ASSET PERSON (Y) THE
ACQUIRER OF SUCH ASSETS OR SUBSTANTIAL LINE OF BUSINESS OF SUCH MULTI-ASSET
PERSON OR (Z) THE PARTY ACQUIRING SUCH MULTI-ASSET PERSON IN A REORGANIZED FORM;

(III)          A TRANSFER IN WHICH NO MORE THAN TEN PERCENT (10%) OF THE
BENEFICIAL INTERESTS IN LESSOR ARE TRANSFERRED, NO CURRENT OR FUTURE RIGHTS OF
CONTROL ARE GRANTED IN CONNECTION WITH SUCH TRANSFER, AND SUBSEQUENT TO SUCH
TRANSFER, THE PERSON(S) CONTROLLING LESSOR SHALL CONTINUE TO CONTROL LESSOR (A
“RELATED PARTY TRANSFER”); PROVIDED THAT THERE SHALL HAVE BEEN NO RELATED PARTY
TRANSFER IN THE FIVE-YEAR PERIOD PRECEDING SUCH TRANSFER;

(IV)          ANY SALE, CONVEYANCE OR OTHER TRANSFER THAT DOES NOT RESULT IN A
CHANGE IN THE BENEFICIAL OWNERSHIP OF THE PROPERTY;

(V)           ANY FORECLOSURE, ANY CONVEYANCE OR ASSIGNMENT IN LIEU OF
FORECLOSURE, ASSERTION OF CONTROL OR ANY OTHER POSSESSORY OR CONTROL REMEDY
EXERCISED BY A BONA FIDE THIRD PARTY LENDER IN RESPECT TO THE PROPERTY OR WITH
RESPECT OF THE DIRECT OR INDIRECT MEMBERSHIP OR OTHER ECONOMIC INTERESTS IN
LESSOR (EACH A “REMEDY EXERCISE”); OR

(VI)          ANY TRANSFER OF AN INDIRECT INTEREST IN LESSOR THAT IS (X) MADE
FOR ESTATE PLANNING PURPOSES OR THE RESULT OF A TESTAMENTARY DISPOSITION AND (Y)
TO A SPOUSE, CHILD OR SIBLING OR A TRUST EXCLUSIVELY FOR THE BENEFIT OF ANY OF
THE FOREGOING, PROVIDED THAT SUCH TRANSFER COMPLIES WITH SECTION 23.3(B)(I)(D)
AND SECTION 23.3(B)(II) THROUGH (VII).


(F)            COMPLIANCE WITH THE PROVISIONS OF SECTION 23.3(B)(IV) WITH
RESPECT TO SUCH REMEDY EXERCISE SHALL BE EXCUSED UNTIL FIVE (5) BUSINESS DAYS
AFTER SUCH REMEDY EXERCISE.

 

40


--------------------------------------------------------------------------------




 


SECTION 23.4.  FIRST OFFER IN FAVOR OF LESSEE.


(A)           GENERALLY.  PRIOR TO ANY SALE, CONVEYANCE OR OTHER TRANSFER OF ALL
OR ANY PORTION OF THE PROPERTY OR ANY DIRECT OR INDIRECT, INTEREST IN LESSOR,
EXCEPT AS PROVIDED IN SECTION 23.3(D) AND (E) (EACH SUCH SALE, CONVEYANCE OR
OTHER TRANSFER, EXCEPT AS PROVIDED IN SECTION 23.3(D) AND (E), A “SUBJECT
SALE”), LESSOR WILL OFFER THE PROPERTY TO LESSEE IN ACCORDANCE WITH AND SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 23.4.  NO SUBJECT SALE
SHALL BE MADE OTHER THAN IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECTION 23.4 AND ANY SUBJECT SALE NOT IN ACCORDANCE WITH THIS SECTION 23.4 SHALL
BE VOID AND OF NO EFFECT.


(B)           INTENTIONALLY OMITTED.


(C)           PROPOSED SALE NOTICE.

(I)            PRIOR TO A SUBJECT SALE, LESSOR SHALL GIVE WRITTEN NOTICE (THE
“PROPOSED SALE NOTICE”) TO LESSEE SETTING FORTH THE PRICE (THE “PURCHASE PRICE”)
AND OTHER MATERIAL TERMS (COLLECTIVELY, THE “OFFER TERMS”) ON WHICH LESSOR
PROPOSES TO SELL THE PROPERTY.  THE PROPOSED SALE NOTICE SHALL PROVIDE THAT, AT
THE CLOSING OF SUCH PROPOSED SALE, THE PURCHASE PRICE SHALL BE AN “ALL CASH”
PURCHASE PRICE (OTHER THAN THE DEPOSIT WHICH SHALL BE PAID AS PROVIDED BELOW),
PROVIDED THAT THE OFFER TERMS MAY REQUIRE THE ASSUMPTION OF LESSOR’S MORTGAGE OR
ASSUMPTION OF THE MEZZANINE FINANCING AS PROVIDED IN CLAUSE (IV) BELOW.  THE
OFFER TERMS SHALL NOT INCLUDE ANY CONDITION OR IMPOSE ANY OBLIGATIONS ON THE
PURCHASER THAT ARE NOT REASONABLY SUSCEPTIBLE OF PERFORMANCE BY LESSEE (ASSUMING
IN ALL CASES SUFFICIENT FINANCIAL CAPABILITY).

(II)           EXCEPT TO THE EXTENT THE SAME WOULD APPLY TO ANY THIRD PARTY
PURCHASER (AS DEFINED BELOW), LESSOR MAY NOT SEND LESSEE A PROPOSED SALE NOTICE,
IF THE TRANSFER TO A LESSEE PURCHASER (AS DEFINED BELOW) AS CONTEMPLATED BY THE
PROPOSED SALE NOTICE WOULD VIOLATE ANY MATERIAL AGREEMENT TO WHICH THE LESSOR IS
BOUND OR TO WHICH THE PROPERTY IS SUBJECT OR WHERE SUCH TRANSFER TO, OR
OWNERSHIP BY, A LESSEE PURCHASER WOULD CONSTITUTE A DEFAULT THEREUNDER, RESULT
IN AN ACCELERATION OF AN OBLIGATION THEREUNDER OR OTHERWISE MATERIALLY REDUCE
THE DIRECT OR INDIRECT RIGHTS AND REMEDIES THEREUNDER.

(III)          LESSOR SHALL, TOGETHER WITH DELIVERY OF THE PROPOSED SALE NOTICE
TO LESSEE, SET FORTH SUCH DUE DILIGENCE PROCEDURES AS LESSOR IN ITS DISCRETION,
SUBJECT TO SECTION 23.4(D), ELECTS TO IMPLEMENT IN CONNECTION WITH THE PROPOSED
SALE (THE “DUE DILIGENCE PROCEDURES”). THE DUE DILIGENCE PROCEDURES SHALL PERMIT
LESSEE TO MAKE AVAILABLE TO ITS ATTORNEYS, ACCOUNTANTS AND OTHER REPRESENTATIVES
SUCH INFORMATION AND MATERIALS AS ARE PROVIDED TO LESSEE TO ASSIST IT IN ITS DUE
DILIGENCE INVESTIGATION.

(IV)          THE OFFER TERMS SHALL NOT REQUIRE THE PURCHASER OF THE PROPERTY
(I) TO PURCHASE ANY ASSETS OTHER THAN THE PROPERTY, OR (II) TO ASSUME OR TAKE
THE PROPERTY SUBJECT TO ANY LIABILITIES OTHER THAN THE PERMITTED LIENS

41


--------------------------------------------------------------------------------


 

(EXCLUDING LESSOR’S LIENS, OTHER THAN THE MORTGAGE AND THE MEZZANINE FINANCING,
IF SO SPECIFIED IN THE OFFER TERMS (WHICH THE PURCHASER SHALL EITHER ASSUME OR
REPAY IN ACCORDANCE WITH ITS TERMS SO LONG AS THE MORTGAGE AND THE MEZZANINE
FINANCING SHALL NOT PRECLUDE LESSEE’S ASSUMPTION OF THE SAME IN ACCORDANCE WITH
THE TERMS THEREOF IN A NON-DISCRIMINATORY MANNER IN RESPECT OF LESSEE OR ITS
DESIGNEE IN ACCORDANCE WITH CLAUSE (V) BELOW);

(V)           LESSEE SHALL HAVE THIRTY (30) DAYS (THE “ELECTION PERIOD”) AFTER
THE DELIVERY TO LESSEE OF A PROPOSED SALE NOTICE MEETING THE REQUIREMENTS OF
THIS SECTION 23.4(C) TO ELECT, AT ITS SOLE OPTION, TO ACCEPT THE OFFER PURSUANT
TO THE PROPOSED SALE NOTICE AND PURCHASE, OR HAVE A DESIGNEE (LESSEE OR SUCH
DESIGNEE, AS APPLICABLE, THE “LESSEE PURCHASER”) PURCHASE, THE PROPERTY ON THE
OFFER TERMS AND IN ACCORDANCE WITH THIS SECTION 24.3. SUCH ELECTION SHALL BE
MADE, IF AT ALL, BY GIVING WRITTEN NOTICE THEREOF (THE “EXERCISE NOTICE”) TO
LESSOR WITHIN THE ELECTION PERIOD, TOGETHER WITH A DEPOSIT EQUAL TO FIVE PERCENT
(5%) OF THE PURCHASE PRICE (THE “DEPOSIT”) IN LIEU OF THE DEPOSIT, IF ANY,
SPECIFIED IN THE PROPOSED SALE NOTICE, WHICH SHALL BE PAID IN IMMEDIATELY
AVAILABLE FEDERAL FUNDS WIRED TO AN ACCOUNT DESIGNATED BY AN ESCROW AGENT, WHO
SHALL BE AT THE ELECTION OF THE LESSEE (X) ANY REPUTABLE NATIONAL TITLE COMPANY
SELECTED BY LESSEE OR (Y) ANY OTHER PERSON SELECTED BY LESSEE AND REASONABLY
ACCEPTABLE TO LESSOR (THE “ESCROW AGENT”). THE DEPOSIT SHALL BE HELD BY ESCROW
AGENT PURSUANT TO A FORM OF ESCROW AGREEMENT WHICH SHALL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO LESSOR AND LESSEE AND AGREED TO AND
EXECUTED BY THE ESCROW AGENT ON OR PRIOR TO THE EXPIRATION OF THE ELECTION
PERIOD.

(VI)          IF WITHIN THE ELECTION PERIOD LESSEE GIVES THE EXERCISE NOTICE AND
DELIVERS THE DEPOSIT IN THE AMOUNT AND MANNER DESCRIBED IN SECTION 23.4(C)(V),
THEN SUCH ACTION SHALL CREATE A CONTRACT (THE “LESSOR PURCHASE AGREEMENT”) AMONG
LESSEE PURCHASER AND LESSOR PURSUANT TO WHICH THE LESSEE PURCHASER IRREVOCABLY
AGREES TO ACQUIRE, AND LESSOR IRREVOCABLY AGREES TO SELL, THE PROPERTY FOR THE
PURCHASE PRICE AND ON THE OTHER OFFER TERMS SPECIFIED IN THE PROPOSED SALE
NOTICE. THE CLOSING FOR SUCH SALE SHALL OCCUR ON THE DATE WHICH IS SIXTY (60)
DAYS AFTER THE DELIVERY TO LESSOR BY LESSEE OF THE EXERCISE NOTICE WITH EACH
PARTY HAVING THE RIGHT TO ADJOURN THE CLOSING ONE OR MORE TIMES FOR UP TO THIRTY
(30) DAYS IN THE AGGREGATE (TIME BEING OF THE ESSENCE WITH RESPECT TO BOTH
PARTIES’ OBLIGATION TO CLOSE NO MORE THAN ONE HUNDRED AND TWENTY (120) DAYS FROM
THE DATE OF THE EXERCISE NOTICE). IN ADDITION TO THE PURCHASE PRICE AND OTHER
TERMS SPECIFIED IN THE PROPOSED SALE NOTICE AND TO THE EXTENT NOT STATED IN THE
OFFER TERMS, THE LESSOR PURCHASE AGREEMENT SHALL BE DEEMED TO INCLUDE SUCH OTHER
TERMS AS ARE CUSTOMARY FOR COMPARABLE TRANSACTIONS (THE “OTHER TERMS”). THE
LESSEE PURCHASER AND LESSOR SHALL NEGOTIATE IN GOOD FAITH AND MEMORIALIZE IN
BINDING WRITING ALL OF THE OTHER TERMS WITHIN THIRTY (30) DAYS AFTER THE
DELIVERY BY LESSOR OF AN EFFECTIVE EXERCISE NOTICE.


(D)           RIGHT TO QUALIFIED SALE FOLLOWING FAILURE TO EXERCISE RIGHT TO
PURCHASE. IF WITHIN THE ELECTION PERIOD LESSEE FAILS TO GIVE THE EXERCISE NOTICE
OR DELIVER THE DEPOSIT IN THE AMOUNT AND MANNER DESCRIBED IN SECTION 24.3(C)(V)
OR PRIOR TO THE

42


--------------------------------------------------------------------------------




 


EXPIRATION OF THE ELECTION PERIOD, OR LESSEE NOTIFIES LESSOR THAT IT WILL NOT
ACCEPT THE OFFER PURSUANT TO THE PROPOSED SALE NOTICE, THEN LESSOR SHALL HAVE
THE RIGHT, AT ANY TIME AND FROM TIME TO TIME DURING THE ONE HUNDRED EIGHTY (180)
DAY PERIOD (THE “INITIAL PERIOD”) COMMENCING ON THE FIRST DAY OF THE EARLIER OF
(I) THE EXPIRATION OF THE ELECTION PERIOD OR (II) THE DATE ON WHICH LESSEE
NOTIFIES LESSOR THAT LESSEE WILL NOT BE ACCEPTING THE OFFER PURSUANT TO THE
PROPOSED SALE NOTICE, TO ENTER INTO AN AGREEMENT (A “THIRD PARTY PURCHASE
AGREEMENT”) TO TRANSFER THE PROPERTY TO A THIRD PARTY (A “THIRD PARTY
PURCHASER”) FOR A NET EFFECTIVE SALE PRICE (TAKING INTO ACCOUNT THE ECONOMIC
TERMS), AND ON OTHER MATERIAL TERMS, THAT ARE NO LESS FAVORABLE TO LESSOR THAN
THE NET EFFECTIVE SALE PRICE (TAKING INTO ACCOUNT THE ECONOMIC TERMS), AND THE
OTHER MATERIAL TERMS, SET FORTH IN LESSOR’S OFFER NOTICE TO LESSEE. IF LESSOR
GRANTS THE THIRD PARTY PURCHASER DUE DILIGENCE RIGHTS IN CONNECTION WITH SUCH
PURCHASE, SUCH PURCHASE SHALL NOT QUALIFY AS A QUALIFIED SALE UNDER SECTION
23.4(E) BELOW UNLESS SUCH DUE DILIGENCE INVESTIGATION IS CONDUCTED IN ACCORDANCE
WITH PROCEDURES WHICH ARE NOT MATERIALLY MORE FAVORABLE THAN THE DUE DILIGENCE
PROCEDURES. IF SUCH THIRD PARTY PURCHASER OWNS AN INTEREST IN THE PROPERTY OR A
DIRECT OR INDIRECT INTEREST IN LESSOR, THEN SUCH PURCHASE SHALL NOT QUALIFY AS A
QUALIFIED SALE UNLESS DUE DILIGENCE PROCEDURES AFFORDED LESSEE AN OPPORTUNITY TO
REVIEW SUCH MINIMAL INFORMATION AND MATERIALS AS A COMMERCIALLY REASONABLE
SELLER OF THE PROPERTY WOULD DELIVER TO THIRD PARTY OFFEREE OF THE PROPERTY. IF
LESSOR ENTERS INTO A THIRD PARTY PURCHASE AGREEMENT IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS SECTION 23.4(D) DURING THE INITIAL PERIOD, LESSOR SHALL
HAVE ONE HUNDRED TWENTY (120) DAYS FROM THE EXECUTION AND DELIVERY OF SUCH THIRD
PARTY PURCHASE AGREEMENT (THE “THIRD PARTY CLOSING PERIOD”) TO CLOSE THE SALE
THEREUNDER SUBSTANTIALLY IN ACCORDANCE WITH ITS TERMS.


(E)           LESSEE’S FAILURE TO GIVE THE EXERCISE NOTICE AND DELIVER THE
DEPOSIT IN THE AMOUNT AND MANNER DESCRIBED IN SECTION 23.4(C)(V), OR LESSEE’S
NOTIFICATION TO LESSOR, PRIOR TO THE EXPIRATION OF THE ELECTION PERIOD, THAT IT
WILL NOT ACCEPT THE OFFER PURSUANT TO THE PROPOSED SALE NOTICE, SHALL NOT AFFECT
LESSEE’S RIGHTS UNDER SECTION 23.4 EXCEPT WITH RESPECT TO A QUALIFIED SALE
EFFECTED BY LESSOR IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 23.4(D) AND
OTHERWISE SUCH RIGHTS OF LESSEE SHALL CONTINUE IN FULL FORCE AND EFFECT IF AND
WHEN ANY LESSOR ELECTS TO SELL ITS INTERESTS IN THE PROPERTY.


(F)            UPON REQUEST BY LESSEE, PARTIES TO ANY SALE, TRANSFER OR OTHER
CONVEYANCE IN RESPECT OF THE PROPERTY OR INTERESTS IN LESSOR SHALL PROVIDE TO
LESSEE SUCH EVIDENCE AS LESSEE SHALL REASONABLY REQUEST TO EVIDENCE THAT THE
SAME WILL CONSTITUTE A QUALIFIED SALE OR A TRANSACTION NOT REQUIRING COMPLIANCE
WITH SECTION 23.4 BY REASON OF SECTION 23.3(D), INCLUDING TRANSFER TAX RETURNS,
CLOSING STATEMENTS AND COPIES OF CONTRACTS OF SALE, ALL CERTIFIED AS BEING TRUE,
CORRECT AND COMPLETE BY SUCH PARTIES.


(G)           EACH PARTY SHALL BEAR ITS OWN LEGAL FEES AND EXPENSES IN
CONNECTION WITH ANY TRANSACTION CONTEMPLATED BY THIS SECTION 23.4, AND LESSOR
AND LESSEE SHALL EACH INDEMNIFY THE OTHER AGAINST ANY CLAIMS FOR FEES AND
COMMISSIONS CLAIMED BY ANY BROKER WHOSE CLAIM IS BASED UPON BEING RETAINED BY OR
OTHERWISE HAVING DEALT WITH THE INDEMNIFYING PARTY.

43


--------------------------------------------------------------------------------




 


SECTION 23.5.  QUIET ENJOYMENT.  LESSOR REPRESENTS, WARRANTS AND COVENANTS TO
LESSEE THAT, SUBJECT TO THE TERMS AND CONDITIONS OF THIS LEASE, AND PROVIDED NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, LESSEE SHALL NOT BE
DISTURBED IN ITS POSSESSION OF THE PROPERTY BY LESSOR OR ANY OTHER PARTY
CLAIMING BY, THROUGH OR UNDER LESSOR, AND LESSEE SHALL HAVE THE RIGHT TO
PEACEABLY AND QUIETLY HOLD AND USE THE PROPERTY DURING THE TERM FREE FROM ANY
CLAIM BY LESSOR OR ANY PERSON CLAIMING BY, THROUGH OR UNDER LESSOR.


SECTION 23.6.  COPIES OF NOTICES.  PROMPTLY (AND IN ANY EVENT WITHIN TEN (10)
BUSINESS DAYS) AFTER A) LESSOR’S RECEIPT OF ANY NOTICE OR B) LESSEE’S RECEIPT OF
ANY NOTICE OF VIOLATIONS, IN EACH CASE FROM ANY GOVERNMENTAL AUTHORITY OR THIRD
PARTY WITH RESPECT TO THE PROPERTY, INCLUDING ANY NOTICE UNDER OR IN RESPECT OF
ANY APPLICABLE LAWS AND RESTRICTIONS, THE PARTY RECEIVING SUCH NOTICE SHALL
DELIVER A COPY THEREOF TO THE OTHER PARTY.


SECTION 23.7.  MATTERS RELATING TO REMAINDERMAN AND ESTATE FOR YEARS HOLDER;
JOINDER.


(A)           REMAINDERMAN HEREBY SUBJECTS AND SUBORDINATES THE REMAINDER
INTEREST AND ANY OTHER ESTATE OR INTEREST WHICH REMAINDERMAN MAY NOW OR
HEREAFTER HAVE IN OR WITH RESPECT TO THE PROPERTY TO LESSEE’S RIGHTS AND ESTATE
UNDER THIS LEASE, SUCH THAT THIS LEASE AND SUCH RIGHTS AND ESTATE EXTEND TO AND
ENCUMBER THE FEE SIMPLE ESTATE IN THE PROPERTY AND ALL SUCH OTHER PRESENT OR
FUTURE ESTATE OR INTEREST OF REMAINDERMAN.


(B)           AS LONG AS THIS LEASE REMAINS IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS, REMAINDERMAN AGREES THAT THE ESTATE AND RIGHTS OF
LESSEE HEREUNDER SHALL NOT BE DISTURBED, NOTWITHSTANDING THE DIMINUTION OR
TERMINATION OF THE ESTATE FOR YEARS.


(C)           THE OWNER OF THE ESTATE FOR YEARS AND REMAINDERMAN EACH HEREBY
IRREVOCABLY DIRECTS LESSEE TO PAY ALL RENT TO BE PAID TO LESSOR TO OR AS
DIRECTED BY THE OWNER OF THE ESTATE FOR YEARS UNTIL THE ESTATE FOR YEARS
EXPIRATION DATE AND THEREAFTER (SUBJECT TO ANY IRREVOCABLE DIRECTION PREVIOUSLY
GIVEN BY THE OWNER OF THE ESTATE FOR YEARS) TO OR AS DIRECTED BY REMAINDERMAN.


(D)           IF ANY DISPUTE OR UNCERTAINTY ARISES AS TO WHETHER THE OWNER OF
THE ESTATE FOR YEARS OR REMAINDERMAN IS ENTITLED TO ANY SUM PAYABLE BY LESSEE
HEREUNDER, LESSEE WILL BE FULLY PROTECTED UPON PAYMENT THEREOF JOINTLY TO OR FOR
THE ACCOUNT OF THE OWNER OF THE ESTATE FOR YEARS AND REMAINDERMAN, OR TO A COURT
OF COMPETENT JURISDICTION, UNTIL A FINAL ORDER OF A COURT HAVING JURISDICTION OF
ALL OF THE PARTIES ORDERS OTHERWISE.


(E)           REMAINDERMAN AFFIRMS AND AGREES THAT FROM AND AFTER THE EFFECTIVE
DATE IT IS SUBJECT TO ALL OF THE COVENANTS AND RESTRICTIONS IMPOSED ON LESSOR
UNDER THIS LEASE AS FULLY AND COMPLETELY AS IF REMAINDERMAN WERE THE SOLE
LESSOR.

44


--------------------------------------------------------------------------------




 


(F)            UPON THE ESTATE FOR YEARS EXPIRATION DATE, REMAINDERMAN SHALL
BECOME THE SOLE LESSOR (BUT THE OWNER OF THE ESTATE FOR YEARS SHALL NOT THEREBY
BE RELIEVED OF ANY OBLIGATION ACCRUING PRIOR TO SUCH TIME) AND SHALL REMAIN
OBLIGATED TO OBSERVE AND PERFORM ALL COVENANTS AND OBLIGATIONS OF LESSOR
HEREUNDER, SUCH OBLIGATION SHALL BE AUTOMATIC AND WITHOUT THE NEED OF ANY
FURTHER ACT OR DEED; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THAT SUCH
OBLIGATION IS AUTOMATIC, REMAINDERMAN, UPON THE ESTATE FOR YEARS EXPIRATION
DATE, WILL, PROMPTLY FOLLOWING REQUEST BY LESSEE, EXECUTE AND DELIVER TO LESSEE
A CONFIRMATION OF SUCH OBLIGATION.


(G)           EACH OF THE OWNER OF THE ESTATE FOR YEARS AND REMAINDERMAN AGREES
THAT FOR ANY AND ALL PURPOSES UNDER THIS LEASE, WHENEVER LESSOR’S CONSENT,
APPROVAL OR ACTION IS REQUIRED UNDER THIS LEASE, SUCH CONSENT, APPROVAL OR
ACTION SHALL BE GRANTED, DENIED OR TAKEN ONLY BY THE OWNER OF THE ESTATE FOR
YEARS UNTIL THE ESTATE FOR YEARS EXPIRATION DATE AND THEREAFTER ONLY BY
REMAINDERMAN. SUCH CONSENT, APPROVAL OR ACTION SHALL BE DEEMED TO HAVE BEEN
GIVEN OR TAKEN ON BEHALF OF BOTH THE OWNER OF THE ESTATE FOR YEARS AND
REMAINDERMAN AS FULLY AND COMPLETELY AS IF BOTH JOINED IN SUCH CONSENT, APPROVAL
OR ACTION. REMAINDERMAN GRANTS TO THE OWNER OF THE ESTATE FOR YEARS THE SOLE AND
ABSOLUTE AUTHORITY TO GRANT OR WITHHOLD ANY SUCH CONSENT, APPROVAL OR ACTION AND
TO TAKE ANY SUCH ACTION ON BEHALF OF BOTH THE OWNER OF THE ESTATE FOR YEARS AND
REMAINDERMAN, AND FURTHER HEREBY GRANTS TO THE OWNER OF THE ESTATE FOR YEARS AN
IRREVOCABLE POWER OF ATTORNEY, COUPLED WITH AN INTEREST, UNTIL THE ESTATE FOR
YEARS EXPIRATION DATE, TO DO OR CAUSE TO BE DONE ALL CONSENT, APPROVALS, ACTIONS
OR OTHER MANNER OF THINGS REQUIRED UNDER THIS LEASE TO BE DONE OR PERFORMED BY
LESSOR. NOTWITHSTANDING THE FOREGOING, IF ANY DISPUTE OR UNCERTAINTY ARISES AS
TO WHETHER LESSEE IS PERMITTED TO RELY TO A CONSENT, APPROVAL OR ACTION GIVEN OR
TAKEN BY THE OWNER OF THE ESTATE FOR YEARS ALONE OR REMAINDERMAN ALONE, LESSEE
WILL HAVE THE RIGHT TO REQUEST JOINT CONSENT, APPROVAL OR ACTION FROM THE OWNER
OF THE ESTATE FOR YEARS AND REMAINDERMAN OR A FINAL ORDER OF A COURT HAVING
JURISDICTION OF ALL OF THE PARTIES.


(H)           NO FURTHER ESTATES FOR YEARS, COTENANCIES OR OTHER INTERESTS MAY
BE CREATED BY LESSOR OR ANY ESTATEHOLDER THEREOF.


ARTICLE XXIV.
LESSOR’S FINANCING; SUBORDINATION


SECTION 24.1.  LESSOR’S MORTGAGES AND LESSEE’S NONDISTURBANCE.


(A)           LESSOR SHALL HAVE THE RIGHT FROM TIME TO TIME TO ENTER INTO SUCH
MORTGAGES AS LESSOR SHALL ELECT IN ITS SOLE DISCRETION. THIS LEASE IS AND SHALL
BE SUBJECT AND SUBORDINATE TO EACH AND ANY MORTGAGE AND TO ALL ADVANCES UNDER
ANY MORTGAGE, AND ANY RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS,
MODIFICATIONS, CONSOLIDATIONS, SPREADERS, REPLACEMENTS, SUBSTITUTIONS, OR
EXTENSIONS OF ANY MORTGAGE, WHENEVER MADE; PROVIDED THAT SUCH SUBORDINATION
SHALL BE EFFECTIVE ONLY IF THE APPLICABLE MORTGAGEE SHALL HAVE ENTERED INTO A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT IN FAVOR OF LESSEE IN
THE FORM OF EXHIBIT D OR IN SUCH OTHER FORM AS LESSEE, LESSOR AND SUCH MORTGAGEE
MAY AGREE UPON (A “MORTGAGEE NONDISTURBANCE AGREEMENT”).

45


--------------------------------------------------------------------------------




 


(B)           IF LESSOR AND EACH MORTGAGEE SHALL NOT EXECUTE AND DELIVER A
MORTGAGEE NONDISTURBANCE AGREEMENT, THEN AS CONDITION TO THE PERMISSIBILITY OF
THE RELATED MORTGAGE HEREUNDER AND THE EXERCISE BY SUCH MORTGAGEE OF ANY RIGHTS
ACCORDED TO A MORTGAGEE HEREUNDER, SUCH MORTGAGEE SHALL EXECUTE AND DELIVER TO
LESSEE A SEPARATE AGREEMENT CONTAINING THE TERMS OF SECTION 8 OF EXHIBIT D
HERETO. WITHOUT LIMITING THE EFFECT OF THE IMMEDIATELY PRECEDING SENTENCE OR
LESSEE’S RIGHTS IF THE SAME IS VIOLATED, ANY PROVISION HEREOF REQUIRING APPROVAL
OR CONSENT OF, OR NOTICE TO, A MORTGAGEE (INCLUDING SECTION 25.11(C)) SHALL ONLY
BE APPLICABLE IF LESSOR AND MORTGAGEE SHALL HAVE EXECUTED AND DELIVERED TO
LESSEE A MORTGAGEE NONDISTURBANCE AGREEMENT OR THE AGREEMENT DESCRIBED ABOVE IN
THIS SECTION. ALL NOTICES SENT TO MORTGAGEE AT ITS ADDRESS PROVIDED IN SAID
MORTGAGEE NONDISTURBANCE AGREEMENT OR SAID SEPARATE AGREEMENT IN THE MANNER
PROVIDED IN SECTION 25.2 SHALL BE DEEMED DELIVERED IN ACCORDANCE WITH THE TERMS
OF SECTION.25.2.


SECTION 24.2.  ATTORNMENT.  LESSEE AGREES THAT THIS LEASE SHALL NOT BE
TERMINABLE BY LESSEE BY REASON OF ANY FORECLOSURE OF A MORTGAGE, NOR BY REASON
OF THE INSTITUTION OF ANY SUIT, ACTION, SUMMARY OR OTHER PROCEEDING AGAINST
LESSOR OR ANY FORECLOSURE PROCEEDING BROUGHT BY A MORTGAGEE TO RECOVER
POSSESSION OF THE PROPERTY BY OPERATION OF LAW OR OTHERWISE AND THAT THE SAME
SHALL NOT RESULT IN THE CANCELLATION OR TERMINATION OF THIS LEASE BY LESSEE OR
OF THE OBLIGATIONS OF LESSEE HEREUNDER. IF AT ANY TIME PRIOR TO THE EXPIRATION
OF THE TERM, ANY MORTGAGEE COMES INTO POSSESSION OF THE PROPERTY OR A RECEIVER
SHALL BE APPOINTED FOR LESSOR’S INTERESTS, LESSEE AGREES, AT THE ELECTION AND
UPON DEMAND OF ANY SUCH MORTGAGEE IN POSSESSION, TO ATTORN, FROM TIME TO TIME,
TO ANY SUCH MORTGAGEE OR ANY PERSON ACQUIRING THE INTEREST OF LESSOR AS A RESULT
OF ANY SUCH FORECLOSURE OF A MORTGAGE OR THE GRANTING OF A DEED OR ASSIGNMENT IN
LIEU OF FORECLOSURE, UPON THE THEN EXECUTORY TERMS AND CONDITIONS OF THIS LEASE
FOR THE REMAINDER OF THE TERM. THE PROVISIONS OF THIS SECTION 24.2 SHALL INURE
TO THE BENEFIT OF ANY SUCH SUCCESSOR LESSOR, SHALL APPLY NOTWITHSTANDING THAT,
AS A MATTER OF LAW, THIS LEASE MAY TERMINATE UPON THE FORECLOSURE OF A MORTGAGE,
AND SHALL BE SELF-OPERATIVE UPON ANY SUCH DEMAND, AND NO FURTHER INSTRUMENT
SHALL BE REQUIRED TO GIVE EFFECT TO SAID PROVISIONS. LESSEE, HOWEVER, UPON
DEMAND OF ANY SUCH SUCCESSOR LESSOR, SHALL EXECUTE, FROM TIME TO TIME,
INSTRUMENTS IN CONFIRMATION OF THE FORGOING PROVISIONS OF THIS SECTION 24.2
REASONABLY SATISFACTORY TO ANY SUCH SUCCESSOR LESSOR AND LESSEE, ACKNOWLEDGING
SUCH ATTORNMENT. NOTWITHSTANDING ANYTHING IN THIS SECTION 24.2 TO THE CONTRARY,
THE OBLIGATIONS OF LESSEE, AND THE RIGHTS OF ANY MORTGAGEE OR OTHER PERSON,
UNDER THIS SECTION 24.2 SHALL BE SUBJECT TO THE MORTGAGEE’S ASSUMPTION (SUBJECT
TO THE TERMS OF ANY MORTGAGEE NONDISTURBANCE AGREEMENT IN FAVOR OF LESSEE FROM
SUCH MORTGAGEE) OF THE OBLIGATIONS OF LESSOR HEREUNDER.


ARTICLE XXV.
MISCELLANEOUS


SECTION 25.1.  BINDING EFFECT; SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS
OF THIS LEASE, AND THE RESPECTIVE RIGHTS AND OBLIGATIONS HEREUNDER OF LESSOR AND
LESSEE, SHALL BE BINDING UPON THEIR RESPECTIVE SUCCESSORS, LEGAL REPRESENTATIVES
AND ASSIGNS (INCLUDING, IN THE CASE OF LESSOR, ANY PERSON TO WHOM LESSOR MAY
TRANSFER THE

46


--------------------------------------------------------------------------------




 


LESSOR’S INTERESTS OR ANY INTEREST THEREIN) AND INURE TO THE BENEFIT OF THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.


SECTION 25.2.  NOTICES.  UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL
NOTICES, CONSENTS, DIRECTIONS, APPROVALS, INSTRUCTIONS, REQUESTS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED BY THE TERMS HEREOF TO BE GIVEN TO ANY
PERSON SHALL BE IN WRITING BY UNITED STATES MAIL, BY NATIONALLY RECOGNIZED
COURIER SERVICE, BY FACSIMILE OR BY HAND AND ANY SUCH NOTICE SHALL BECOME
EFFECTIVE UPON RECEIPT OR, IF EARLIER, FIVE (5) BUSINESS DAYS AFTER BEING
DEPOSITED IN THE MAILS, CERTIFIED OR REGISTERED WITH APPROPRIATE POSTAGE
PREPAID, ONE (1) BUSINESS DAY AFTER DELIVERY TO A NATIONALLY RECOGNIZED COURIER
SERVICE SPECIFYING OVERNIGHT DELIVERY, UPON RECEIPT IF SENT BY FACSIMILE
(PROVIDED A COPY IS DEPOSITED IN THE MAILS, CERTIFIED OR REGISTERED WITH
APPROPRIATE POSTAGE PREPAID THAT SAME DAY) OR DELIVERED BY HAND, AND SHALL BE
DIRECTED AS FOLLOWS:

If to Lessor:

 

c/o CRIC ASSET MANAGEMENT LLC

One Exeter Plaza, 11th Floor

Boston, Massachusetts  02116

Tel.:  617-303-4400

Fax:  617-303-4440

 

with a copy to:

 

Duane Morris LLP

380 Lexington Avenue

New York, New York 10168

Attention: Stewart J. Stern, Esq.

Tel.:  212-692-1070

Fax:  212-692-1020

 

If to Lessee:

 

CA, Inc.

One CA Plaza

Islandia, New York 11749

Attention: Lease Administration

Fax: (631) 342-6872

 

With a copy to:

 

CA, Inc.

One CA Plaza

Islandia, New York 11749

Attention: Legal – Real Estate Notice

Fax: (631) 342-4866

 

47


--------------------------------------------------------------------------------




 

From time to time any party may designate a new address for purposes of notice
hereunder by notice to the other party hereto.


SECTION 25.3.  SEVERABILITY.  ANY PROVISION OF THIS LEASE THAT SHALL BE
UNENFORCEABLE SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH UNENFORCEABILITY
WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND EACH PARTY SHALL
REMAIN LIABLE TO PERFORM ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT OF SUCH
UNENFORCEABILITY.


SECTION 25.4.  AMENDMENT; COMPLETE AGREEMENTS.  THIS LEASE MAY NOT BE TERMINATED
ORALLY, AND THE TERMS HEREOF MAY NOT BE AMENDED, SUPPLEMENTED, WAIVED OR
MODIFIED ORALLY, BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHICH THE ENFORCEMENT OF THE TERMINATION, AMENDMENT, SUPPLEMENT, WAIVER
OR MODIFICATION SHALL BE SOUGHT. THIS LEASE IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT IN RESPECT OF THE SUBJECT MATTER HEREOF AND
AS A COMPLETE AND EXCLUSIVE STATEMENT OF SUCH TERMS, ALL NEGOTIATIONS,
CONSIDERATIONS AND REPRESENTATIONS BETWEEN THE PARTIES HAVING BEEN INCORPORATED
HEREIN.


SECTION 25.5.  BUSINESS DAY.  IF ANY PROVISION OF THIS LEASE WOULD RESULT IN A
PARTY’S PERFORMANCE OF AN OBLIGATION ON A DAY THAT IS NOT A BUSINESS DAY, THEN
SUCH PERFORMANCE SHALL INSTEAD BE DUE ON THE IMMEDIATELY FOLLOWING BUSINESS DAY,
WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON THE DATE OTHERWISE REQUIRED
HEREUNDER.


SECTION 25.6.  HEADINGS.  THE TABLE OF CONTENTS AND HEADINGS OF THE VARIOUS
ARTICLES AND SECTIONS OF THIS LEASE ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT MODIFY, DEFINE OR LIMIT ANY OF THE TERMS OR PROVISIONS HEREOF.


SECTION 25.7.  COUNTERPARTS.  THIS LEASE MAY BE EXECUTED BY THE PARTIES IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.


SECTION 25.8.  GOVERNING LAW.  THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.


SECTION 25.9.  APPORTIONMENTS.  UPON ANY TERMINATION OF THIS LEASE (OTHER THAN A
TERMINATION RESULTING IN A CONVEYANCE OF LESSOR’S INTERESTS TO LESSEE), EXCEPT
AS OTHERWISE SET FORTH HEREIN, THERE SHALL BE APPORTIONED, AS OF THE DATE OF
SUCH TERMINATION, ALL RENTS (INCLUDING WATER OR SEWER RENTS), REAL ESTATE TAXES,
MUNICIPAL ASSESSMENTS, UTILITIES AND OTHER SIMILAR CHARGES PAYABLE WITH RESPECT
TO THE PROPERTY. UPON TERMINATION OF THIS LEASE RESULTING IN THE CONVEYANCE OF
LESSOR’S INTERESTS TO LESSEE, THERE SHALL BE NO SUCH APPORTIONMENT, ALL OF THE
FOREGOING DUE AND PAYABLE WITH RESPECT TO THE PROPERTY PRIOR TO TERMINATION
BEING PAID BY LESSEE HEREUNDER AND ALL DUE AFTER SUCH TIME SHALL BE PAID BY
LESSEE AS THE THEN OWNER OF THE PROPERTY.


SECTION 25.10.  ESTOPPEL CERTIFICATES.  EACH PARTY AGREES THAT AT ANY TIME AND
FROM TIME TO TIME DURING THE TERM, IT WILL PROMPTLY, BUT IN NO EVENT LATER THAN
TEN (10) BUSINESS DAYS AFTER REQUEST BY THE OTHER PARTY, EXECUTE, ACKNOWLEDGE
AND DELIVER TO SUCH

48


--------------------------------------------------------------------------------




 


OTHER PARTY OR TO ANY PROSPECTIVE PURCHASER, ASSIGNEE OR MORTGAGEE OR OTHER
THIRD PARTY REASONABLY DESIGNATED BY SUCH OTHER PARTY, A CERTIFICATE STATING:


(A)           THAT THIS LEASE IS UNMODIFIED AND IN FORCE AND EFFECT (OR IF THERE
HAVE BEEN MODIFICATIONS, THAT THIS LEASE IS IN FORCE AND EFFECT AS MODIFIED, AND
IDENTIFYING THE MODIFICATION AGREEMENTS);


(B)           THE DATE TO WHICH BASE NET RENT HAS BEEN PAID;


(C)           WHETHER OR NOT THERE IS ANY EXISTING DEFAULT BY LESSEE IN THE
PAYMENT OF BASE NET RENT;


(D)           (I) IF REQUESTED OF LESSOR, WHETHER OR NOT, TO THE KNOWLEDGE OF
THE INDIVIDUAL EXECUTING THE SAME, AFTER REASONABLE INQUIRY, THERE IS ANY
EXISTING DEFAULT BY LESSEE IN THE PAYMENT OF ANY OTHER SUM OF MONEY DUE BY
LESSEE HEREUNDER, AND (II) IF REQUESTED OF LESSEE, WHETHER OR NOT THERE IS ANY
EXISTING DEFAULT BY LESSEE IN THE PAYMENT OF ANY OTHER SUM OF MONEY DUE BY
LESSEE HEREUNDER,


(E)           WHETHER OR NOT, TO THE KNOWLEDGE OF THE INDIVIDUAL EXECUTING THE
SAME, AFTER REASONABLE INQUIRY, THERE IS ANY OTHER EXISTING DEFAULT BY EITHER
PARTY WITH RESPECT TO WHICH A NOTICE OF DEFAULT HAS BEEN SERVED, AND, IF THERE
IS ANY SUCH DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF;


(F)            WHETHER OR NOT, TO THE KNOWLEDGE OF THE INDIVIDUAL EXECUTING THE
SAME, AFTER REASONABLE INQUIRY, THERE ARE ANY SETOFFS, DEFENSES OR COUNTERCLAIMS
AGAINST ENFORCEMENT OF THE OBLIGATIONS TO BE PERFORMED HEREUNDER EXISTING IN
FAVOR OF THE PARTY EXECUTING SUCH CERTIFICATE; AND


(G)           OTHER ITEMS OR INFORMATION THAT MAY BE REASONABLY REQUESTED.


SUCH CERTIFICATE MAY BE RELIED UPON BY SUCH PURCHASER, ASSIGNEE, MORTGAGEE OR
OTHER THIRD PARTY AS SHALL HAVE BEEN DESIGNATED IN ACCORDANCE WITH THE FOREGOING
PROVISIONS OF THIS SECTION 25.10.


SECTION 25.11.  GRANTING OF EASEMENTS.


(A)           PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
LESSOR WILL JOIN WITH LESSEE FROM TIME TO TIME AT THE REQUEST OF LESSEE (AND AT
LESSEE’S SOLE COST AND EXPENSE) TO (I) SUBJECT TO THE TERMS OF ARTICLE XIV, (X)
SELL, ASSIGN, CONVEY OR OTHERWISE TRANSFER AN INTEREST IN THE PROPERTY TO ANY
PERSON LEGALLY EMPOWERED TO TAKE SUCH INTEREST UNDER THE POWER OF EMINENT DOMAIN
AND (Y) DEDICATE OR TRANSFER UNIMPROVED PORTIONS OF THE PROPERTY FOR ROAD,
HIGHWAY OR OTHER PUBLIC PURPOSES, (II) GRANT EASEMENTS, LICENSES, RIGHTS OF WAY
AND OTHER RIGHTS AND PRIVILEGES IN THE NATURE OF EASEMENTS, (III) RELEASE
EXISTING EASEMENTS AND APPURTENANCES WHICH BENEFIT THE PROPERTY, (IV) EXECUTE
PETITIONS TO HAVE THE PROPERTY ANNEXED TO ANY MUNICIPAL CORPORATION OR UTILITY
DISTRICT, (V) EXECUTE AMENDMENTS TO ANY COVENANTS AND RESTRICTIONS AFFECTING THE
PROPERTY AND (VI) EXECUTE AND DELIVER ANY INSTRUMENT, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE

49


--------------------------------------------------------------------------------




 


TO LESSOR, NECESSARY OR APPROPRIATE TO MAKE OR CONFIRM SUCH GRANTS, RELEASES OR
OTHER ACTIONS DESCRIBED ABOVE IN THIS SECTION 25.11 TO ANY PERSON; PROVIDED THAT
LESSOR SHALL HAVE RECEIVED A CERTIFICATE OF AN AUTHORIZED OFFICER OF LESSEE
STATING THAT SUCH GRANT OR RELEASE, OR SUCH DEDICATION, TRANSFER OR AMENDMENT,
AS THE CASE MAY BE, SET FORTH IN CLAUSE (I) THROUGH (VI) DOES NOT IMPAIR (OTHER
THAN TO AN IMMATERIAL EXTENT) THE USEFULNESS OF THE PROPERTY FOR THE PURPOSES
FOR WHICH THE PROPERTY IS THEN GENERALLY BEING USED AND DOES NOT IMPAIR (OTHER
THAN TO AN IMMATERIAL EXTENT) THE FAIR MARKET VALUE OF THE PROPERTY. ANY DISPUTE
UNDER THIS SECTION 25.11 SHALL BE RESOLVED BY THE ARBITRATION PROCEDURE.


(B)           WITHOUT LIMITING THE GENERALITY OF SECTION 25.11(A), LESSOR (AT
LESSEE’S EXPENSE) AGREES TO EXECUTE AND DELIVER AT LESSEE’S REQUEST AND TO ALLOW
LESSEE TO RECORD IN THE APPLICABLE LAND RECORDS, SUCH PURCHASE AGREEMENTS,
INSTRUMENTS, RESOLUTIONS AND OTHER DOCUMENTS AS LESSEE OR LESSOR MAY REASONABLY
REQUEST TO EFFECT (I) THE CONVEYANCE TO LIPA OF AN EASEMENT INTEREST IN RESPECT
OF THE CURRENT LIPA AREA, (II) ANY CONVEYANCE BY LIPA TO LESSOR OF A FEE OR
OTHER INTEREST IN RESPECT OF THE FORMER LIPA AREA, (III) ANY CONVEYANCE OF A
FEE, EASEMENT AND/OR RIGHTS IN RESPECT OF THE PUMP STATION AREA, INCLUDING
RIGHTS TO MAINTAIN, REPAIR AND REPLACE UNDERGROUND PIPES, CONDUITS AND THE LIKE
ON THE PROPERTY OUTSIDE OF THE PUMP STATION AREA RUNNING BETWEEN THE PUMP
STATION AREA AND THE OUTER BOUNDARIES OF THE LAND, WHICH PIPES, CONDUITS AND THE
LIKE WOULD SERVICE THE PROPERTY AND/OR OTHER PROPERTIES, AND INCLUDING NECESSARY
OR APPROPRIATE RIGHTS OF ACCESS AND EGRESS IN CONNECTION WITH THE FOREGOING,
AND/OR (IV) THE IMPLEMENTATION OF THE ROAD ABANDONMENT PLAN SHOWN DEPICTED IN
EXHIBIT E HERETO, AND LESSOR HEREBY AGREES THAT IT WILL EXECUTE AND DELIVER SUCH
AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS, INCLUDING RESOLUTIONS OR OTHER
EVIDENCE OF AUTHORITY, AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE THE
CONVEYANCES CONTEMPLATED IN THIS SECTION 25.11(B) IF THE CONDITIONS CONTAINED IN
SECTION 25.11(C) ARE MET. IN FURTHERANCE OF THE FOREGOING, THE TERM “PROPERTY”
AS USED HEREIN SHALL BE SUBJECT TO MODIFICATION TO INCLUDE ANY RIGHT, TITLE AND
INTEREST ACQUIRED BY LESSOR IN RESPECT OF THE FORMER LIPA AREA, AND EXCLUDE ANY
RIGHT, TITLE AND INTEREST CONVEYED BY LESSOR IN RESPECT OF THE CURRENT LIPA AREA
AND/OR THE PUMP STATION AREA OR SURROUNDING AREAS AS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE, AND THE PARTIES WILL EXECUTE AND RECORD A
CONFIRMATORY AMENDMENT OF THIS LEASE, TO REFLECT ANY SUCH INCLUSION AND/OR
EXCLUSION.


(C)           PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
HEREUNDER, EACH MORTGAGEE SHALL CONSENT TO, AND SHALL EXECUTE AND DELIVER SUCH
AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS AS LESSEE MAY REQUEST AND AS SHALL
BE REASONABLY NECESSARY OR APPROPRIATE TO EFFECTUATE, THE CONVEYANCES AND OTHER
ACTIONS SET FORTH IN CLAUSES (I) THROUGH (IV) OF SECTION 25.11(B), INCLUDING A
INSTRUMENT RELEASING OR SUBORDINATING, RESPECTIVELY, ITS MORTGAGE TO ANY FEE
ESTATE OR EASEMENT GRANTED IN THE MANNER CONTEMPLATED IN SECTION 25.11(B)(I)
AND/OR SECTION 25.11(B)(III), PROVIDED THAT:

(I)            WITH RESPECT TO ANY CONVEYANCE DESCRIBED IN SECTION 25.11(B)(II),
TO THE EXTENT THAT ANY CONSIDERATION IS REQUIRED TO BE PAID OR GIVEN BY LESSOR
TO LIPA IN CONSIDERATION FOR SUCH CONVEYANCE (IN ADDITION TO THE CONVEYANCE
DESCRIBED IN SECTION 25.11(B)(I)) AND/OR OBLIGATIONS (OTHER THAN MINISTERIAL
OBLIGATIONS SUCH THE EXECUTION AND DELIVERY OF DOCUMENTS) TO BE PERFORMED OR
LIABILITIES TO BE ASSUMED BY LESSOR IN CONNECTION THEREWITH, THEN, AS

50


--------------------------------------------------------------------------------




 

A CONDITION TO MORTGAGEE’S CONSENT (AND LESSOR’S EXECUTION AND DELIVERY OF THE
INSTRUMENTS CONTEMPLATED IN SECTION 25.11 IN CONNECTION WITH THE CONVEYANCE
DESCRIBED IN SECTION 25.11(B)(II)), LESSEE SHALL (AS APPLICABLE) PAY SUCH
CONSIDERATION AND/OR AGREE WITH LESSOR TO PERFORM SUCH OBLIGATIONS AND/OR
INDEMNIFY LESSOR AGAINST SUCH LIABILITIES IN ACCORDANCE WITH AND SUBJECT TO
TERMS AND CONDITIONS SET FORTH IN SECTION 20.1;

(II)           WITH RESPECT TO ANY CONVEYANCE DESCRIBED IN SECTION 25.11(B)(II),

(A)          (I) LESSEE SHALL DULY EXECUTE DELIVER AND RECORD A SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT SUBSTANTIALLY SIMILAR TO THE MORTGAGEE
NONDISTURBANCE AGREEMENT ATTACHED AS EXHIBIT D TO THIS LEASE MODIFIED TO REFLECT
THE NEW DESCRIPTION OF THE PROPERTY (WHICH MORTGAGEE SHALL EXECUTE IN
COUNTERPART AND DELIVER TO LESSEE), AND (II) LESSEE SHALL DELIVER A BARGAIN AND
SALE DEED FROM LIPA THE THEN-OWNER OF THE FORMER LIPA AREA WITH A COVENANT
AGAINST GRANTOR’S ACT, SUBJECT ONLY TO THE PERMITTED LIENS AND SUCH OTHER
MATTERS AS DO NOT ADVERSELY AFFECT THE VALUE OR USE OF THE BALANCE OF THE
PROPERTY.

(B)           LESSEE SHALL DELIVER TO LESSOR FOR ITS REVIEW THE PROPOSED
PURCHASE AND SALE AGREEMENT BETWEEN LESSOR AND LIPA NOT LESS THAN TEN (10) DAYS
BEFORE LESSOR IS REQUESTED TO SIGN SUCH AGREEMENT, AND SUBSEQUENT DRAFTS AS THE
SAME ARE PREPARED, WHICH AGREEMENT (SUBJECT TO THE OTHER PROVISIONS HEREOF)
SHALL BE REASONABLY ACCEPTABLE TO LESSOR;

(C)           LESSEE SHALL OBTAIN FOR LESSOR AN OWNER’S TITLE INSURANCE POLICY
ON THE THEN-CURRENT ALTA FORM FROM CHICAGO TITLE INSURANCE COMPANY INSURING
LESSOR THAT TITLE TO THE FORMER LIPA AREA IS VESTED IN LESSOR FREE OF ANY LIENS
(OTHER THAN AS DESCRIBED IN (A) ABOVE, AND INSURING THAT NO GORES OR STRIPS
SEPARATE THE FORMER LIPA AREA FROM THE BALANCE OF PROPERTY, PROVIDED THAT THE
SAME CAN BE PURCHASED AT REASONABLE COST (IT BEING AGREED THAT A PREMIUM FOR
SUCH POLICY AND ENDORSEMENT OF UP TO $2,000 BASED ON A PURCHASE PRICE FOR THE
FORMER LIPA AREA OF $350,000 IS REASONABLE).

(III)          WITH RESPECT TO ANY CONVEYANCE DESCRIBED IN SECTION
25.11(B)(III),

(A)          LESSEE SHALL DELIVER TO LESSOR AND MORTGAGEE REASONABLE EVIDENCE
THAT THE BALANCE OF THE PROPERTY REMAINING AFTER SUCH CONVEYANCE (THE “REMAINING
PARCEL”) SHALL REMAIN AS ONE OR MORE SEPARATE, LEGALLY SUBDIVIDED PARCELS,
COMPLY WITH APPLICABLE ZONING ORDINANCES, PARKING REQUIREMENTS AND OTHER
APPLICABLE LAWS AND RESTRICTIONS AND HAVE AVAILABLE TO IT ALL UTILITY SERVICES
REASONABLY NECESSARY OR CONVENIENT TO THE USE AND OPERATION THEREOF (TAKING INTO
ACCOUNT SERVICES AVAILABLE TO IT FROM THE PUMP STATION AREA) (IT BEING

51


--------------------------------------------------------------------------------




 

AGREED, WITHOUT LIMITATION, THAT A PZR REPORT SHALL BE SUFFICIENT FOR THESE
PURPOSES); AND THAT NO PORTION OF THE REMAINING PARCEL SHALL FOR ANY PURPOSE
WHATSOEVER BE PART OF A TAX LOT WITH ALL OR AS PART OF ANY OF THE PUMP STATION
AREA BEING RELEASED; AND

(B)           LESSEE SHALL DELIVER TO MORTGAGEE AN ALTA FORM OF PARTIAL RELEASE
OF MORTGAGED PREMISES ENDORSEMENT, PROVIDED THAT THE SAME CAN BE PURCHASED AT
REASONABLE COST (IT BEING AGREED THAT A PREMIUM FOR SUCH ENDORSEMENT OF UP TO
$300 IS REASONABLE).

(IV)          WITH RESPECT TO A CONVEYANCE DESCRIBED IN SECTION 25.11(B)(II) OR
25.11(B)(III), FOLLOWING EACH SUCH CONVEYANCE LESSEE SHALL DELIVER TO MORTGAGEE
A METES AND BOUNDS LEGAL DESCRIPTION AND AN UPDATED SURVEY OF THE REMAINING
PARCEL MEETING THEN CURRENT ALTA/ASCM STANDARDS SHOWING THE SAME DETAIL AS THE
SURVEY DELIVERED IN CONNECTION WITH THE CLOSING OF THE SALE OF THE PROPERTY TO
THE LESSOR NAMED HEREIN; AND

(V)           LESSEE SHALL PAY AS SUPPLEMENTAL RENT TO LESSOR ON DEMAND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF LESSOR AND MORTGAGEE (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) IN REVIEWING, EXECUTING, RECORDING
OR OBTAINING ANY OF THE ITEMS DESCRIBED IN THIS SECTION 25.11(B), OR ANY OTHER
ANY MATERIALS OR INSTRUMENTS PURSUANT TO THIS SECTION 25.11(B), PROVIDED THAT
ANY SPECIFIC, MORE LIMITING PROVISION OF SECTION 25.11(B) ABOVE SHALL GOVERN
OVER THE GENERAL PROVISIONS OF THIS CLAUSE (V).


SECTION 25.12.  NO JOINT VENTURE.  ANY INTENTION TO CREATE A JOINT VENTURE OR
PARTNERSHIP RELATION BETWEEN LESSOR AND LESSEE IS HEREBY EXPRESSLY DISCLAIMED.


SECTION 25.13.  NO MERGER.  THERE SHALL BE NO MERGER OF THIS LEASE OR OF THE
LEASEHOLD ESTATE CREATED HEREBY WITH THE FEE OR ANY OTHER ESTATE OR INTEREST OR
OWNERSHIP INTEREST IN THE PROPERTY OR ANY PART THEREOF BY REASON OF THE FACT
THAT THE SAME PERSON MAY ACQUIRE OR OWN OR HOLD, DIRECTLY OR INDIRECTLY, TWO OR
MORE OF SUCH ESTATES OR ANY PART THEREOF.


SECTION 25.14.  LESSOR BANKRUPTCY.  THE PARTIES AGREE THAT IF LESSEE ELECTS TO
REMAIN IN POSSESSION OF THE PROPERTY AFTER THE REJECTION OF THIS LEASE BY LESSOR
UNDER SECTION 365(H) OF THE BANKRUPTCY CODE ALL OF THE TERMS AND PROVISIONS OF
THIS LEASE SHALL BE EFFECTIVE DURING SUCH PERIOD OF POSSESSION BY LESSEE,
INCLUDING THE RENEWAL TERMS EVEN IF LESSOR BECOMES SUBJECT TO A CASE OR
PROCEEDING UNDER THE BANKRUPTCY CODE PRIOR TO THE COMMENCEMENT OF ANY SUCH
RENEWAL TERM OR THE TIME FOR THE EXERCISE OF ANY SUCH RIGHTS.


SECTION 25.15.  EXPENSES; REIMBURSEMENTS AND REQUIREMENTS FOR REQUESTING SAME. 
EACH PARTY WILL PAY ITS OWN EXPENSES IN CONNECTION WITH NEGOTIATING AND ENTERING
INTO THIS LEASE, INCLUDING ITS OWN LEGAL FEES AND EXPENSES. WHENEVER THIS LEASE
PROVIDES FOR THE REIMBURSEMENT BY LESSEE OF FEES, COSTS AND EXPENSES OF LESSOR
OR ANY OTHER PARTY, THEN SUCH REIMBURSEMENT OBLIGATION SHALL BE LIMITED TO
REASONABLE ACTUAL, OUT-OF POCKET

52


--------------------------------------------------------------------------------




 


THIRD-PARTY COSTS AND EXPENSES AND ANY REQUEST FOR REIMBURSEMENT, FOR IT TO BE
EFFECTIVE, MUST BE ACCOMPANIED WITH REASONABLE THIRD-PARTY DOCUMENTATION AS TO
THE BASIS OF THE EXPENDITURE FOR WHICH SUCH REIMBURSEMENT IS REQUESTED.


SECTION 25.16.  FURTHER ASSURANCES.  EACH OF LESSOR AND LESSEE, AT THE COST AND
EXPENSE OF THE REQUESTING PARTY, WILL CAUSE TO BE PROMPTLY AND DULY TAKEN,
EXECUTED, ACKNOWLEDGED AND DELIVERED ALL SUCH FURTHER ACTS, DOCUMENTS AND
ASSURANCES AS ANY OF THE OTHERS REASONABLY MAY REQUEST FROM TIME TO TIME IN
ORDER TO CARRY OUT MORE EFFECTIVELY THE INTENT AND PURPOSES OF THIS LEASE.


SECTION 25.17.  HOLDOVER.  IF LESSEE SHALL CONTINUE TO OCCUPY THE PROPERTY AFTER
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, THEN FOR A PERIOD OF NOT
GREATER THAN ONE HUNDRED AND EIGHTY (180) DAYS, LESSEE SHALL BE DEEMED TO BE A
HOLDOVER ON A MONTH-TO-MONTH BASIS AND THE BASE NET RENT SHALL BE ONE HUNDRED
FIFTY PERCENT (150%) OF THE BASE NET RENT IN EFFECT IMMEDIATELY PRIOR TO THE
HOLDOVER PERIOD AND SUCH BASE NET RENT PAYMENT SHALL BE IN LIEU OF ANY OTHER
DAMAGES OR PAYMENTS THAT MAY BE OWED TO LESSOR BY REASON OF LESSEE’S HOLDOVER.
THIS SECTION 25.17 DOES NOT AMOUNT TO A WAIVER OF LESSOR’S RIGHT OF RE-ENTRY OR
ANY OTHER RIGHT GRANTED UNDER ARTICLE XIX AND SHALL NOT DEROGATE FROM ANY OF
LESSEE’S OBLIGATIONS HEREUNDER IN RESPECT OF THE SURRENDER OF THE PROPERTY OR
OTHERWISE.


SECTION 25.18.  NON-RECOURSE.  LESSEE SHALL LOOK ONLY TO LESSOR’S ESTATE IN THE
PROPERTY FOR THE SATISFACTION OF LESSEE’S REMEDIES IF THERE IS A DEFAULT BY
LESSOR HEREUNDER, AND NO OTHER PROPERTY OR ASSETS OF LESSOR OR ITS PARTNERS,
OWNERS OR PRINCIPALS, DISCLOSED OR UNDISCLOSED, SHALL BE SUBJECT TO LEVY,
EXECUTION OR OTHER ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF LESSEE’S
REMEDIES HEREUNDER.


SECTION 25.19.  SURVIVAL.  IN THE EVENT OF THE TERMINATION OF THIS LEASE AS
HEREIN PROVIDED, THE OBLIGATIONS AND LIABILITIES OF LESSOR AND LESSEE, AS THE
CASE MAY BE, ACTUAL OR CONTINGENT, UNDER THIS LEASE WHICH AROSE AT OR PRIOR TO
SUCH TERMINATION SHALL SURVIVE SUCH TERMINATION.


SECTION 25.20.  WAIVER OF JURY TRIAL.  LESSOR AND LESSEE EACH HEREBY VOLUNTARILY
AND KNOWINGLY WAIVES AND RELINQUISHES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LESSOR WITH LESSEE, OR LESSEE’S USE OR OCCUPANCY OF THE
PROPERTY, INCLUDING ANY CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY AND OTHER
STATUTORY REMEDY WITH RESPECT THERETO.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

53


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Lessee and Lessor have executed this Lease as of the date
first above written.

LESSEE:

 

 

 

CA, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Bryan Urquhart

 

 

 

 Bryan Urquhart

 

 

 SVP- Finance and Administration

 

 

 

 

 

LESSOR:

 

 

 

ISLANDIA OPERATORS LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

 /s/ Francesco Piovanetti

 

 

 

 Francesco Piovanetti

 

 

 Vice President

 

 

 

 

 

ISLAND HEADQUARTERS OPERATORS

 

LLC, a Delaware limited liability company

 

 

 

 

 

By:

 /s/ Francesco Piovanetti

 

 

 

 Francesco Piovanetti

 

 

 Vice President

 

54


--------------------------------------------------------------------------------


 

APPENDIX A

In this Lease, unless the context otherwise requires:


(A)           ANY TERM DEFINED BELOW BY REFERENCE TO ANOTHER INSTRUMENT OR
DOCUMENT SHALL CONTINUE TO HAVE THE MEANING ASCRIBED THERETO WHETHER OR NOT SUCH
OTHER INSTRUMENT OR DOCUMENT REMAINS IN EFFECT;


(B)           WORDS IMPORTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA;


(C)           WORDS IMPORTING A GENDER INCLUDE ANY GENDER;


(D)           A REFERENCE TO A PART, CLAUSE, PARTY, SECTION, ARTICLE, EXHIBIT OR
SCHEDULE IS A REFERENCE TO A PART AND CLAUSE OF, AND A PARTY, SECTION, ARTICLE,
EXHIBIT AND SCHEDULE TO, THIS LEASE;


(E)           A REFERENCE TO ANY STATUTE, REGULATION, PROCLAMATION, ORDINANCE OR
LAW INCLUDES ALL STATUTES, REGULATIONS, PROCLAMATIONS, ORDINANCES OR LAWS
VARYING, CONSOLIDATING OR REPLACING THEM, AND A REFERENCE TO A STATUTE INCLUDES
ALL REGULATIONS, PROCLAMATIONS AND ORDINANCES ISSUED OR OTHERWISE APPLICABLE
UNDER THAT STATUTE;


(F)            A REFERENCE TO A DOCUMENT INCLUDES AN AMENDMENT OR SUPPLEMENT TO,
OR REPLACEMENT OR NOVATION OF, THAT DOCUMENT;


(G)           A REFERENCE TO A PARTY TO A DOCUMENT INCLUDES THAT PARTY’S
SUCCESSORS AND ASSIGNS, PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED AS
PERMITTING A TRANSFER OR ASSIGNMENT OTHERWISE PROHIBITED UNDER THE TERMS OF THIS
LEASE;


(H)           IF A PROVISION HEREOF STATES THAT A PARTY MAY NOT UNREASONABLY
WITHHOLD ITS CONSENT OR APPROVAL HEREUNDER, THEN SUCH PARTY MAY ALSO NOT
UNREASONABLY CONDITION OR DELAY SUCH CONSENT OR APPROVAL; AND


(I)            THE WORDS “INCLUDING” AND “INCLUDES,” AND WORDS OF SIMILAR
IMPORT, SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”;


(J)            THE WORDS “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT,
SHALL BE DEEMED TO REFER TO THIS LEASE AS A WHOLE AND NOT TO THE SPECIFIC
SECTION OR PROVISION WHERE SUCH WORD APPEARS;


(K)           NEITHER PARTY (OR ITS COUNSEL) SHALL BE DEEMED TO HAVE BEEN THE
DRAFTER OF THIS LEASE, SUCH THAT IT SHALL NOT BE CONSTRUED AGAINST ANY PARTY AS
THE DRAFTER THEREOF; AND


(L)            A REFERENCE TO THE “PROPERTY” SHALL BE DEEMED TO BE FOLLOWED BY
THE PHRASE “OR A PORTION THEREOF.”


--------------------------------------------------------------------------------




 

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such Person and shall
include, if such Person is an individual, members of the Family of such Person
and trusts for the benefit of such individual or Family members. Without
limiting the foregoing, a limited partnership the limited partners of which are
trusts for the benefit of Family members of a Person and the general partners of
which are beneficiaries or Family members of the beneficiaries of such trusts or
corporations or partnerships owned by any of the foregoing shall be an Affiliate
of such trusts.

“Alterations” shall mean, with respect to the Property, alterations, additions,
improvements, modifications and additions to the Property.

“Annual Base Net Rent” shall have the meaning given in Article III.

“Applicable Laws and Restrictions” shall mean

(1)           all existing and future applicable laws, rules, regulations,
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by, any Governmental Authorities, and applicable
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi judicial tribunal or
agency of competent jurisdiction (including Environmental Laws and other laws
pertaining to health, safety or the environment and those pertaining to the
construction, use or occupancy of the Property);

(2)           the requirements of all easements, covenants, conditions and
restrictions which now or (provided Lessee and Lessor consent thereto) hereafter
affect or encumber the Property; and

(3)           the requirements of public liability, fire and other policies of
insurance at any time in force with respect to the Property which are purchased
by Lessee at such time as Lessee is not self-insuring.

“Appraisal Procedure” shall mean the following procedure using standard
appraisal practices, for determining Fair Market Rental Value or any other
amount which may, pursuant to any provision of this Lease, be determined by the
Appraisal Procedure: the parties shall first attempt jointly to select a
qualified MAI to make such determination. If such joint selection is not agreed
upon in writing within ten (10) Business Days after the request of either party
to do so, then each party shall select one qualified MAI, provided that if
either party shall fail to choose an MAI within ten (10) Business Days after
notice from the other party of the selection of its MAI, then the appraisal by
such appointed MAI shall be binding on the parties. If the two MAIs cannot agree
within twenty (20) days after both shall have been appointed, then a third MAI
shall be selected by the two MAIs or, failing agreement as to such third MAI
within thirty (30) days after both shall have been appointed, by the American
Arbitration Association. The decisions of the three MAIs shall be given within
twenty (20) days of the appointment of the third MAI and the decision of the MAI
most different from the average of the other two shall be discarded and such
average shall be binding on the

2


--------------------------------------------------------------------------------




 

parties; provided that if the highest appraisal and the lowest appraisal are
equidistant from the third appraisal, the third appraisal shall be binding on
the parties. The fees and expenses of all MAIs shall be split among Lessor and
Lessee.

“Arbitration Procedure” shall mean arbitration in the County of Suffolk, New
York in accordance with the following provisions, and shall be employed only in
those instances in which this Lease expressly so provides elsewhere in this
Lease. Within ten (10) Business Days next following the giving of any notice by
a party to the other stating that it wishes the dispute between the parties to
be so determined, Lessor and Lessee shall each give notice to each other setting
forth the name and address of an arbitrator designated by the party giving
notice. If either party shall fail to give notice of such designation within
said ten (10) Business Days, then the arbitrator chosen by the other side shall
make the determination alone. The two arbitrators shall designate a third
arbitrator. If the two arbitrators shall fail to agree upon the designation of a
third arbitrator within five (5) Business Days after the designation of the
second arbitrator, then either party may apply to any court having jurisdiction,
requesting the designation of such arbitrator. All arbitrators shall be persons
who shall have had at least ten (10) years’ experience arbitrating or mediating
disputes relating to New York office leases or who shall otherwise be approved
by the parties, and shall not be financially or contractually related to Lessor
or Lessee (or any Mortgagee) at the time of appointment or at any time within
the preceding ten (10) years. The three arbitrators shall conduct such hearings
as they deem appropriate, making their determination in writing and give notice
to Lessor and Lessee; the concurrence of any two of said arbitrators shall be
binding upon Lessor and Lessee. The arbitrators shall be bound by the provisions
of this Lease, and shall not add to, subtract from or otherwise modify such
provisions. The determination in any such arbitration shall be final and binding
upon Lessor and Lessee and enforceable in any court of competent jurisdiction.
Each party shall pay its own counsel fees and expenses, if any, in connection
with any arbitration hereunder, including the expenses and fees of any
arbitrator selected by it in accordance with provisions hereof, and the parties
shall share all other expenses and fees of any such arbitration, provided that
the foregoing shall not prohibit the arbitrators from determining that the
prevailing party shall be entitled to recover all costs and expenses from the
non-prevailing party to the extent permitted by this Lease.

 “Authorized Officer” shall mean with respect to Lessor if Lessor is not an
individual, any officer of Lessor, any trustee of Lessor (if a trust) or any
general partner, manager or joint venturer of Lessor (if a partnership, limited
liability company or joint venture) who shall be duly authorized to execute this
Lease.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Base Net Rent” shall mean, for the Initial Term, the rent payable pursuant to
Section 3.1 and, for any Renewal Term, the rent payable pursuant to Article V.

“Board of Directors”, with respect to a corporation, shall mean either the Board
of Directors or any duly authorized committee of that Board which pursuant to
the by laws of such corporation has the same authority as that Board as to the
matter at issue.

3


--------------------------------------------------------------------------------




 

“Buildings” shall mean the Main Buildings and any other structures now or
hereafter existing during the Term.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in the City of New York, State of New York are
authorized or obligated by law, government decree or executive order to be
closed or (iii) a day observed as a holiday by the State of New York or the
Federal government.

“Casualty” shall mean a fire, casualty or other (actual or constructive) loss
affecting all or any portion of the Property.

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, fines, claims, actions, suits, judgments, settlements, costs,
expenses and disbursements (including reasonable, actually incurred legal fees
and expenses and costs of investigation) of any kind and nature whatsoever.

“Code” shall mean the Internal Revenue Code of 1986.

“CA Competitor” shall mean a Person (or an Affiliate of a Person) that engages
primarily in the development and/or licensing of computer software applications.

“Condemnation” shall mean any condemnation, requisition or other taking or sale
of the use, occupancy or title to the Property or any part thereof in, by or on
account of any eminent domain proceeding or other action by any Governmental
Authority or other Person under the power of eminent domain or otherwise
(including by reason of the application of Applicable Laws and Regulations or
any transfer in lieu of or in anticipation thereof.

“Consumer Price Index” shall mean the Consumer Price Index published by the
Bureau of Labor Statistics of the United States Department of Labor for “Urban
Consumers” for the “N.Y.-Northern N.J.-Long Island, NY-NJ-CT” area in the table
entitled “Consumer Price Index-Cities”, or any successor index thereto,
“All-Item Figures” (1982-84=100) for the month and year in question. In the
event that the Consumer Price Index is converted to a different standard
reference base or otherwise revised, the determination to be made pursuant to
any provision of this Lease shall be made with the use of such conversion
factor, formula or table for converting the Consumer Price Index as may be
published by the Bureau of Labor Statistics or, if not so published, then with
the use of such conversion factor, formula or table for converting the Consumer
Price Index as may be published by the Bureau of Labor Statistics or, if no so
published, then with the use of such conversion factor, formula or table as may
be published by Prentice-Hall, Inc. or any other nationally recognized publisher
of similar statistical information, or if a conversion factor, formula or table
is unavailable, Lessor or Lessee shall agree on another method to adjust the
Consumer Price Index, or any successor thereto, to the figure that would have
been arrived at had the manner of computing the Consumer Price Index in effect
on the date of this Lease not been altered..

“Control” (including the correlative meanings of the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person,

4


--------------------------------------------------------------------------------




 

shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities or by contract or otherwise, provided (but
without limiting the foregoing) that no pledge of voting securities of any
Person without the current right to exercise voting rights with respect thereto
shall by itself be deemed to constitute control over such Person.

“Covenants and Obligations of Lessor” shall have the meaning as specified in
Section 23.3(b)(ii).

“Covered Taxes” means, collectively, real estate, ad valorem taxes or other
taxes in the nature of property taxes, sales taxes, gross receipts taxes,
business license taxes, use taxes and similar taxes (including rent taxes,
intangible taxes and excise taxes) and charges and assessments on the Property
(including all charges and assessments for public improvements or benefits for
the Property or the area in which they are located, whether or not such
improvements are commenced or completed within the Term), including all fines,
interest and penalties thereon (except as provided in Section 20.2(b)), which at
any time prior to, during or with respect to the Term may be levied, assessed or
imposed by any federal, state or local authority or any other Person upon or
with respect to (a) the Property or any part thereof; (b) the construction,
leasing, subleasing, assignment, control, condition, occupancy, servicing,
maintenance, repair, activity conducted on, delivery, insuring, use, operation
or improvement of the Property or any part thereof by Lessee; or (c) the Rent.
Nothing contained in this Lease, however, shall be construed to require Lessee
to pay, assume liability for, or indemnify, protect, defend or hold harmless
with respect to, and the term “Covered Taxes” shall not mean or include: (i) any
income or franchise tax, or taxes on doing business, taxes on the privilege to
do business, capital or net worth taxes, capital stock taxes, license or
mercantile license or similar taxes based on or measured by net income or taxes
in lieu thereof imposed by the United States or by a state, county or city in
which Lessor is doing business or in which the Property is located, unless such
tax is imposed upon Lessor or the rents or income from the Property in
substitution for any of the items included above in this definition of “Covered
Taxes”, in which case this tax shall be calculated for this purpose as if the
Property for which such tax is imposed was the only property of Lessor and as if
the income therefrom was the only income of Lessor; or (ii) any transfer tax or
other similar tax imposed with respect to the sale, exchange or other
disposition of the Property or any interest therein by Lessor or the proceeds
thereof.

“Current LIPA Area” shall mean the areas shown on Schedule 25.11(b) as “CA TO
GRANT TITLE TO LIPA.”

“deemed refund or credit” shall have the meaning as specified in Section
20.2(d).

“Deposit” shall have the meaning as specified in section 23.4(c)(v).

“Disbursing Agent” shall have the meaning specified in Section 14.4(b)(i).

5


--------------------------------------------------------------------------------




 

“Dollar” or “$” shall mean the lawful currency of the United States of America.

“Due Diligence Procedures” shall have the meaning as specified in Section
23.4(c)(iii).

“Effective Date” shall mean August 15, 2006.

“Election Period” shall have the meaning as specified in Section 23.4(c)(v).

“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act of 1976, (RCRA) 42 U.S.C. §§ 6901 6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 9657, (CERCLA), the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. §§ 1801 1812, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 2671, the Clean Air Act, 42 U.S.C. §§
7401 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136 et seq. and all similar federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations, and any other federal, state or local laws, ordinances, rules,
codes and regulations relating to the environment, human health or natural
resources or the regulation or control of or imposing liability or standards of
conduct concerning Hazardous Materials or the investigation, clean up or other
remediation of the Property, as any of the foregoing are from time to time
amended, supplemented or supplanted.

“Estate for Years” shall mean an estate for years in the Property, granted
pursuant to deed by Lessee to Island Headquarters Operators LLC, dated as of the
Effective Date, commencing on the Effective Date and expiring on the day
immediately prededing the twenty seventh (27th) anniversary of the Effective
Date, unless sooner terminated by operation of law or otherwise (the “Estate for
Years Expiration Date”).

“Estate for Years Expiration Date” shall have the meaning given such term in the
definition of Estate for Years.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“Event of Default” shall have the meaning given in Section 19.1.

“Event of Loss” shall mean.

(1)           a Casualty where it is reasonably likely to take longer than one
(1) year from the Casualty to restore the Property to substantially the same
dimensions and utility as existed immediately prior to the Casualty, or where,
as a result of Applicable Laws and Regulations, the Property cannot be restored
to substantially the same dimensions and utility as existed immediately prior to
the Casualty;

6


--------------------------------------------------------------------------------




 

(2)           a Condemnation of 50% or more of the usable square footage of
office space in the Improvements;

(3)           a Condemnation of a portion of the Property such that the
remaining portion thereof is uneconomic or impractical for Lessee’s continued
use (including any instance in which a material number of parking spaces are
eliminated), or

(4)           a Condemnation whereby Applicable Laws and Restrictions prohibit
occupancy or use.

“Exercise Notice” shall have the meaning as specified in Section 23.4(c)(v).

“Fair Market Rental Value” shall have the meaning as specified in Section
5.4(a).

“Filing” shall have the meaning as specified in Section 20.2(h).

“Family” shall mean, as to any Person, such Person’s grandparents, all lineal
descendants of such Person’s grandparents, Persons adopted by, or stepchildren
of, any such grandparent or descendant and Persons currently married to, or who
are widows or widowers of, any such grandparent, descendant, adoptee or
stepchild.

“Final Payment Date” shall have the meaning as specified in Section 19.2(c).

“First Renewal Term” shall have the meaning specified in Section 5.1.

“Former LIPA Area” shall mean the areas shown on Schedule 25.11(b) as “LIPA TO
GRANT TITLE TO CA.”

“Governmental Authority” shall mean any federal, state, county, municipal or
other governmental or regulatory authority, agency, board, body, commission,
instrumentality, court or quasi governmental authority.

“Hazardous Material” shall mean any substance, waste or material which is toxic
(including Toxic Mold, except that Lessee’s remediation obligations in respect
of Toxic Mold shall be as set forth in the last sentence of Section 11.1),
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous, including petroleum, its derivatives, by
products and other hydrocarbons and friable asbestos and is or becomes regulated
by any Governmental Authority, including any agency, department, commission,
board or instrumentality of the United States, the State of New York or any
political subdivision thereof.

“Improvements” shall mean the Buildings and all fixtures attached to or located
in, or in the future located in, on or under the Buildings and other structures
situated on the Land, now or hereafter located on the Land, including the roads,
parking lots and structures, access ways, sidewalks, recreational areas, vehicle
control facilities,

7


--------------------------------------------------------------------------------




 

landscaping, utility and service systems used or procured for use in connection
with the operation and maintenance of the Property and Conveyed Equipment,
excepting, however, any Retained Fixtures and all tangible and intangible
personal property, including all intellectual property whether owned or leased
by Lessee or third parties, all software object and source code, all trade
fixtures, furniture and furnishings (including computers, servers, inventory and
tools) and, unless specified as included within the Conveyed Equipment, all
equipment in any way related to the use, occupancy, repair or maintenance of the
Property or any component thereof.

“Initial Term” shall mean the period commencing on the Effective Date and ending
at 11:59 p.m. on the day immediately preceding the fifteenth (15th) anniversary
of the Effective Date.

“Land” shall mean the land described in Exhibit A.

“Lessee” shall mean CA, Inc., a Delaware corporation.

“Lessee Purchaser” shall have the meaning as specified in Section 23.4(c)(v).

“Lessee’s Broker” shall have the meaning as specified in Article XVII.

“Lessor” shall mean collectively, the Owner of the Estate for Years and
Remainderman.

“Lessor Liens” shall mean Liens on or against the Property or this Lease or any
payment of Rent (a) which result from any act of, or any Claim against, Lessor,
any owner of a direct or indirect interest in Lessor or any trustee of Lessor,
unrelated to its interest in the Property, or which result from any violation by
Lessor of any of the terms of this Lease not caused by a default of Lessee under
this Lease or (b) which result from Liens in favor of any taxing authority by
reason of any Tax owed by Lessor, any owner of a direct or indirect interest in
Lessor or any trustee of Lessor, except that Lessor Liens shall not include any
Lien resulting from any Covered Tax until such time as Lessee shall have already
paid to Lessor such Covered Tax or (c) which result from any amounts owed by
Lessor but which are not indemnifiable by Lessee pursuant to this Lease. For the
avoidance of doubt, any Mortgage is a Lessor Lien.

“Lessor’s Interests” shall mean (1) the Estate for Years and the Owner of the
Estate for Years’ other rights and interests in and to the Property and this
Lease, and (2) the Remainder Interest and the Remainderman’s other rights and
interests in and to the Property and this Lease, as applicable.

“Lessor Nondisturbance Agreement” has the meaning given such term in Section
16.3.

“Lien” shall mean any lien, mortgage, deed of trust, encumbrance, pledge,
charge, security interest of any kind (including any thereof arising under any
conditional sale or other title retention agreement) lease, easement, servitude,
right of others or other

8


--------------------------------------------------------------------------------




 

matters of any sort affecting the title or current or future rights to
ownership, possession or use.

“LIPA” shall mean the Long Island Power Authority, and its successors and
assigns.

“MAI” shall mean a certified member of The Appraisal Institute or any successor
organization, who shall have at least ten years’ experience in appraising
commercial properties in the tri-state (Connecticut, New York and New Jersey)
area, and a disinterested third party unrelated to Lessor (and Mortgagee) and
Lessee.

“Main Buildings” are the following buildings on the Property, each of which is
shown on Exhibit B: (1) the six-story central office tower (the “Central
Tower”), (2) the two-story atrium building (the “Atrium Building”), (3) the
two-story annex (the “Annex”) and (4) solely for purposes of Article IX, the two
(2) three-story parking garages.

“Mezzanine Financing” shall have the meaning given such term in Section 23.3(d).

“Minimum Rating” shall mean, with respect to a specified Person, that the
senior, long-term unsecured debt of such Person is rated “BBB-” (or higher) by
Standard & Poor’s Ratings Group and “Ba1” (or higher) by Moody’s Investors
Service, Inc (or their respective successors).

“Mortgage” shall mean a mortgage lien on Lessor’s interest in the Property and
in this Lease to secure Lessor’s borrowed indebtedness.

“Mortgagee” shall mean the holder of a Mortgage from time to time.

“Mortgagee Nondisturbance Agreement” has the meaning given such term in Section
24.1.

“Multi-Asseted Owner” shall mean a Person whose net economic interest in the
Property and this Lease represents not more than ten percent (10%) of the net
assets of such Person.

“Multi-Asset Person” shall have the meaning as specified in Section 23.3(e)(i).

“Net Casualty Proceeds” shall mean the compensation and/or insurance payments
net of the expenses of collecting such amounts received by Lessor or Lessee in
respect of the Property by reason or on account of a Casualty (but excluding any
business interruption payments).

“Net Condemnation Proceeds” shall mean any award or compensation net of the
expenses of collecting such amounts received by Lessor or Lessee in respect of
the Property by reason or on account of a Condemnation.

9


--------------------------------------------------------------------------------




 

“Net Proceeds” shall mean Net Casualty Proceeds and Net Condemnation Proceeds.

“Nonseverable” shall describe an Alteration or part of an Alteration which
cannot be readily removed from the Property without causing damage (other than
that of a de minimis nature) to the Property.

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

“Notice of Alterations” shall have the meaning specified in Section 9.5(b).

“Notice of Objection” shall have the meaning specified in Section 9.5(b).

“Offer terms” shall have the meaning as specified in Section 23.4(c)(i).

“Officer’s Certificate” of a Person means a certificate signed by the Chairman
of the Board or the President or any Executive Vice President or any Senior Vice
President or any other Vice President of such Person signing with the Treasurer
or any Assistant Treasurer or the Controller or any Assistant Controller or the
Secretary or any Assistant Secretary of the such Person, or by any Vice
President who is also Controller or Treasurer signing alone.

“Owner of the Estate for Years” shall mean Island Headquarters Operators LLC, a
Delaware limited liability company, and its successors and assigns as the holder
of the Estate for Years, provided the foregoing shall not be deemed Lessee’s
consent to any assignment, succession or other transfer of any sort whatsoever
not otherwise permitted under this Lease.

“Permitted Investments” shall mean (i) obligations of the United States of
America, or fully guaranteed as to interest and principal by the United States
of America, maturing in not more than six months from the date such investment
is made, (ii) certificates of deposit having a final maturity of not more than
thirty (30) days after the date of issuance thereof of any commercial bank
incorporated under the laws of the United States of America or any state thereof
or the District of Columbia which bank is a member of the Federal Reserve System
and has a combined capital and surplus of not less than $100,000,000 and with a
senior unsecured debt credit rating of at least A by the Rating Agencies, (iii)
commercial paper, rated A 1 or its equivalent (or better) by the Rating Agencies
and having a remaining term until maturity of not more than ninety (90) days
from the date such investment is made and (iv) investments in shares of a money
market fund or investment fund the assets of which consist only of the types of
investments described in (i) above and which fund is rated at least AAAm or
AAAm-G by the Rating Agencies.

“Permitted Liens” shall mean:

(a)           Lessor Liens,

10


--------------------------------------------------------------------------------




 

(b)           Liens for Taxes either not yet due or being contested in
compliance with Section 10.1,

(c)           materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens on Lessee’s interest in the Property for amounts either not yet
due or being contested in compliance with Section 10.1,

(d)           Liens arising out of judgments or awards with respect to which at
the time an appeal or proceeding for review is being prosecuted in good faith
and either which have been bonded or for the payment of which adequate reserves
shall have been taken,

(e)           easements, rights of way, reservations, servitudes and rights of
others against the Property which are (x) listed on Schedule B to the Title
Policy or otherwise included as “Property Documents” under the Purchase and Sale
Agreement or (y) granted pursuant to Section 25.11, and

(f)            assignments, leases and subleases and other Liens expressly
permitted by this Lease or otherwise consented by Lessor.

“Person” shall mean individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, nonincorporated
organization or government or any agency or political subdivision thereof.

“Property” shall mean (i) the Land, (ii) the Buildings and other Improvements,
and (iii) all of the appurtenances, easements, restrictions, and rights of way
relating to the foregoing, subject to the Permitted Liens. In addition,
“Property” shall be subject to modification in the manner contemplated in
Section 25.11(b).

“Proposed Sale Notice” shall have the meaning as specified in Section
23.4(c)(i).

“Pump Station Area” shall mean the areas shown on Schedule 25.11(b) as “CA TO
GRANT TITLE TO SUFFOLK COUNTY.”

“Purchase and Sale Agreement” shall mean the Purchase and Sale Agreement, dated
as of the Effective Date, between CA, Inc., as seller, and the Lessor named
herein, as purchaser.

“Purchase Price” shall have the meaning as specified in Section 23.4(c)(i).

“Qualified Depositary” shall have the meaning as specified in Section 19.20.

“Recognition Agreement” means that certain Recognition Agreement, dated as of
the Effective Date, between Remainderman and Lessee, to be recorded in the land
records of the Property.

11


--------------------------------------------------------------------------------




 

“Related Party Transfer” shall have the meaning given such term in Section
23.3(d).

“Remainderman” shall mean Islandia Operators LLC, a Delaware limited liability
company, and its successors and assigns as the holder of the Remainder Interest,
provided the foregoing shall not be deemed Lessee’s consent to any assignment,
succession or other transfer of any sort whatsoever not otherwise permitted
under this Lease.

“Remainder Interest” shall mean the entire fee estate in the Property other than
the Estate for Years, granted pursuant to deed by Lessee to Islandia Operators
LLC, dated as of the Effective Date, the possessory estate under which will
commence without further action immediately upon the Estate for Years Expiration
Date (subject to this Lease and other Permitted Liens).

“Remaining Parcel” shall have the meaning given such term in Section 25.11(c).

“Remedial Work” shall have the meaning specified in Section 11.2.

“Remedy Exercise” shall have the meaning as specified in Section 23.4(b)(iii).

“Remedy Exercising Party” shall have the meaning as specified in Section
23.4(b)(iii).

“Removal Cost” shall have the meaning specified in Section 9.5(b).

“Renewal Option Exercise Cut-off Date” shall have the meaning set forth in
Section 5.2.

“Renewal Term” shall have the meaning specified in Section 5.1.

“Renewal Term Rent Determination Request” shall have the meaning specified in
Section 5.4(b).

“Rent” shall mean Base Net Rent and Supplemental Rent, collectively.

“Rent Payment Dates” shall have the meaning specified in Section 3.1(c).

“Replacement Parts” shall have the meaning specified in Section 9.2.

“Retained Fixtures” shall have the meaning given such term in the Purchase and
Sale Agreement.

“Second Renewal Term” shall have the meaning specified in Section 5.1.

“Special-Purpose Covenants” shall have the meaning given such term in Section
23.2.

12


--------------------------------------------------------------------------------




 

“Stipulated Rate” shall have the meaning given such term in Section 3.4.

“Subject Sale” shall have the meaning as specified in Section 23.3(d)(ii).

“Sublease” shall have the meaning given in such term in Section 16.1,

“Supplemental Rent” shall mean any and all amounts, liabilities and obligations
other than Base Net Rent which Lessee is obligated to pay under this Lease
(whether or not designated as Supplemental Rent) to Lessor or any other party,
including all Covered Taxes for which Lessee is responsible under the Lease,
premiums for all policies of insurance required hereunder, and all utilities,
water and sewer rents and similar charges to the extent attributable to the
Term.

“Taxes” shall mean any and all present or future liabilities, losses, expenses
and costs of any kind whatsoever that are fees (including license fees,
documentation fees and registration fees), taxes (including property, ad
valorem, real estate, income, gross or net income, gross or net receipts, sales,
use, value added, franchise, business, transfer, capital property (tangible and
intangible), municipal assessments, excise and stamp taxes and sewer and water
rents), levies, imposts, duties, charges, assessments or withholdings, together
with any penalties, fines or interest thereon or addition thereto (any of the
foregoing being referred to herein individually as a “Tax”).

“Taxing Authority” shall have the meaning as specified in Section 20.3(a).

“Term” shall mean the Initial Term and any Renewal Terms as to which Lessee
exercises a renewal option pursuant to Section 5.1 or such shorter period as may
result from earlier termination of this Lease as provided herein.

“Third Renewal Term” shall have the meaning specified in Section 5.1.

“Title Insurance Company” shall mean Chicago Title Insurance Company.

“Title Policy” shall mean the title insurance policy issued by the Title
Insurance Company to Lessor on the Effective Date.

“Toxic Mold” shall mean any toxic mold or fungus of a type that may pose a risk
to human health or the environment or would negatively impact the value of the
Leased Property.

“TRIA” shall mean the federal Terrorism Risk Insurance Extension Act of 2005.

“UCC” shall mean the Uniform Commercial Code of New York.

“Verifier” shall have the meaning as specified in Section 20.2(f).

13


--------------------------------------------------------------------------------




 

Schedule 3.1

Base Net Rent for the Initial Term

 

 

 

 

 

 

 

Payment Amount

 

 

 

Months

 

Lease

 

Monthly

 

Annualized

 

Date

 

Elapsed

 

Year

 

Base Rent

 

Base Rent

 

8/15/2006

 

0

 

 

 

673,712.67

 

 

 

9/1/2006

 

1

 

1

 

1,263,211.25

 

15,158,535.00

 

10/1/2006

 

2

 

1

 

1,263,211.25

 

15,158,535.00

 

11/1/2006

 

3

 

1

 

1,263,211.25

 

15,158,535.00

 

12/1/2006

 

4

 

1

 

1,263,211.25

 

15,158,535.00

 

1/1/2007

 

5

 

1

 

1,263,211.25

 

15,158,535.00

 

2/1/2007

 

6

 

1

 

1,263,211.25

 

15,158,535.00

 

3/1/2007

 

7

 

1

 

1,263,211.25

 

15,158,535.00

 

4/1/2007

 

8

 

1

 

1,263,211.25

 

15,158,535.00

 

5/1/2007

 

9

 

1

 

1,263,211.25

 

15,158,535.00

 

6/1/2007

 

10

 

1

 

1,263,211.25

 

15,158,535.00

 

7/1/2007

 

11

 

1

 

1,263,211.25

 

15,158,535.00

 

8/1/2007

 

12

 

1

 

1,263,211.25

 

15,158,535.00

 

9/1/2007

 

13

 

2

 

1,273,064.30

 

15,276,771.57

 

10/1/2007

 

14

 

2

 

1,273,064.30

 

15,276,771.57

 

11/1/2007

 

15

 

2

 

1,273,064.30

 

15,276,771.57

 

12/1/2007

 

16

 

2

 

1,273,064.30

 

15,276,771.57

 

1/1/2008

 

17

 

2

 

1,273,064.30

 

15,276,771.57

 

2/1/2008

 

18

 

2

 

1,273,064.30

 

15,276,771.57

 

3/1/2008

 

19

 

2

 

1,273,064.30

 

15,276,771.57

 

4/1/2008

 

20

 

2

 

1,273,064.30

 

15,276,771.57

 

5/1/2008

 

21

 

2

 

1,273,064.30

 

15,276,771.57

 

6/1/2008

 

22

 

2

 

1,273,064.30

 

15,276,771.57

 

7/1/2008

 

23

 

2

 

1,273,064.30

 

15,276,771.57

 

8/1/2008

 

24

 

2

 

1,273,064.30

 

15,276,771.57

 

9/1/2008

 

25

 

3

 

1,282,994.20

 

15,395,930.39

 

10/1/2008

 

26

 

3

 

1,282,994.20

 

15,395,930.39

 

11/1/2008

 

27

 

3

 

1,282,994.20

 

15,395,930.39

 

12/1/2008

 

28

 

3

 

1,282,994.20

 

15,395,930.39

 

1/1/2009

 

29

 

3

 

1,282,994.20

 

15,395,930.39

 

2/1/2009

 

30

 

3

 

1,282,994.20

 

15,395,930.39

 

3/1/2009

 

31

 

3

 

1,282,994.20

 

15,395,930.39

 

4/1/2009

 

32

 

3

 

1,282,994.20

 

15,395,930.39

 

5/1/2009

 

33

 

3

 

1,282,994.20

 

15,395,930.39

 

6/1/2009

 

34

 

3

 

1,282,994.20

 

15,395,930.39

 

7/1/2009

 

35

 

3

 

1,282,994.20

 

15,395,930.39

 

8/1/2009

 

36

 

3

 

1,282,994.20

 

15,395,930.39

 

9/1/2009

 

37

 

4

 

1,293,001.55

 

15,516,018.65

 

10/1/2009

 

38

 

4

 

1,293,001.55

 

15,516,018.65

 

11/1/2009

 

39

 

4

 

1,293,001.55

 

15,516,018.65

 

12/1/2009

 

40

 

4

 

1,293,001.55

 

15,516,018.65

 

1/1/2010

 

41

 

4

 

1,293,001.55

 

15,516,018.65

 

2/1/2010

 

42

 

4

 

1,293,001.55

 

15,516,018.65

 

3/1/2010

 

43

 

4

 

1,293,001.55

 

15,516,018.65

 

4/1/2010

 

44

 

4

 

1,293,001.55

 

15,516,018.65

 

5/1/2010

 

45

 

4

 

1,293,001.55

 

15,516,018.65

 

6/1/2010

 

46

 

4

 

1,293,001.55

 

15,516,018.65

 

7/1/2010

 

47

 

4

 

1,293,001.55

 

15,516,018.65

 

 

14


--------------------------------------------------------------------------------




 

8/1/2010

 

48

 

4

 

1,293,001.55

 

15,516,018.65

 

9/1/2010

 

49

 

5

 

1,303,086.97

 

15,637,043.59

 

10/1/2010

 

50

 

5

 

1,303,086.97

 

15,637,043.59

 

11/1/2010

 

51

 

5

 

1,303,086.97

 

15,637,043.59

 

12/1/2010

 

52

 

5

 

1,303,086.97

 

15,637,043.59

 

1/1/2011

 

53

 

5

 

1,303,086.97

 

15,637,043.59

 

2/1/2011

 

54

 

5

 

1,303,086.97

 

15,637,043.59

 

3/1/2011

 

55

 

5

 

1,303,086.97

 

15,637,043.59

 

4/1/2011

 

56

 

5

 

1,303,086.97

 

15,637,043.59

 

5/1/2011

 

57

 

5

 

1,303,086.97

 

15,637,043.59

 

6/1/2011

 

58

 

5

 

1,303,086.97

 

15,637,043.59

 

7/1/2011

 

59

 

5

 

1,303,086.97

 

15,637,043.59

 

8/1/2011

 

60

 

5

 

1,303,086.97

 

15,637,043.59

 

9/1/2011

 

61

 

6

 

1,313,251.04

 

15,759,012.53

 

10/1/2011

 

62

 

6

 

1,313,251.04

 

15,759,012.53

 

11/1/2011

 

63

 

6

 

1,313,251.04

 

15,759,012.53

 

12/1/2011

 

64

 

6

 

1,313,251.04

 

15,759,012.53

 

1/1/2012

 

65

 

6

 

1,313,251.04

 

15,759,012.53

 

2/1/2012

 

66

 

6

 

1,313,251.04

 

15,759,012.53

 

3/1/2012

 

67

 

6

 

1,313,251.04

 

15,759,012.53

 

4/1/2012

 

68

 

6

 

1,313,251.04

 

15,759,012.53

 

5/1/2012

 

69

 

6

 

1,313,251.04

 

15,759,012.53

 

6/1/2012

 

70

 

6

 

1,313,251.04

 

15,759,012.53

 

7/1/2012

 

71

 

6

 

1,313,251.04

 

15,759,012.53

 

8/1/2012

 

72

 

6

 

1,313,251.04

 

15,759,012.53

 

9/1/2012

 

73

 

7

 

1,323,494.40

 

15,881,932.83

 

10/1/2012

 

74

 

7

 

1,323,494.40

 

15,881,932.83

 

11/1/2012

 

75

 

7

 

1,323,494.40

 

15,881,932.83

 

12/1/2012

 

76

 

7

 

1,323,494.40

 

15,881,932.83

 

1/1/2013

 

77

 

7

 

1,323,494.40

 

15,881,932.83

 

2/1/2013

 

78

 

7

 

1,323,494.40

 

15,881,932.83

 

3/1/2013

 

79

 

7

 

1,323,494.40

 

15,881,932.83

 

4/1/2013

 

80

 

7

 

1,323,494.40

 

15,881,932.83

 

5/1/2013

 

81

 

7

 

1,323,494.40

 

15,881,932.83

 

6/1/2013

 

82

 

7

 

1,323,494.40

 

15,881,932.83

 

7/1/2013

 

83

 

7

 

1,323,494.40

 

15,881,932.83

 

8/1/2013

 

84

 

7

 

1,323,494.40

 

15,881,932.83

 

9/1/2013

 

85

 

8

 

1,333,817.66

 

16,005,811.91

 

10/1/2013

 

86

 

8

 

1,333,817.66

 

16,005,811.91

 

11/1/2013

 

87

 

8

 

1,333,817.66

 

16,005,811.91

 

12/1/2013

 

88

 

8

 

1,333,817.66

 

16,005,811.91

 

1/1/2014

 

89

 

8

 

1,333,817.66

 

16,005,811.91

 

2/1/2014

 

90

 

8

 

1,333,817.66

 

16,005,811.91

 

3/1/2014

 

91

 

8

 

1,333,817.66

 

16,005,811.91

 

4/1/2014

 

92

 

8

 

1,333,817.66

 

16,005,811.91

 

5/1/2014

 

93

 

8

 

1,333,817.66

 

16,005,811.91

 

6/1/2014

 

94

 

8

 

1,333,817.66

 

16,005,811.91

 

7/1/2014

 

95

 

8

 

1,333,817.66

 

16,005,811.91

 

8/1/2014

 

96

 

8

 

1,333,817.66

 

16,005,811.91

 

9/1/2014

 

97

 

9

 

1,344,221.44

 

16,130,657.24

 

10/1/2014

 

98

 

9

 

1,344,221.44

 

16,130,657.24

 

11/1/2014

 

99

 

9

 

1,344,221.44

 

16,130,657.24

 

12/1/2014

 

100

 

9

 

1,344,221.44

 

16,130,657.24

 

1/1/2015

 

101

 

9

 

1,344,221.44

 

16,130,657.24

 

2/1/2015

 

102

 

9

 

1,344,221.44

 

16,130,657.24

 

3/1/2015

 

103

 

9

 

1,344,221.44

 

16,130,657.24

 

4/1/2015

 

104

 

9

 

1,344,221.44

 

16,130,657.24

 

5/1/2015

 

105

 

9

 

1,344,221.44

 

16,130,657.24

 

 

15


--------------------------------------------------------------------------------




 

6/1/2015

 

106

 

9

 

1,344,221.44

 

16,130,657.24

 

7/1/2015

 

107

 

9

 

1,344,221.44

 

16,130,657.24

 

8/1/2015

 

108

 

9

 

1,344,221.44

 

16,130,657.24

 

9/1/2015

 

109

 

10

 

1,354,706.36

 

16,256,476.37

 

10/1/2015

 

110

 

10

 

1,354,706.36

 

16,256,476.37

 

11/1/2015

 

111

 

10

 

1,354,706.36

 

16,256,476.37

 

12/1/2015

 

112

 

10

 

1,354,706.36

 

16,256,476.37

 

1/1/2016

 

113

 

10

 

1,354,706.36

 

16,256,476.37

 

2/1/2016

 

114

 

10

 

1,354,706.36

 

16,256,476.37

 

3/1/2016

 

115

 

10

 

1,354,706.36

 

16,256,476.37

 

4/1/2016

 

116

 

10

 

1,354,706.36

 

16,256,476.37

 

5/1/2016

 

117

 

10

 

1,354,706.36

 

16,256,476.37

 

6/1/2016

 

118

 

10

 

1,354,706.36

 

16,256,476.37

 

7/1/2016

 

119

 

10

 

1,354,706.36

 

16,256,476.37

 

8/1/2016

 

120

 

10

 

1,354,706.36

 

16,256,476.37

 

9/1/2016

 

121

 

11

 

1,354,706.36

 

16,256,476.37

 

10/1/2016

 

122

 

11

 

1,354,706.36

 

16,256,476.37

 

11/1/2016

 

123

 

11

 

1,354,706.36

 

16,256,476.37

 

12/1/2016

 

124

 

11

 

1,354,706.36

 

16,256,476.37

 

1/1/2017

 

125

 

11

 

1,354,706.36

 

16,256,476.37

 

2/1/2017

 

126

 

11

 

1,354,706.36

 

16,256,476.37

 

3/1/2017

 

127

 

11

 

1,354,706.36

 

16,256,476.37

 

4/1/2017

 

128

 

11

 

1,354,706.36

 

16,256,476.37

 

5/1/2017

 

129

 

11

 

1,354,706.36

 

16,256,476.37

 

6/1/2017

 

130

 

11

 

1,354,706.36

 

16,256,476.37

 

7/1/2017

 

131

 

11

 

1,354,706.36

 

16,256,476.37

 

8/1/2017

 

132

 

11

 

1,354,706.36

 

16,256,476.37

 

9/1/2017

 

133

 

12

 

1,354,706.36

 

16,256,476.37

 

10/1/2017

 

134

 

12

 

1,354,706.36

 

16,256,476.37

 

11/1/2017

 

135

 

12

 

1,354,706.36

 

16,256,476.37

 

12/1/2017

 

136

 

12

 

1,354,706.36

 

16,256,476.37

 

1/1/2018

 

137

 

12

 

1,354,706.36

 

16,256,476.37

 

2/1/2018

 

138

 

12

 

1,354,706.36

 

16,256,476.37

 

3/1/2018

 

139

 

12

 

1,354,706.36

 

16,256,476.37

 

4/1/2018

 

140

 

12

 

1,354,706.36

 

16,256,476.37

 

5/1/2018

 

141

 

12

 

1,354,706.36

 

16,256,476.37

 

6/1/2018

 

142

 

12

 

1,354,706.36

 

16,256,476.37

 

7/1/2018

 

143

 

12

 

1,354,706.36

 

16,256,476.37

 

8/1/2018

 

144

 

12

 

1,354,706.36

 

16,256,476.37

 

9/1/2018

 

145

 

13

 

1,354,706.36

 

16,256,476.37

 

10/1/2018

 

146

 

13

 

1,354,706.36

 

16,256,476.37

 

11/1/2018

 

147

 

13

 

1,354,706.36

 

16,256,476.37

 

12/1/2018

 

148

 

13

 

1,354,706.36

 

16,256,476.37

 

1/1/2019

 

149

 

13

 

1,354,706.36

 

16,256,476.37

 

2/1/2019

 

150

 

13

 

1,354,706.36

 

16,256,476.37

 

3/1/2019

 

151

 

13

 

1,354,706.36

 

16,256,476.37

 

4/1/2019

 

152

 

13

 

1,354,706.36

 

16,256,476.37

 

5/1/2019

 

153

 

13

 

1,354,706.36

 

16,256,476.37

 

6/1/2019

 

154

 

13

 

1,354,706.36

 

16,256,476.37

 

7/1/2019

 

155

 

13

 

1,354,706.36

 

16,256,476.37

 

8/1/2019

 

156

 

13

 

1,354,706.36

 

16,256,476.37

 

9/1/2019

 

157

 

14

 

1,354,706.36

 

16,256,476.37

 

10/1/2019

 

158

 

14

 

1,354,706.36

 

16,256,476.37

 

11/1/2019

 

159

 

14

 

1,354,706.36

 

16,256,476.37

 

12/1/2019

 

160

 

14

 

1,354,706.36

 

16,256,476.37

 

1/1/2020

 

161

 

14

 

1,354,706.36

 

16,256,476.37

 

2/1/2020

 

162

 

14

 

1,354,706.36

 

16,256,476.37

 

3/1/2020

 

163

 

14

 

1,354,706.36

 

16,256,476.37

 

 

16


--------------------------------------------------------------------------------




 

4/1/2020

 

164

 

14

 

1,354,706.36

 

16,256,476.37

 

5/1/2020

 

165

 

14

 

1,354,706.36

 

16,256,476.37

 

6/1/2020

 

166

 

14

 

1,354,706.36

 

16,256,476.37

 

7/1/2020

 

167

 

14

 

1,354,706.36

 

16,256,476.37

 

8/1/2020

 

168

 

14

 

1,354,706.36

 

16,256,476.37

 

9/1/2020

 

169

 

15

 

1,354,706.36

 

16,256,476.37

 

10/1/2020

 

170

 

15

 

1,354,706.36

 

16,256,476.37

 

11/1/2020

 

171

 

15

 

1,354,706.36

 

16,256,476.37

 

12/1/2020

 

172

 

15

 

1,354,706.36

 

16,256,476.37

 

1/1/2021

 

173

 

15

 

1,354,706.36

 

16,256,476.37

 

2/1/2021

 

174

 

15

 

1,354,706.36

 

16,256,476.37

 

3/1/2021

 

175

 

15

 

1,354,706.36

 

16,256,476.37

 

4/1/2021

 

176

 

15

 

1,354,706.36

 

16,256,476.37

 

5/1/2021

 

177

 

15

 

1,354,706.36

 

16,256,476.37

 

6/1/2021

 

178

 

15

 

1,354,706.36

 

16,256,476.37

 

7/1/2021

 

179

 

15

 

1,354,706.36

 

16,256,476.37

 

8/1/2021

 

180

 

15

 

1,354,706.36

 

16,256,476.37

 

 

 

 

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------




 

Schedule 5.3-A

Base Net Rent for the First Renewal Term assuming renewal on or prior to 10th
anniversary of the Effective Date

 

 

 

 

 

 

 

 

Payment Amount

 

Payment

 

Full Months

 

Lease

 

Montly

 

Annual

 

Date

 

Elapsed

 

Year

 

Rent

 

Rent

 

9/1/2021

 

181

 

16

 

1,364,866.66

 

16,378,399.94

 

10/1/2021

 

182

 

16

 

1,364,866.66

 

16,378,399.94

 

11/1/2021

 

183

 

16

 

1,364,866.66

 

16,378,399.94

 

12/1/2021

 

184

 

16

 

1,364,866.66

 

16,378,399.94

 

1/1/2022

 

185

 

16

 

1,364,866.66

 

16,378,399.94

 

2/1/2022

 

186

 

16

 

1,364,866.66

 

16,378,399.94

 

3/1/2022

 

187

 

16

 

1,364,866.66

 

16,378,399.94

 

4/1/2022

 

188

 

16

 

1,364,866.66

 

16,378,399.94

 

5/1/2022

 

189

 

16

 

1,364,866.66

 

16,378,399.94

 

6/1/2022

 

190

 

16

 

1,364,866.66

 

16,378,399.94

 

7/1/2022

 

191

 

16

 

1,364,866.66

 

16,378,399.94

 

8/1/2022

 

192

 

16

 

1,364,866.66

 

16,378,399.94

 

9/1/2022

 

193

 

17

 

1,375,103.16

 

16,501,237.94

 

10/1/2022

 

194

 

17

 

1,375,103.16

 

16,501,237.94

 

11/1/2022

 

195

 

17

 

1,375,103.16

 

16,501,237.94

 

12/1/2022

 

196

 

17

 

1,375,103.16

 

16,501,237.94

 

1/1/2023

 

197

 

17

 

1,375,103.16

 

16,501,237.94

 

2/1/2023

 

198

 

17

 

1,375,103.16

 

16,501,237.94

 

3/1/2023

 

199

 

17

 

1,375,103.16

 

16,501,237.94

 

4/1/2023

 

200

 

17

 

1,375,103.16

 

16,501,237.94

 

5/1/2023

 

201

 

17

 

1,375,103.16

 

16,501,237.94

 

6/1/2023

 

202

 

17

 

1,375,103.16

 

16,501,237.94

 

7/1/2023

 

203

 

17

 

1,375,103.16

 

16,501,237.94

 

8/1/2023

 

204

 

17

 

1,375,103.16

 

16,501,237.94

 

9/1/2023

 

205

 

18

 

1,385,416.44

 

16,624,997.22

 

10/1/2023

 

206

 

18

 

1,385,416.44

 

16,624,997.22

 

11/1/2023

 

207

 

18

 

1,385,416.44

 

16,624,997.22

 

12/1/2023

 

208

 

18

 

1,385,416.44

 

16,624,997.22

 

1/1/2024

 

209

 

18

 

1,385,416.44

 

16,624,997.22

 

2/1/2024

 

210

 

18

 

1,385,416.44

 

16,624,997.22

 

3/1/2024

 

211

 

18

 

1,385,416.44

 

16,624,997.22

 

4/1/2024

 

212

 

18

 

1,385,416.44

 

16,624,997.22

 

5/1/2024

 

213

 

18

 

1,385,416.44

 

16,624,997.22

 

6/1/2024

 

214

 

18

 

1,385,416.44

 

16,624,997.22

 

7/1/2024

 

215

 

18

 

1,385,416.44

 

16,624,997.22

 

8/1/2024

 

216

 

18

 

1,385,416.44

 

16,624,997.22

 

9/1/2024

 

217

 

19

 

1,395,807.06

 

16,749,684.70

 

10/1/2024

 

218

 

19

 

1,395,807.06

 

16,749,684.70

 

11/1/2024

 

219

 

19

 

1,395,807.06

 

16,749,684.70

 

12/1/2024

 

220

 

19

 

1,395,807.06

 

16,749,684.70

 

1/1/2025

 

221

 

19

 

1,395,807.06

 

16,749,684.70

 

2/1/2025

 

222

 

19

 

1,395,807.06

 

16,749,684.70

 

3/1/2025

 

223

 

19

 

1,395,807.06

 

16,749,684.70

 

4/1/2025

 

224

 

19

 

1,395,807.06

 

16,749,684.70

 

5/1/2025

 

225

 

19

 

1,395,807.06

 

16,749,684.70

 

6/1/2025

 

226

 

19

 

1,395,807.06

 

16,749,684.70

 

7/1/2025

 

227

 

19

 

1,395,807.06

 

16,749,684.70

 

 

18


--------------------------------------------------------------------------------




 

8/1/2025

 

228

 

19

 

1,395,807.06

 

16,749,684.70

 

9/1/2025

 

229

 

20

 

1,406,275.61

 

16,875,307.34

 

10/1/2025

 

230

 

20

 

1,406,275.61

 

16,875,307.34

 

11/1/2025

 

231

 

20

 

1,406,275.61

 

16,875,307.34

 

12/1/2025

 

232

 

20

 

1,406,275.61

 

16,875,307.34

 

1/1/2026

 

233

 

20

 

1,406,275.61

 

16,875,307.34

 

2/1/2026

 

234

 

20

 

1,406,275.61

 

16,875,307.34

 

3/1/2026

 

235

 

20

 

1,406,275.61

 

16,875,307.34

 

4/1/2026

 

236

 

20

 

1,406,275.61

 

16,875,307.34

 

5/1/2026

 

237

 

20

 

1,406,275.61

 

16,875,307.34

 

6/1/2026

 

238

 

20

 

1,406,275.61

 

16,875,307.34

 

7/1/2026

 

239

 

20

 

1,406,275.61

 

16,875,307.34

 

8/1/2026

 

240

 

20

 

1,406,275.61

 

16,875,307.34

 

9/1/2026

 

241

 

21

 

1,416,822.68

 

17,001,872.14

 

10/1/2026

 

242

 

21

 

1,416,822.68

 

17,001,872.14

 

11/1/2026

 

243

 

21

 

1,416,822.68

 

17,001,872.14

 

12/1/2026

 

244

 

21

 

1,416,822.68

 

17,001,872.14

 

1/1/2027

 

245

 

21

 

1,416,822.68

 

17,001,872.14

 

2/1/2027

 

246

 

21

 

1,416,822.68

 

17,001,872.14

 

3/1/2027

 

247

 

21

 

1,416,822.68

 

17,001,872.14

 

4/1/2027

 

248

 

21

 

1,416,822.68

 

17,001,872.14

 

5/1/2027

 

249

 

21

 

1,416,822.68

 

17,001,872.14

 

6/1/2027

 

250

 

21

 

1,416,822.68

 

17,001,872.14

 

7/1/2027

 

251

 

21

 

1,416,822.68

 

17,001,872.14

 

8/1/2027

 

252

 

21

 

1,416,822.68

 

17,001,872.14

 

9/1/2027

 

253

 

22

 

1,427,448.85

 

17,129,386.18

 

10/1/2027

 

254

 

22

 

1,427,448.85

 

17,129,386.18

 

11/1/2027

 

255

 

22

 

1,427,448.85

 

17,129,386.18

 

12/1/2027

 

256

 

22

 

1,427,448.85

 

17,129,386.18

 

1/1/2028

 

257

 

22

 

1,427,448.85

 

17,129,386.18

 

2/1/2028

 

258

 

22

 

1,427,448.85

 

17,129,386.18

 

3/1/2028

 

259

 

22

 

1,427,448.85

 

17,129,386.18

 

4/1/2028

 

260

 

22

 

1,427,448.85

 

17,129,386.18

 

5/1/2028

 

261

 

22

 

1,427,448.85

 

17,129,386.18

 

6/1/2028

 

262

 

22

 

1,427,448.85

 

17,129,386.18

 

7/1/2028

 

263

 

22

 

1,427,448.85

 

17,129,386.18

 

8/1/2028

 

264

 

22

 

1,427,448.85

 

17,129,386.18

 

9/1/2028

 

265

 

23

 

1,438,154.72

 

17,257,856.58

 

10/1/2028

 

266

 

23

 

1,438,154.72

 

17,257,856.58

 

11/1/2028

 

267

 

23

 

1,438,154.72

 

17,257,856.58

 

12/1/2028

 

268

 

23

 

1,438,154.72

 

17,257,856.58

 

1/1/2029

 

269

 

23

 

1,438,154.72

 

17,257,856.58

 

2/1/2029

 

270

 

23

 

1,438,154.72

 

17,257,856.58

 

3/1/2029

 

271

 

23

 

1,438,154.72

 

17,257,856.58

 

4/1/2029

 

272

 

23

 

1,438,154.72

 

17,257,856.58

 

5/1/2029

 

273

 

23

 

1,438,154.72

 

17,257,856.58

 

6/1/2029

 

274

 

23

 

1,438,154.72

 

17,257,856.58

 

 

19


--------------------------------------------------------------------------------




 

7/1/2029

 

275

 

23

 

1,438,154.72

 

17,257,856.58

 

8/1/2029

 

276

 

23

 

1,438,154.72

 

17,257,856.58

 

9/1/2029

 

277

 

24

 

1,448,940.88

 

17,387,290.51

 

10/1/2029

 

278

 

24

 

1,448,940.88

 

17,387,290.51

 

11/1/2029

 

279

 

24

 

1,448,940.88

 

17,387,290.51

 

12/1/2029

 

280

 

24

 

1,448,940.88

 

17,387,290.51

 

1/1/2030

 

281

 

24

 

1,448,940.88

 

17,387,290.51

 

2/1/2030

 

282

 

24

 

1,448,940.88

 

17,387,290.51

 

3/1/2030

 

283

 

24

 

1,448,940.88

 

17,387,290.51

 

4/1/2030

 

284

 

24

 

1,448,940.88

 

17,387,290.51

 

5/1/2030

 

285

 

24

 

1,448,940.88

 

17,387,290.51

 

6/1/2030

 

286

 

24

 

1,448,940.88

 

17,387,290.51

 

7/1/2030

 

287

 

24

 

1,448,940.88

 

17,387,290.51

 

8/1/2030

 

288

 

24

 

1,448,940.88

 

17,387,290.51

 

9/1/2030

 

289

 

25

 

1,459,807.93

 

17,517,695.18

 

10/1/2030

 

290

 

25

 

1,459,807.93

 

17,517,695.18

 

11/1/2030

 

291

 

25

 

1,459,807.93

 

17,517,695.18

 

12/1/2030

 

292

 

25

 

1,459,807.93

 

17,517,695.18

 

1/1/2031

 

293

 

25

 

1,459,807.93

 

17,517,695.18

 

2/1/2031

 

294

 

25

 

1,459,807.93

 

17,517,695.18

 

3/1/2031

 

295

 

25

 

1,459,807.93

 

17,517,695.18

 

4/1/2031

 

296

 

25

 

1,459,807.93

 

17,517,695.18

 

5/1/2031

 

297

 

25

 

1,459,807.93

 

17,517,695.18

 

6/1/2031

 

298

 

25

 

1,459,807.93

 

17,517,695.18

 

7/1/2031

 

299

 

25

 

1,459,807.93

 

17,517,695.18

 

8/1/2031

 

300

 

25

 

1,459,807.93

 

17,517,695.18

 

 

20


--------------------------------------------------------------------------------


 

 

Schedule 5.3-B

Base Net Rent for the First Renewal Term assuming renewal subsequent to 10th 
anniversary of the Effective Date

 

 

 

 

 

 

 

Payment Amount

 

Payment

 

Full Months

 

Lease

 

Montly

 

Annual

 

Date

 

Elapsed

 

Year

 

Rent

 

Rent

 

9/1/2021

 

181

 

16

 

1,354,706.36

 

16,256,476.37

 

10/1/2021

 

182

 

16

 

1,354,706.36

 

16,256,476.37

 

11/1/2021

 

183

 

16

 

1,354,706.36

 

16,256,476.37

 

12/1/2021

 

184

 

16

 

1,354,706.36

 

16,256,476.37

 

1/1/2022

 

185

 

16

 

1,354,706.36

 

16,256,476.37

 

2/1/2022

 

186

 

16

 

1,354,706.36

 

16,256,476.37

 

3/1/2022

 

187

 

16

 

1,354,706.36

 

16,256,476.37

 

4/1/2022

 

188

 

16

 

1,354,706.36

 

16,256,476.37

 

5/1/2022

 

189

 

16

 

1,354,706.36

 

16,256,476.37

 

6/1/2022

 

190

 

16

 

1,354,706.36

 

16,256,476.37

 

7/1/2022

 

191

 

16

 

1,354,706.36

 

16,256,476.37

 

8/1/2022

 

192

 

16

 

1,354,706.36

 

16,256,476.37

 

9/1/2022

 

193

 

17

 

1,354,706.36

 

16,256,476.37

 

10/1/2022

 

194

 

17

 

1,354,706.36

 

16,256,476.37

 

11/1/2022

 

195

 

17

 

1,354,706.36

 

16,256,476.37

 

12/1/2022

 

196

 

17

 

1,354,706.36

 

16,256,476.37

 

1/1/2023

 

197

 

17

 

1,354,706.36

 

16,256,476.37

 

2/1/2023

 

198

 

17

 

1,354,706.36

 

16,256,476.37

 

3/1/2023

 

199

 

17

 

1,354,706.36

 

16,256,476.37

 

4/1/2023

 

200

 

17

 

1,354,706.36

 

16,256,476.37

 

5/1/2023

 

201

 

17

 

1,354,706.36

 

16,256,476.37

 

6/1/2023

 

202

 

17

 

1,354,706.36

 

16,256,476.37

 

7/1/2023

 

203

 

17

 

1,354,706.36

 

16,256,476.37

 

8/1/2023

 

204

 

17

 

1,354,706.36

 

16,256,476.37

 

9/1/2023

 

205

 

18

 

1,354,706.36

 

16,256,476.37

 

10/1/2023

 

206

 

18

 

1,354,706.36

 

16,256,476.37

 

11/1/2023

 

207

 

18

 

1,354,706.36

 

16,256,476.37

 

12/1/2023

 

208

 

18

 

1,354,706.36

 

16,256,476.37

 

1/1/2024

 

209

 

18

 

1,354,706.36

 

16,256,476.37

 

2/1/2024

 

210

 

18

 

1,354,706.36

 

16,256,476.37

 

3/1/2024

 

211

 

18

 

1,354,706.36

 

16,256,476.37

 

4/1/2024

 

212

 

18

 

1,354,706.36

 

16,256,476.37

 

5/1/2024

 

213

 

18

 

1,354,706.36

 

16,256,476.37

 

6/1/2024

 

214

 

18

 

1,354,706.36

 

16,256,476.37

 

7/1/2024

 

215

 

18

 

1,354,706.36

 

16,256,476.37

 

8/1/2024

 

216

 

18

 

1,354,706.36

 

16,256,476.37

 

9/1/2024

 

217

 

19

 

1,354,706.36

 

16,256,476.37

 

10/1/2024

 

218

 

19

 

1,354,706.36

 

16,256,476.37

 

11/1/2024

 

219

 

19

 

1,354,706.36

 

16,256,476.37

 

12/1/2024

 

220

 

19

 

1,354,706.36

 

16,256,476.37

 

1/1/2025

 

221

 

19

 

1,354,706.36

 

16,256,476.37

 

2/1/2025

 

222

 

19

 

1,354,706.36

 

16,256,476.37

 

3/1/2025

 

223

 

19

 

1,354,706.36

 

16,256,476.37

 

4/1/2025

 

224

 

19

 

1,354,706.36

 

16,256,476.37

 

5/1/2025

 

225

 

19

 

1,354,706.36

 

16,256,476.37

 

6/1/2025

 

226

 

19

 

1,354,706.36

 

16,256,476.37

 

7/1/2025

 

227

 

19

 

1,354,706.36

 

16,256,476.37

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Payment Amount

 

 

 

Payment

 

Full Months

 

Lease

 

Montly

 

Annual

 

Date

 

Elapsed

 

Year

 

Rent

 

Rent

 

8/1/2025

 

228

 

19

 

1,354,706.36

 

16,256,476.37

 

9/1/2025

 

229

 

20

 

1,354,706.36

 

16,256,476.37

 

10/1/2025

 

230

 

20

 

1,354,706.36

 

16,256,476.37

 

11/1/2025

 

231

 

20

 

1,354,706.36

 

16,256,476.37

 

12/1/2025

 

232

 

20

 

1,354,706.36

 

16,256,476.37

 

1/1/2026

 

233

 

20

 

1,354,706.36

 

16,256,476.37

 

2/1/2026

 

234

 

20

 

1,354,706.36

 

16,256,476.37

 

3/1/2026

 

235

 

20

 

1,354,706.36

 

16,256,476.37

 

4/1/2026

 

236

 

20

 

1,354,706.36

 

16,256,476.37

 

5/1/2026

 

237

 

20

 

1,354,706.36

 

16,256,476.37

 

6/1/2026

 

238

 

20

 

1,354,706.36

 

16,256,476.37

 

7/1/2026

 

239

 

20

 

1,354,706.36

 

16,256,476.37

 

8/1/2026

 

240

 

20

 

1,354,706.36

 

16,256,476.37

 

9/1/2026

 

241

 

21

 

1,364,866.66

 

16,378,399.94

 

10/1/2026

 

242

 

21

 

1,364,866.66

 

16,378,399.94

 

11/1/2026

 

243

 

21

 

1,364,866.66

 

16,378,399.94

 

12/1/2026

 

244

 

21

 

1,364,866.66

 

16,378,399.94

 

1/1/2027

 

245

 

21

 

1,364,866.66

 

16,378,399.94

 

2/1/2027

 

246

 

21

 

1,364,866.66

 

16,378,399.94

 

3/1/2027

 

247

 

21

 

1,364,866.66

 

16,378,399.94

 

4/1/2027

 

248

 

21

 

1,364,866.66

 

16,378,399.94

 

5/1/2027

 

249

 

21

 

1,364,866.66

 

16,378,399.94

 

6/1/2027

 

250

 

21

 

1,364,866.66

 

16,378,399.94

 

7/1/2027

 

251

 

21

 

1,364,866.66

 

16,378,399.94

 

8/1/2027

 

252

 

21

 

1,364,866.66

 

16,378,399.94

 

9/1/2027

 

253

 

22

 

1,375,103.16

 

16,501,237.94

 

10/1/2027

 

254

 

22

 

1,375,103.16

 

16,501,237.94

 

11/1/2027

 

255

 

22

 

1,375,103.16

 

16,501,237.94

 

12/1/2027

 

256

 

22

 

1,375,103.16

 

16,501,237.94

 

1/1/2028

 

257

 

22

 

1,375,103.16

 

16,501,237.94

 

2/1/2028

 

258

 

22

 

1,375,103.16

 

16,501,237.94

 

3/1/2028

 

259

 

22

 

1,375,103.16

 

16,501,237.94

 

4/1/2028

 

260

 

22

 

1,375,103.16

 

16,501,237.94

 

5/1/2028

 

261

 

22

 

1,375,103.16

 

16,501,237.94

 

6/1/2028

 

262

 

22

 

1,375,103.16

 

16,501,237.94

 

7/1/2028

 

263

 

22

 

1,375,103.16

 

16,501,237.94

 

8/1/2028

 

264

 

22

 

1,375,103.16

 

16,501,237.94

 

9/1/2028

 

265

 

23

 

1,385,416.44

 

16,624,997.22

 

10/1/2028

 

266

 

23

 

1,385,416.44

 

16,624,997.22

 

11/1/2028

 

267

 

23

 

1,385,416.44

 

16,624,997.22

 

12/1/2028

 

268

 

23

 

1,385,416.44

 

16,624,997.22

 

1/1/2029

 

269

 

23

 

1,385,416.44

 

16,624,997.22

 

2/1/2029

 

270

 

23

 

1,385,416.44

 

16,624,997.22

 

3/1/2029

 

271

 

23

 

1,385,416.44

 

16,624,997.22

 

4/1/2029

 

272

 

23

 

1,385,416.44

 

16,624,997.22

 

5/1/2029

 

273

 

23

 

1,385,416.44

 

16,624,997.22

 

6/1/2029

 

274

 

23

 

1,385,416.44

 

16,624,997.22

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Payment Amount

 

Payment

 

Full Months

 

Lease

 

Montly

 

Annual

 

Date

 

Elapsed

 

Year

 

Rent

 

Rent

 

7/1/2029

 

275

 

23

 

1,385,416.44

 

16,624,997.22

 

8/1/2029

 

276

 

23

 

1,385,416.44

 

16,624,997.22

 

9/1/2029

 

277

 

24

 

1,395,807.06

 

16,749,684.70

 

10/1/2029

 

278

 

24

 

1,395,807.06

 

16,749,684.70

 

11/1/2029

 

279

 

24

 

1,395,807.06

 

16,749,684.70

 

12/1/2029

 

280

 

24

 

1,395,807.06

 

16,749,684.70

 

1/1/2030

 

281

 

24

 

1,395,807.06

 

16,749,684.70

 

2/1/2030

 

282

 

24

 

1,395,807.06

 

16,749,684.70

 

3/1/2030

 

283

 

24

 

1,395,807.06

 

16,749,684.70

 

4/1/2030

 

284

 

24

 

1,395,807.06

 

16,749,684.70

 

5/1/2030

 

285

 

24

 

1,395,807.06

 

16,749,684.70

 

6/1/2030

 

286

 

24

 

1,395,807.06

 

16,749,684.70

 

7/1/2030

 

287

 

24

 

1,395,807.06

 

16,749,684.70

 

8/1/2030

 

288

 

24

 

1,395,807.06

 

16,749,684.70

 

9/1/2030

 

289

 

25

 

1,406,275.61

 

16,875,307.34

 

10/1/2030

 

290

 

25

 

1,406,275.61

 

16,875,307.34

 

11/1/2030

 

291

 

25

 

1,406,275.61

 

16,875,307.34

 

12/1/2030

 

292

 

25

 

1,406,275.61

 

16,875,307.34

 

1/1/2031

 

293

 

25

 

1,406,275.61

 

16,875,307.34

 

2/1/2031

 

294

 

25

 

1,406,275.61

 

16,875,307.34

 

3/1/2031

 

295

 

25

 

1,406,275.61

 

16,875,307.34

 

4/1/2031

 

296

 

25

 

1,406,275.61

 

16,875,307.34

 

5/1/2031

 

297

 

25

 

1,406,275.61

 

16,875,307.34

 

6/1/2031

 

298

 

25

 

1,406,275.61

 

16,875,307.34

 

7/1/2031

 

299

 

25

 

1,406,275.61

 

16,875,307.34

 

8/1/2031

 

300

 

25

 

1,406,275.61

 

16,875,307.34

 

 


--------------------------------------------------------------------------------


EXHIBIT A
DESCRIPTION OF LAND

[As executed, the legal description in metes and bounds, but for purposes of
this filing,
the land commonly known as One CA Plaza, Islandia, NY 11749.]

 


--------------------------------------------------------------------------------